Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 1 of 95        FILED
                                                                    2018 Oct-18 PM 03:57
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




       North Birmingham Air Toxics
             Risk Assessment




                            Prepared by:

                US Environmental Protection Agency
                            Region 4
                          Atlanta, GA

                            March 2013
Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 2 of 95
                              North Birmingham Air Toxics Risk Assessment

TABLE OF CONTENTS
LIST OF FIGURES ........................................................................................................... iii
LIST OF TABLES ............................................................................................................. iv
EXECUTIVE SUMMARY ................................................................................................ 1
1.0 INTRODUCTION ........................................................................................................ 4
  1.1 Previous Air Studies ................................................................................................. 4
  1.2 Description of Study Area ........................................................................................ 5
  1.3 Organization of This Report ..................................................................................... 6
2.0 DATA COLLECTION AND ANALYSIS ................................................................... 7
  2.1 Site Selection and Monitoring .................................................................................. 7
  2.2 Monitoring Schedule and Analytical Parameters ..................................................... 8
  2.3 Data Quality and Validation Analysis ...................................................................... 9
     2.3.1 Air Monitoring Data and Analysis ..................................................................... 9
     2.3.2 Acrolein Sampling and Analysis Issues ............................................................. 9
  2.4 Air Sample Laboratory Analysis ............................................................................ 10
  2.5 Data Screening and Preliminary Analysis .............................................................. 11
  2.6 Chemical Screening Results ................................................................................... 11
3.0 EXPOSURE ASSESSMENT ..................................................................................... 13
  3.1 Assessment of Chronic Exposures .......................................................................... 13
  3.2 Assessment of Acute Exposures ............................................................................. 15
4.0 TOXICITY ASSESSMENT (DOSE-RESPONSE ASSESSMENT) ......................... 16
  4.1 Hazard Assessment for Chronic Effects ................................................................. 18
     4.1.1 Cancer Toxicity Values.................................................................................... 21
     4.1.2 Chronic Non-cancer Values ............................................................................. 21
  4.2 Hazard Assessment for Acute Effects..................................................................... 22
  4.3 Total Chromium Toxicity Assessment ................................................................... 23
5.0 RISK CHARACTERIZATION .................................................................................. 24
  5.1 Risk Characterization for Chronic Exposures......................................................... 24
     5.1.1 Cancer Risk ...................................................................................................... 24
     5.1.2 Non-Cancer Hazards ....................................................................................... 26
     5.1.3 Cancer Risk Results ......................................................................................... 27
     5.1.4 Chronic Non-Cancer Hazard Results ............................................................... 29
     5.1.5 Lead (Pb) Hazard Evaluation .......................................................................... 29
  5.2 Acute Hazard Characterization ............................................................................... 32
  5.3 Description of Risk Drivers .................................................................................... 33
6.0 UNCERTAINTY ASSESSMENT.............................................................................. 36
7.0 CONCLUSIONS......................................................................................................... 40
  7.1 Chronic Risk Characterization ................................................................................ 40
  7.2 Chronic Hazard Characterization ............................................................................ 40
  7.3 Acute Hazard Characterization ............................................................................... 41
  7.4 Comparison with the 2009 Birmingham Air Toxics Study .................................... 41
8.0 REFERENCES ........................................................................................................... 42
Figures............................................................................................................................... 46
Tables ................................................................................................................................ 50



                                                                                                                                       ii
Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 3 of 95
                  North Birmingham Air Toxics Risk Assessment

LIST OF FIGURES
Figure 1.2-1. Travel Map of Birmingham, AL Area
Figure 1.2-2. Wind Rose in the Birmingham Area, from June 2011 to August 2012
Figure 2.1-1. Approximate Locations of the 4 Monitoring Sites




                                                                                iii
Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 4 of 95
                   North Birmingham Air Toxics Risk Assessment

LIST OF TABLES
Table 1.2-1. Monthly Weather Conditions Data for the Monitoring Time Period
Table 2.2-1. Sample Analysis List for all Monitoring Sites.
Table 2.3.1-1. Sampling Dates at Each of the Monitoring Sites
Table 2.6-1. Chemicals Screening Results for the Hudson K-8 School Site
Table 2.6-2. Chemical Screening Results for the Lewis Elementary School Site
Table 2.6-3. Chemical Screening Results for the Riggins School Site
Table 2.6-4. Chemical Screening Results for the Shuttlesworth Station Site
Table 2.6-5. Comparison of Monitoring Sites in the Number of Chemicals of Potential
   Concern
Table 2.6-6. Comparison of Monitoring Sites in Maximum Concentrations and Detection
   Frequency for COPCs
Table 3.1-1. Statistical Summary of Concentrations for the Hudson K-8 School Air
   Monitor (µg/m3)
Table 3.1-2. Statistical Summary of Concentrations for the Lewis Elementary School Air
   Monitor (µg/m3)
Table 3.1-3. Statistical Summary of Concentrations for the Riggins School Air Monitor
   (µg/m3)
Table 3.1-4. Statistical Summary of Concentrations for the Shuttlesworth Station Air
   Monitor (µg/m3)
Table 5.1.1-1. Cancer Risks for the Hudson K-8 School Chemicals of Potential Concern
Table 5.1.1-2. Cancer Risks for the Lewis Elementary School Chemicals of Potential
   Concern
Table 5.1.1-3. Cancer Risks for the Riggins School Chemicals of Potential Concern
Table 5.1.1-4. Cancer Risks for the Shuttlesworth School Chemicals of Potential Concern
Table 5.1.2-1. Non-cancer Hazard Quotients for the Hudson K-8 School Chemicals of
   Potential Concern
Table 5.1.2-2. Non-cancer Hazard Quotients for the Lewis Elementary School Chemicals
   of Potential Concern
Table 5.1.2-3. Non-cancer Hazard Quotients for the Riggins School Chemicals of
   Potential Concern
Table 5.1.2-4. Non-cancer Hazard Quotients for the Shuttlesworth Station Chemicals of
   Potential Concern
Table 5.2-1 Comparison of Maximum Chemical Concentrations to Acute Benchmark
   Screening Limits for the 4 Monitoring Sites




                                                                                     iv
         Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 5 of 95
                            North Birmingham Air Toxics Risk Assessment

EXECUTIVE SUMMARY
This document reports on ambient air toxics monitoring and the resulting human health risk assessment in
four North Birmingham, Alabama, communities. This study was designed as an extension of a previous
effort, the national School Air Toxics (SAT) study, which focused on assessing outdoor air pollution near
schools. The SAT results from data collected at two of the Birmingham schools suggested a need for
additional monitoring in the four communities to better assess the long term potential risks of airborne
contaminants in the neighborhoods. This monitoring and risk study is part of a larger initiative, the North
Birmingham Pilot Community Air Toxics Initiative, which was designed in early 2011 by the US
Environmental Protection Agency (EPA) and the Jefferson County Department of Health (JCDH), to
address the overall air quality concerns in the four North Birmingham communities.

Monitoring stations were established at Hudson K-8 Elementary School in Collegeville, Lewis
Elementary School in North Birmingham, Riggins School in Fairmont, and at the Shuttlesworth
monitoring station in Harriman Park. Air samples were collected at the four sites from June 2011 to
August 2012 and analyzed for volatile organic compounds (VOCs), semi-volatile organic compounds
(SVOCs), and metals. Over 60 samples were collected at each location. The sampling and laboratory
analysis process was subject to rigorous quality assurance/quality control procedures. Sampling results
were evaluated and contaminants of potential concern (COPCs) were identified.

Both chronic (long-term) and acute (short term) inhalation exposures were estimated for individuals
residing within the four communities. The chronic exposure assessment assumed an individual is exposed
to the identified COPCs continuously for 24 hours per day over a 70-year period. The 95% Upper
Confidence Level (95UCL) of the mean of the chemical concentration in air at a given monitor was used
as the exposure concentration for an individual. The 95UCL is a value that, 95% of the time, equals or
exceeds the true average concentration. The 95UCL is typically used as a conservative estimate of the true
average concentration. Potential risk at each monitoring site was calculated by combining the 95UCL
concentrations of each COPC identified in the analysis with toxicity data for the pollutants. For the
chronic risk assessment, a distinction is made between potential risk of developing cancer and the
potential for non-cancer health effects.

Results for the chronic cancer risk assessment indicate that each of the four of the monitoring sites has a
total or “cumulative” risk of 1x10-4 (one potential additional cancer case in 10,000 exposed people). In
general, the US EPA considers excess cancer risks that are below about 1 chance in 1,000,000 (1×10-6) to
be negligible and excess cancer risks that range from 1x10-6 and 1x10-4 are considered to be acceptable.
Cancer risks calculated at each of the four monitoring sites fell within EPA’s range of acceptability. In
this study, the chemicals that contributed most to the total cancer risk are benzene and naphthalene.

Long-term non-cancer health hazards are evaluated in a two step process. First, a Hazard Quotient (HQ) is
calculated by comparing the 95UCL concentrations to a reference dose considered to be a safe level of
exposure. The HQs for COPCs are summed to determine the Hazard Index (HI) at a monitoring site. A
HI of less than or equal to 1 is an indication that the cumulative impact of all of the COPCs at a given
monitoring site is not likely to result in adverse, non-carcinogen health impacts. For monitoring sites
where the HI exceeds 1, a second analysis is conducted to better assess the impact of COPCs on specific
organs or systems (a Target Organ Specific Hazard Index, or TOSHI, analysis). The TOSHI is
determined by summing each HQ for COPCs which affect the same target organ/system or have the same
mechanism of action. A TOSHI value of less than or equal to 1 is an indication that the cumulative

                                                                                                          1
         Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 6 of 95
                            North Birmingham Air Toxics Risk Assessment

impact of all of the COPCs to the same toxicological endpoint or mechanism of action at a given
monitoring site is not likely to result in adverse, non-carcinogen health impacts.

In this study, the Hudson K-8 School, Lewis Elementary School, and Riggins School sites each had an
initial HI of 2 and the Shuttlesworth site had an initial HI of 1. The Hudson K-8 School, Lewis
Elementary School, and Riggins School results were further evaluated for impacts using the TOSHI
approach. None of the resulting TOSHI values exceeded 1. All four of the monitoring sites in the study
had the same chemicals as the largest contributors to non-cancer risk: Manganese, benzene, naphthalene,
arsenic, 1,3-butadiene, and cadmium. Because no monitoring sites were found to have TOSHI values
exceeding 1, it is unlikely that adverse non-cancer affects will occur.

Potential health effects from acute, or short-term, exposures were also evaluated. Acute exposures last a
few minutes to several days. The acute exposure analysis consisted of comparing the maximum
concentration of chemicals that were detected at least once to health-based comparison values. The
individual sample results of this analysis indicated that benzene exceeded its acute comparison value in 3
out of 75 samples at the Riggins School site. This indicates that potential short-term health hazards
resulting from elevated levels of benzene at this site at the time of sampling were possible on those days.
The benchmark value for benzene was the ATSDR acute Minimum Risk Level (MRL), a concentration
level considered protective of exposures lasting 24 hours to 14 days.

In general, the four monitors collected data that reflected similar outdoor air quality in each of the four
monitored neighborhoods. The four sites appeared to be similar in the number and identity of COPCs,
total cancer risks, non-cancer hazard indices and risk drivers. A summary table of the results is provided
on the next page.




                                                                                                              2
               Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 7 of 95
                              North Birmingham Air Toxics Risk Assessment

North Birmingham Air Toxics Study Summary of Results

Monitoring Site/              Cancer Risk               Chronic Non-Cancer Hazard         Acute
 Community                                                                                Hazard
                     Total      Risk Drivers and %      Hazard Hazard Drivers and %
                     Risk       Contribution to Total   Index      Contribution to
                                         Risk                       Hazard Index
Hudson K-8           1x10-4   Benzene (47%),              2    Manganese (44%),         None
School/                       Naphthalene (19%),               Benzene (13%),
Collegeville                  Arsenic (7%), 1,3-               Naphthalene (12%),
                              Butadiene(5%), Carbon            Cadmium (10%),
                              Tetrachloride (4%),              Arsenic (7%), 1,3-
                              Benzo(a)pyrene (3%), p-          Butadiene (5%)
                              Dichlorobenzene (3%),
                              Cadmium (3%)
Lewis Elementary     1x10-4   Benzene (39%),              2    Manganese (51%),         None
School/North                  Naphthalene (22%),               Naphthalene (12%)
Birmingham                    Arsenic (8%),                    Benzene (9%),
                              Benzo(a)pyrene (6%), 1,3-        Arsenic (7%),
                              Butadiene (6%), Carbon           1,3-Butadiene (5%)
                              Tetrachloride (4%), 1,2-         Cadmium (5%),
                              Dichloroethane (3%),
                              Ethylbenzene (3%)
Riggins              1x10-4   Benzene (45%),              2    Manganese (26%),         Benzene
School/Fairmont               Naphthalene (25%),               Naphthalene (24%),       Exceedances:
                              Arsenic (8%),                    Benzene (19%), Arsenic   3 out 75
                              Benzo(a)pyrene (6%), 1,3-        (12%), 1,3-Butadiene     samples)
                              Butadiene (4%), Carbon           (7%)
                              Tetrachloride (3%),              Cadmium (4%)
                              Dibenz(a,h)anthracene
                              (2%)
Shuttlesworth        1x10-4   Benzene (37%),              1    Manganese (36%),         None
Station/Harriman              Naphthalene (26%),               Naphthalene (19%),
Park                          Arsenic (11%), 1,3-              Arsenic (13%),
                              Butadiene (5%), Carbon           Benzene (12%), 1,3-
                              Tetrachloride (4%), 1,2-         Butadiene (6%)
                              Dichloroethane (4%),             Cadmium (5%),
                              Benzo(a)pyrene (3%)




                                                                                                   3
         Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 8 of 95
                            North Birmingham Air Toxics Risk Assessment

1.0 INTRODUCTION
This risk assessment was conducted as a part of the North Birmingham Pilot Community Air Toxics
Initiative (BPAT), which was designed in early 2011 by the US Environmental Protection Agency (EPA)
and the Jefferson County Department of Health (JCDH), to address the overall air quality concerns in the
four North Birmingham communities. Previous activities conducted as part of the BPAT include several
outreach and educational workshops on sources of air toxics, permitting of industries, radon, mold,
asthma management, and lead exposure.

The air toxics sampling data used in this risk assessment was collected from air monitors in each of the
four North Birmingham communities. More than 60 samples were taken at each location for 24-hour
periods from June 2011 through August 2012.

The purpose of this risk assessment is to provide information to decision-makers and other stakeholder
on: 1) potential cancer risks and non-cancer hazards posed by chemicals present in ambient air as
measured at the monitoring stations in four north Birmingham neighborhoods; and 2) the chemicals that
pose the most risk to humans through inhalation at these four locations. This risk assessment does not
address past or present health outcomes associated with current or previous exposures, potential risks
through exposure pathways other than inhalation, or potential risks to ecosystems in the vicinity of the
monitors.

This risk assessment was prepared in consideration of available EPA guidance documents, primarily the
Air Toxics Risk Assessment Reference Library Volume 1 (USEPA, 2004). It should be noted, however,
that EPA relies on a number of approaches and assumptions to evaluate environmental data to assess
risks. For this analysis, we considered several approaches and assumptions to calculate risks and found
them to result in similar estimates of risk. The approach and assumptions ultimately used in this
assessment are described in the text of this document, and uncertainties associated with these decisions
are discussed in Section 6.


       1.1 Previous Air Studies
In late 2008, a series of articles in USA Today ranked the schools in the United States according to the
risk from air toxics in the air around the schools. The ranking was based on a modeling approach
developed by the newspaper’s contractor. In response to the results of that report, the EPA developed a
health risk screening study, the School Air Toxics (SAT) Initiative, to measure the levels of toxics in the
air around schools throughout the nation to help understand whether the air quality posed potential health
concerns (USEPA, 2009a). In March 2009, EPA selected the schools to be the focus of a targeted
monitoring study using a number of factors, including results from an EPA computer modeling analysis,
results from the newspaper series, and consultation with state and local air agencies. EPA and state and
local air agency partners planned to use the results of this short-term screening study to determine next
steps as they work to protect children’s health where they live, play, and learn.

Three schools in the Birmingham, Alabama, area (Riggins, North Birmingham Elementary School, and
Lewis Elementary School) were selected for the screening study primarily because they were located near
industrial sources of air toxics emissions, including coke plants and a furnace steel mill. Data analyses
suggested that the levels of a number of pollutants at the three schools, some of which are associated with
                                                                                                           4
         Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 9 of 95
                            North Birmingham Air Toxics Risk Assessment

coke plant emissions (Benzene, arsenic, naphthalene, and benzo(a)pyrene), posed a potential for concern
based on long-term continuous exposure, particularly in areas of the community close to the source of
emissions. The study also found that manganese, while not found at levels of potential concern at the
Lewis Elementary School, could be found at higher concentrations in other areas. Given that this analysis
was a screening study and was based on limited short-term, EPA decided that a longer-term study was
necessary. Conclusions regarding potential long-term effects of air toxics can only be drawn from a
human health risk assessment that is based typically on a dataset from a minimum of one year of
monitoring. The data collected in this screening study and associated reports are available at
http://www.epa.gov/schoolair/.

In February 2009, the JCDH released the results of a risk assessment based on the Birmingham Air
Toxics Study (JCDH, 2009). The effort consisted of an analysis of air toxics data collected over a one-
year period from (2005-2006) at 4 locations in Birmingham. Samples were collected on a 12-day
schedule for VOCs, SVOCs, and metals. One site, the Shuttlesworth Station, had levels above the long-
term cancer risk acceptability range with benzene contributing most to the cumulative risk. Three sites
were found to have non-cancer hazard indexes greater than 1.


       1.2 Description of Study Area
The Birmingham Metropolitan Statistical Area consists of five counties including Jefferson, St. Clair,
Walker, Blount, and Shelby. The City of Birmingham is centrally located in Jefferson County within the
north central portion of the state (see Figure 1.2-1). Jefferson County is physically located in the foothills
of the Appalachian Mountains, which creates a great diversity in topography, varying from fairly level to
very steep while predominantly consisting of hilly terrain with the ridges oriented in a southwest-to-
northeast direction. This topography has played a role in the development of the area as well as
influencing land use. The city was once the primary industrial center of the southeastern United States.

Birmingham is the largest city in Alabama. It has an estimated population of 212,237 and a population
density of 1,453 people per square mile (US Census Bureau, 2010). Age groups most often associated
with sensitivity to chemical exposures (e.g., the young, the elderly, and physically/medically
compromised individuals) are prevalent in the Birmingham area. For example, 7% of the population in
the city of Birmingham is children under the age of 5 and approximately 22% of Birmingham’s
population is under 18. Almost 12% of the population is over 65. The population is predominantly
African American (73%) compared to the entire state 26% African American. Whites represent 23%, and
the remainder, American Indian and Alaska Native, Asians and mixed races, are 4% of the population.
According to the US Census Bureau (2010), about one in four people (26%) in the city of Birmingham
lived below the poverty level between 2006 and 2010 while the state estimate was only 17%. During the
same time period, the median household income was $31,827, about 14% lower than the state’s median
estimate. Between 2000 and 2010, the city lost about 13% of its population while the state gained 8%.

Monthly average temperature, rainfall, and wind speed data for the air sampling period of this study was
obtained from the Birmingham International Airport’s weather station. This data is maintained by the
National Climatic Data Center (NCDC, 2012) and is presented in Table1.2-1. The warmest month was
August 2012 with an average monthly temperature of 83.4 degrees Fahrenheit (ºF). The lowest average
monthly temperature of 38.8ºF occurred in January 2012. The monthly average rainfall varied from 0.48
inches in August 2011 to 12.1 inches in September 2011. The wind rose for the Birmingham area during
the period of June 2011 to August 2012 is presented in Figure 1.2-2. A wind from the north implies that
                                                                                                             5
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 10 of 95
                            North Birmingham Air Toxics Risk Assessment

airborne chemicals will predominantly move from north to south across the monitoring areas. The wind
rose for the sampling period shows calm conditions about 36% of the time and winds from all directions
the remainder of the time, with some peaks for winds out of the north, northwest, and southeast. (See
Figure 1.2-2)


       1.3 Organization of This Report
The remainder of this report is organized into the following main sections:

      Section 2, Data Collection and Analysis, presents details for the monitoring sites used in this
       assessment along with sampling and preliminary data analysis. Chemicals that were detected at
       least once are listed, and the Chemicals of Potential Concern (COPCs) are identified and listed for
       each monitoring site.

      Section 3, Exposure Assessment, determines exposure concentrations for each COPC. This
       section discusses both chronic (lifetime) and acute (hours to several days) exposures.

      Section 4, Toxicity Assessment, describes the hazard identification, dose-response assessment,
       and the potential health effects associated with the COPCs.

      Section 5, Risk Characterization, describes how cancer risks and chronic and acute non-cancer
       hazards are determined. It provides also a summary of the risk assessment results at each
       monitoring site.

      Section 6, Uncertainty Analysis, summarizes important sources of uncertainty in this assessment
       and the potential impacts on the risk and hazard estimates.

      Section 7 summarizes the conclusions of the risk assessment.

      References are provided in Section 8 followed by a Glossary of important acronyms and terms.




                                                                                                         6
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 11 of 95
                            North Birmingham Air Toxics Risk Assessment

2.0 DATA COLLECTION AND ANALYSIS
This Section describes the monitoring process and summarizes the analytical data collected at the four
monitors located in North Birmingham. Chemicals that were detected at least once at a given monitor and
chemicals of potential concern (COPCs) were identified for detailed analysis. For the risk assessment,
each monitor location is evaluated separately; as such, the data analysis and selection of the COPCs are
presented individually for each monitor.


       2.1 Site Selection and Monitoring
In June 2011, the EPA and JCDH started the North Birmingham Pilot Community Air Toxics Initiative
(BPAT). The BPAT included a one-year air toxics monitoring and risk assessment study and several
outreach and educational workshops on sources of air toxics, permitting of industries, radon, mold,
asthma management, and lead exposure. The air monitoring portion of this initiative was designed to
collect ambient air data that characterized the airborne concentrations of toxic air pollutants in four
communities in the North Birmingham area.

The four communities selected for this air monitoring study were: Harriman Park, Collegeville, North
Birmingham, and Fairmont. These communities were selected based on data from previous studies that
suggested the possibility of ongoing air quality concerns. Monitoring stations were established at Hudson
K-8 School in Collegeville, Lewis Elementary School in North Birmingham, Riggins School in Fairmont,
and at the Shuttlesworth Monitoring Station in Harriman Park. Figure 2.1-1 provides approximate
locations of the monitoring sites. Each of the sites was selected to represent a different scenario of land
uses and potential types of sources of air pollution. A brief description of each site follows.

Hudson K-8 School Site

The Hudson K-8 School site is located on the roof of the school at 3300 Huntsville Road North,
Birmingham, Alabama, 35207, in the Collegeville Neighborhood. This site is in the vicinity of a recovery
metallurgical coke plant and a steel mill. The area around the site also includes residential homes,
churches, and small businesses.

Lewis Elementary School Site

The Lewis Elementary School site is located on school’s property off Finley Blvd. at 2015 26th Avenue
North, Birmingham, Alabama, 35234. This site is near mobile sources (roadways), gasoline dispensing
facilities, and a ductile iron pipe manufacturing facility. The area around the site consists of mixed
commercial/industrial and residential. Lewis Elementary School was also a monitoring site during the
short-term School Air Toxics Study.

Riggins School Site

The Riggins School site is located on school property in the Fairmont Neighborhood at 3177 44th Court
North, Birmingham, Alabama, 35207. This site is near an asphalt batch plant and a recovery
metallurgical coke plant. The area surrounding the site is primarily residential. This site was also a
monitoring site during the short-term School Air Toxics Study.

                                                                                                          7
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 12 of 95
                             North Birmingham Air Toxics Risk Assessment

Shuttlesworth Station Site

The Shuttlesworth site is located at 4113 Shuttlesworth Drive, Birmingham, Alabama, 35207. This site is
near several large industrial sources, including a recovery metallurgical coke plant, asphalt batch plant
and quarrying operations. This monitor is located alongside a road that serves as a major thoroughfare for
both industrial and residential vehicular traffic. The area around the site is a residential/industrial mixture.
The monitor at this site was also used to collect air toxics samples for the 2009 Birmingham Air Toxics
study.


       2.2 Monitoring Schedule and Analytical Parameters
Monitoring at the four sites was planned to be conducted over a one-year period, from June 2011 to June
2012. To account for potential seasonal variability, the monitoring consisted of collecting samples every
sixth day, which would have resulted in approximately sixty sampling events at each location. However,
the sampling was extended to August 2012 to replace samples that were void, missed or invalidated as a
result of, for example, laboratory errors or malfunctioning equipment during the originally planned 1-year
sampling period (See Section 2.3.1). From June to August 2012, samples were collected every third day
at sites that had incomplete data sets after one year of sampling. In all cases, each composite sample was
collected over a 24-hour period to account for potential temporal/diurnal variability. Samples were
collected and handled according to the procedures presented in the Quality Assurance Project Plan
(QAPP), which is available at http://www.epa.gov/ttn/amtic/files/ambient/airtox/2009sat/SATQAPP.pdf.

Three types of chemicals were collected at the four monitoring sites. They are defined by unique
characteristics as shown below. Separate monitoring devices were used to evaluate air quality for each of
these groups of chemicals.

Volatile Organic Compounds (VOCs)

VOCs are organic chemicals that have a high vapor pressure and tend to have low water solubility. They
have a high propensity to evaporate and remain airborne. Many VOCs are human-made chemicals that are
used in the manufacture of paints, pharmaceuticals, and refrigerants. VOCS are commonly used as
industrial solvents, such as trichloroethylene , or are created as by-products, such as chloroform produced
as a result of chlorination in water treatment. VOCs (e.g., benzene) are often components of petroleum
fuels, hydraulic fluids, paint thinners, and dry cleaning agents.

Semi-Volatile Organic Compounds (SVOCs)

SVOCs are organic chemicals that have a lower vapor pressure than VOCs and, thus, have a lower
propensity to evaporate from the liquid or solid form. Once airborne, they also tend to condense out of the
gas phase more readily. Examples of SVOCs include most organic pesticides (e.g., chlordane), and certain
components of petroleum, such as polycyclic aromatic hydrocarbons. Note that the demarcation between
SVOCs and VOCs is not exact. For example, the two separate air sampling and analytical methods for
VOCs and SVOCs will both usually detect naphthalene when present, indicating that this chemical is on
the lower end of the VOC scale of volatility and on the higher end of the SVOC scale of volatility. In
general, as chemicals increase in molecular weight and/or polarity, they become more SVOC-like.


                                                                                                               8
         Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 13 of 95
                             North Birmingham Air Toxics Risk Assessment

Metals

Metals are a group of elements with a set of distinct characteristics that can be found across much of the
periodic chart. Metals can exist in particle form, including as a constituent of particulate matter (PM).
Some metals exist in liquid or gaseous form. Metals can react with other chemicals to form a variety of
metal-containing compounds.

A complete list of all chemicals sampled for at each of the four monitoring sites and analyzed in the
laboratory for concentration levels is presented in Table 2.2-1. The list consists of a total of 91 chemicals,
of which 58 are VOCs, 22 are SVOCs, and 11 are metals.


         2.3 Data Quality and Validation Analysis

            2.3.1 Air Monitoring Data and Analysis
The monitors at each site collected samples on the same schedule whenever possible. Rigorous data
validation and quality assurance/quality control procedures were implemented for both sample collection
and laboratory sample analysis. All samples were validated by checking monitoring parameters, including
sampling flow rates. Samples were invalidated if: 1) The samplers did not run continuously over the 24-
hour period; 2) When equipment malfunctions occurred; and/or 3) when the monitors did not maintain
proper flows. Whenever samples were invalided, additional samples were collected on a three-day
schedule beyond the originally planned 1-year sampling period in order to obtain at least 60 valid samples
at each of the monitoring sites. Quality Assurance/Quality Control measures used in this study included
collecting and analyzing duplicate samples and preparing and analyzing laboratory replicates, field
blanks, and laboratory blanks.

Table 2.3.1-1 contains the sampling dates on which each valid samples was collected at each monitoring
site. From June 24, 2011 to August 26, 2012, monitoring was reported for 75, 75, 75, and 72 sampling
dates at the Hudson K-8 School, Lewis Elementary School, Riggins School, and Shuttlesworth Station
sites, respectively.


                    2.3.2 Acrolein Sampling and Analysis Issues
Acrolein is a widespread pollutant that is an eye and respiratory irritant. The National Air Toxics
Assessment (NATA) analysis of the 2005 inventory of air toxics emissions data indicates that acrolein is
prevalent in many communities throughout the country, including Birmingham. Acrolein is a product of
incomplete combustion and comes from fires, boats and planes, wood heating, industrial boilers and
exhaust from cars and trucks. It is also found in cigarette smoke and smoke from cooking animal fats, and
can form in the air when other chemicals break down. Children and adults with asthma and allergies may
be more sensitive to Acrolein.

EPA, state and local air quality agencies are concerned about acrolein in the outdoor air and are working
to reduce this pollutant across the country. However, results of a recent short-term laboratory study have
raised significant questions about the consistency and reliability of acrolein monitoring results. It is one of
the most difficult chemicals to measure in the air because it reacts easily with other chemicals to form
                                                                                                             9
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 14 of 95
                            North Birmingham Air Toxics Risk Assessment

other compounds thus complicating laboratory analysis. This result is that, while we know that monitors
are detecting acrolein in the air, we cannot determine precisely how much. In light of this uncertainty,
EPA did not use acrolein monitoring data in evaluating the potential for health risks from exposure to air
toxics in the School Air Toxics Monitoring Project. The Agency concluded that additional work is
necessary to improve the accuracy of acrolein sample collection and analytical methods and is in the
process of evaluating promising new technologies that may provide accurate data. To learn more about
acrolein issues and the status of the project visit the SAT website:
http://www.epa.gov/schoolair/pdfs/acroleinfsupdate.pdf.

The EPA decided not to perform analysis of acrolein data in this study because the data were collected
and analyzed using the same problematic protocol as that associated with the SAT study. Additionally,
concentration levels detected in this study were generally similar to what air quality monitors at other
locations have measured in recent years. For example, similar levels were found in the SAT project at two
locations in North Birmingham, the Birmingham air toxics study (JCDH, 2009), and the Loudon County,
TN air toxics study (USEPA, 2009b). In all of these studies, the monitoring process and analytical
methods were the same.


       2.4 Air Sample Laboratory Analysis
All the samples were analyzed in the Eastern Research Group (ERG) laboratory in Morrisville, NC.
Laboratory analyses were performed using EPA-approved methods, as follows:

      Compendium Method TO-15 for the analysis of VOCs air toxics. Samples were analyzed with the
       gas chromatograph/flame ionization detector/mass selective detector (GC/FID/MSD) using the
       Entech Instruments preconcentrator and 16-position autosamplers. The method is applicable to
       ambient air, indoor air, landfill gas, and any air samples where VOCs are not present at levels
       above hundreds of parts per billion by volume (ppbv). A copy of the document detailing this
       procedure is available at the EPA website at: http://www.epa.gov/ttnamti1/airtox.html

      Compendium Method TO-13A for the analysis of SVOCs. The method uses Selected Ion
       Monitoring procedures with gas chromatography. More information is available :
       http://www.epa.gov/ttnamti1/airtox.html

      Compendium Method IO-3.5. This method is for the sample preparation and analysis of
       suspended particulate matter. Metals are determined by Inductively Coupled Plasma - Mass
       Spectrometry (ICP-MS). A copy of this procedure is available at:
       http://www.epa.gov/ttn/amtic/inorg.html.

All detection limits were reported as Method Detection Limits (MDLs) for each chemical contaminant
and by each analytical method. The detection limits were determined by the ERG laboratory using 40
CFR, Part 136 Appendix B procedures (USEPA, 2005a) in accordance with the specifications presented
in the National Air Toxics Trends Station (NATTS) Technical Assistance Document (USEPA, 2009c). By
definition, MDLs represent the lowest concentration at which laboratory equipment can reliably quantify
concentrations of specific pollutants at a specific confidence level. If a chemical concentration in ambient
air did not exceed the method sensitivity (as gauged by the MDL), the analytical method might not
differentiate the pollutant from other pollutants in the sample or from the random “noise” inherent in

                                                                                                         10
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 15 of 95
                            North Birmingham Air Toxics Risk Assessment

laboratory analyses. While quantifications below the MDL were sometimes reported in the analytical
results, the measurement reliability is lower. Therefore, all measurements under the respective MDL were
considered non-detects in this study.


       2.5 Data Screening and Preliminary Analysis
The purpose of selecting a subset of all detected chemicals is to narrow the focus of the risk assessment to
just those chemicals detected during the monitoring study that are thought to have a significant
contribution to inhalation risk at a given monitoring location. The basic steps used in the screening
analysis and selection process to identify chemicals of interest were as follows:

1. Chemicals that were not detected at or above the detection limit in any of the samples at a monitoring
site were eliminated and not carried through the risk assessment of monitoring data at that site.

2. Chemicals that were detected at or above the detection limit at least once but that did not have available
dose-response values were retained for further analysis (See Section 4.0). At the end of this analysis, if a
dose-response value was not available and could not be derived from ancillary sources, the chemical was
excluded from the risk assessment.

3. Chemicals that were detected at least once at a monitoring site and for which dose-response values
were available were retained and used in the acute hazard characterization analysis (see Section 5.2). The
rational for retaining these chemicals for acute hazard characterization only, is that a chemical that is
detected just once, or a few times, has the potential to result in an acute health hazard if present at
relatively high concentrations.

4. Chemicals that were detected in 10% or more of the samples were selected as Chemicals of Potential
Concern (COPCs). These COPCs were used in the chronic risk and hazard assessments. It is important to
note that the selection of COPCs also eliminated from further consideration chemicals of low detection
frequencies but with relatively high concentrations. Pollutants with this pattern of detection are not
expected to result in significant exposure concentrations or chronic health impacts.


       2.6 Chemical Screening Results
The results of the screening process are summarized in Tables 2.6-1 to 2.6-4 for all four monitors. These
tables show chemicals that were detected at or above respective detection limits at least once, associated
frequencies of detection and other descriptive statistics. Chemicals showing frequencies of detection of
10% or above were COPCs as indicated by an “X” in the last column of the tables. Fifty five chemicals
out of a total of 91 were detected at least once in samples collected from the Hudson K-8 School site.
Similarly, 44 chemicals for Lewis Elementary School, 46 chemicals for the Riggins School, and 45
chemicals for Shuttlesworth Station site were detected. The number of COPCs identified at these sites
was 38, 38, 37, and 37 at the Hudson K-8 School, Lewis Elementary School, Riggins School, and
Shuttlesworth Station sites, respectively (Table 2.6-5).
.
Note that there is general agreement among the number and identity of COPCs identified at all four of
these sites (See Table 2.6-5), indicating that air quality is relatively similar from site to site (but with

                                                                                                          11
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 16 of 95
                           North Birmingham Air Toxics Risk Assessment

some important differences as discussed below). About a third of the 58 VOCs sampled and analyzed
for, a third of the 22 SVOCs, and all 11 metals, except Antimony, were identified as COPCs at these sites.

A side by side comparison of monitoring sites in terms of maximum concentrations and frequency
distributions shows some similarities but also some differences among the sites (Table 2.6-6). For
example, all sites were identical with respect to COPCs, except for the chemical Trichloroethylene, which
was a COPC at Hudson K-8 School and Lewis Elementary School sites, but not at Riggins School and
Shuttlesworth Station sites. The detection frequencies were also similar across the sample locations.




                                                                                                       12
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 17 of 95
                            North Birmingham Air Toxics Risk Assessment

3.0 EXPOSURE ASSESSMENT
Exposure assessment is the process that characterizes the route, duration, intensity, and frequency of
contact with a chemical by a receptor. In this assessment, the potential receptors were individuals that
may reside within the communities surrounding the monitoring sites, and the exposure route was
inhalation. Two exposure durations were evaluated: chronic and acute.


       3.1 Assessment of Chronic Exposures
Chronic exposures are usually relatively long in duration, but relatively low in concentration and may
result in health effects that do not show up immediately and that persist over the long term, such as
cardiovascular disease, respiratory disease, liver and kidney disease, reproductive effects, neurological
damage, and cancer.

The 95th % Upper Confidence Limit (95UCL) of the long-term average concentration for each COPC at
each monitoring site was estimated to represent a public health conservative estimate of chronic exposure
to outdoor air at that location. The 95UCL is used in lieu of the arithmetic mean of the sampling results
because the latter may underestimate the true annual average. The 95UCL is more likely to overestimate
the true long-term average exposure and unlikely to underestimate the true chronic exposure. EPA’s
Superfund program has routinely used this procedure to evaluate exposures at hazardous waste sites, and
this process has garnered long-term acceptance as a public health protective approach, in light of the
uncertainties (e.g., using monitoring data collected every sixth day to represent air quality on unsampled
days). EPA’s air toxics program also uses this approach as indicated in its Air Toxics Risk Assessment
guidance documents (USEPA, 2004). The following assumptions were used in the assessment of chronic
exposure at the 95UCL:

   A person lives, works, and otherwise stays near a given monitoring location 24 hours per day for a 70-
    year lifetime.

   The air that the person breathes, both while indoors and outdoors, contains the same concentrations of
    pollutants measured in this North Birmingham study.

   Air quality, as reflected by the monitoring results, was assumed to remain constant over the entire 70-
    year lifetime of a person living in the area.

   A concentration equal to one half of the detection limit was assigned to non-detects for COPCs.
    Using one half of the detection limit, when no chemical was detected due to equipment limitations (or
    the chemical was detected below the detection limit), assumes that a chemical may be present in the
    environment, although at undetectable quantities. It should be noted that the USEPA recommends the
    Sample Quantitation Limits (SQLs), as opposed to the minimum detection limits, be used when they
    are available from the laboratory. EPA also suggests that MDLs may be used if SQLs cannot be
    obtained (see Air Toxics Risk Assessment Reference Library. Vol. 1. Appendix H). In this case, SQLs
    were not available.


   The arithmetic mean, median and standard deviation of the chemical data were calculated as follows:
                                                                                                            13
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 18 of 95
                                 North Birmingham Air Toxics Risk Assessment


               The arithmetic mean was calculated as:

                                           
                                                    n
                                                        c
                                        c          i 1 i
                                                                                              Equation 3-1
                                                    n
               where:
                        c = the arithmetic mean concentration;
                        ci = an individual sample measurement; and
                        n = the total number of sample measurements.

The standard deviation was calculated as:


                                         
                                             n
                                                    (ci  c ) 2
                                   s        i 1
                                                                                              Equation 3-2
                                                 n 1
               where:
                        s    =    the standard deviation of the concentration data;
                        c    =    the arithmetic mean concentration;
                        ci   =    an individual sample measurement; and
                        n    =    the total number of sample measurements.

The median concentration was calculated for each chemical and monitor as the concentration value of the
term in the middle of all the number of concentration data points if this number was odd. If the number of
concentration data was even, then the median was the average concentration of the two terms in the
middle.

The 95UCL value for normally distributed data is calculated using the following formula:

                                                                         s  t95
                                                             c95  c                         Equation 3-2
                                                                            n

               where:
                        c95 =     95th percentile upper confidence limit on the mean;
                         c =      the arithmetic mean concentration;
                        s =       the standard deviation of the concentration data;
                        t95 =     student’s t statistic based on n-1 degree of freedom; and
                        n =       the total number of sample measurements.


The 95UCL of the mean for each COPC was calculated based on the distribution of the chemical’s
sampling data using ProUCL version 4.1 (USEPA, 2010). For highly skewed concentration datasets,
those that did not fit any known distribution such as normal, lognormal, and gamma, ProUCL used
nonparametric tests such as Chebyshev (mean Sd) to derive the exposure concentrations.

The 95UCL calculated values for chronic exposure concentrations of all COPCs at all four monitoring
sites are presented in Tables 3.1-1 to 3.1-4. These concentration values are the numbers used to represent

                                                                                                        14
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 19 of 95
                            North Birmingham Air Toxics Risk Assessment

chronic exposure concentrations of COPCs and are expressed in micrograms-per-cubic-meter (µg/m3).
Other descriptive statistics were developed and are provided in the tables, including minimum, maximum,
mean, and median concentrations, and the standard deviation. Note that the minimum chemical values in
these tables may be surrogate values of ½ MDLs if the chemicals had at least one non-detect.


       3.2 Assessment of Acute Exposures
Acute exposures are usually relatively short in duration (up to 24 hours), but relatively high in
concentration and may result in immediate respiratory and sensory irritation, chemical burns, narcosis,
eye damage, and various other effects (USEPA, 2004). Health effects that people may experience due to
short–term exposures to airborne contaminants can vary significantly from those experienced after long-
term exposure to low doses, depending on the contaminant and its concentration. For example, a
substance that produces an increase in lung cancer risk after exposure to low concentrations continuously
over a long period of time might also cause immediate and severe eye irritation if present at sufficiently
high levels for a short period of time.

An acute exposure assessment is, however, more challenging than an assessment of chronic exposures.
This is because available acute dose-response values are more diverse than chronic values; specifically,
they were developed for a variety of purposes and frequently are based on different exposure durations.
As a conservative approach for this risk assessment, the highest sampled concentration of each pollutant
that was detected at least once at a monitoring site was compared to available acute exposure benchmark
concentrations. Reliance on maximum measured concentrations to evaluate the potential for adverse
effects from short-term exposures, as opposed to upper confidence limits of means, treats each sample
independently, and thus avoids the potential to “average out” spikes in concentration. All chemicals that
were detected at least once were used in the acute characterization rather than just the COPCs. This is
because a chemical, although it may detected only once or a few times, may have elevated concentrations
high enough to cause short-term effects.




                                                                                                        15
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 20 of 95
                            North Birmingham Air Toxics Risk Assessment

4.0 TOXICITY ASSESSMENT (DOSE-RESPONSE ASSESSMENT)
The purpose of the toxicity assessment is to weigh available evidence regarding the potential for toxicity
in exposed individuals (hazard identification) and to quantify the toxicity by deriving an appropriate
dose-response value (dose-response assessment). Although the toxicity assessment is an integral and
important part of the overall air toxics risk assessment, it is usually accomplished prior to the risk
assessment. EPA has completed this toxicity assessment for many toxic air pollutants and has made
available the resulting toxicity information and dose-response values for both chronic and acute
exposures. One set of dose-response values has been developed for cancer-causing chemicals. A separate
set of dose-response values has been developed for other non-cancer health effects (such as neurological
damage). The assessment of risks posed by chronic exposure to chemicals typically evaluates the
potential for chemicals to pose both cancer risks and non-cancer hazards. Assessment of acute exposures
is usually limited to an assessment of non-cancer hazard (although cancer risks from short term, high-
level exposures cannot be ruled out).

In general, these chronic and acute dose-response values were developed by the EPA and other
government bodies. The chronic dose-response values used in this risk assessment were taken from EPA’s
Dose-Response Assessment for Assessing Health Risks Associated with Exposure to Hazardous Air
Pollutants – Chronic Table 1, except for Lead (Pb). It is important to note that the value for lead in this
table is not a dose-response value but its national ambient air quality standard (NAAQS). As a result,
lead was analyzed as a criteria pollutant and not as a hazardous air pollutant (HAP) (See Section 5.1.5).
The acute dose-response values used in this risk assessment were retrieved from Acute Table 2 of this
same reference. Both tables can be found online at http://www.epa.gov/ttn/atw/toxsource/summary.html.

The toxicity values in Chronic Table 1 were themselves selected from available sources, based on the
general hierarchy of data sources advocated by the USEPA’s Office of Air Quality Planning and
Standards (OAQPS). Wherever available, USEPA Inhalation Unit Risk estimates (IUR) for cancer and
USEPA reference concentrations (RfCs) for non-cancer effects were used. When these values were not
available, other toxicity values were used in the following hierarchical preference: (i) chronic minimal
risk levels (MRLs) developed by ATSDR, (ii) California EPA inhalation unit risks and reference exposure
levels (RELs), and (iii) USEPA’s Health Effects Assessment Summary Table (HEAST) values. A
description of each of these sources of information follows. Some chemicals lack inhalation assessments
from these sources and, therefore, were not carried through the quantitative risk assessment. The potential
consequences of having omitted these chemicals from the quantitative risk estimates are discussed in the
uncertainty analysis. The toxicity values in Acute Table 2 were themselves selected from a set of
available sources as described in Section 4.2 below.

      U.S. Environmental Protection Agency (EPA). EPA has developed dose-response assessments
       for chronic exposure to many pollutants. These assessments typically specify an RfC (to protect
       against effects other than cancer) and/or IUR (to estimate the probability of contracting cancer).
       Background documents, particularly for the more recent files, also contain information on physical
       and chemical properties, toxicokinetics, and hazard characterization. EPA disseminates dose-
       response assessment information in several forms, based on the level of review. Dose-response
       assessments that have achieved full intra-agency consensus are incorporated in the Integrated
       Risk Information System (IRIS), which is regularly updated and available on-line
       (www.epa.gov/iris). All IRIS assessments since 1996 also have undergone independent external

                                                                                                        16
    Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 21 of 95
                        North Birmingham Air Toxics Risk Assessment

    peer review. In the past, dose-response assessments for some substances were prepared by the
    EPA Office of Research and Development, but were never submitted for EPA consensus. EPA has
    assembled the results of many such assessments in the Health Effects Assessment Summary
    Tables (HEAST). Although the values in HEAST have undergone some review and have the
    concurrence of individual Agency program offices, they have not had enough review to be
    recognized as Agency-wide consensus information. In addition, since HEAST has not been
    updated since 1997, other sources described here are, for many chemicals, more reliable.

   Agency for Toxic Substances and Disease Registry (ATSDR). ATSDR, which is part of the US
    Department of Health and Human Services, develops and publishes Minimum Risk Levels
    (MRLs) for many toxic substances. The MRL is defined as an estimate of daily human exposure to
    a substance that is likely to be without an appreciable risk of adverse effects (other than cancer)
    over a specified duration of exposure. MRLs are derived for acute (1-14 days), intermediate (>14-
    364 days), and chronic (365 days and longer) exposures by inhalation and oral routes. ATSDR
    describes MRLs as substance-specific estimates to be used by health assessors to select
    environmental contaminants for further evaluation. MRLs are considered to be levels below which
    contaminants are unlikely to pose a health threat. Exposures above an MRL do not necessarily
    represent a threat, and MRLs are therefore not intended for use as predictors of adverse health
    effects or for setting cleanup levels. The MRL data undergo a rigorous review process, including
    internal ATSDR review, peer reviews, and public comment periods. The ATSDR chronic MRL is
    used where no IRIS value is available, because the MRL's concept, definition, and derivation are
    philosophically consistent (though not identical) with EPA's guidelines for assessing noncancer
    effects. ATSDR publishes MRLs as part of pollutant-specific toxicological profile documents, and
    also in regularly-updated on-line tables.

   California Environmental Protection Agency (CalEPA). The CalEPA Office of Environmental
    Health Hazard Assessment (OEHHA) has developed dose-response assessments for many
    substances, based both on carcinogenicity and health effects other than cancer. The process for
    developing these assessments is similar to that used by EPA to develop IRIS values and includes
    significant external scientific peer review. The non-cancer information includes inhalation health
    risk guidance values expressed as chronic inhalation reference exposure levels (RELs). CalEPA
    defines the REL as a concentration level at (or below) which no health effects are anticipated, a
    concept that is substantially similar to EPA’s approach to non-cancer dose-response assessment.
    CalEPA’s quantitative dose-response information on carcinogenicity by inhalation exposure is
    expressed in terms of the IUR, defined similarly to EPA’s IUR. Specific CalEPA Unit Risk
    Estimates (UREs) are used where no IRIS values exist. CalEPA’s dose response assessments for
    carcinogens and noncarcinogens are available on-line at
    http://www.oehha.org/air/hot_spots/index.html.

   International Agency for Research on Cancer (IARC). The IARC, a branch of the World
    Health Organization, coordinates and conducts research on the causes of human cancer and

                                                                                                    17
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 22 of 95
                            North Birmingham Air Toxics Risk Assessment

       develops scientific strategies for cancer control. The IARC sponsors both epidemiological and
       laboratory research, and disseminates scientific information through meetings, publications,
       courses and fellowships. As part of its mission, the IARC assembles evidence that substances
       cause cancer in humans and issues judgments on the strength of evidence. IARC’s categories are
       Group 1 (carcinogenic in humans), Group 2A (probably carcinogenic), Group 2B (possibly
       carcinogenic), Group 3 (not classifiable), and Group 4 (probably not carcinogenic). The
       categorization scheme may be applied to either single chemicals or mixtures; however, IARC does
       not develop quantitative dose-response metrics such as UREs. IARC’s categories for substances
       support or augment EPA’s weight-of evidence (WOE) determinations, which do not cover all
       substances and in some cases may be out-of-date. The list of IARC evaluations to date is available
       on-line at http://www.IARC.fr.

The remainder of this section describes in more detail the hazard assessment process, the types of chronic
and acute dose-response values that were used in this inhalation risk assessment, and additional
information on the sources of these dose-response values.


       4.1 Hazard Assessment for Chronic Effects
The hazard assessment, or hazard identification, process is usually part of an existing dose-response
assessment for a chemical, and provides a summary of the available toxicity information for the air toxics
being studied, and includes the weight of evidence determination and identification of critical effects. This
step should answer the following questions:

       • Can exposure to a chemical be linked causally to particular health effects?

       • Could these effects occur at environmentally relevant concentrations?

       • What is the nature and strength of the evidence of causation?

In the hazard identification step, evidence is gathered from a variety of sources regarding the potential for
an air toxic to cause adverse health effects in humans for exposures occurring at relatively low levels over
a long period of time (i.e., chronic exposure) and occurring at relatively high concentrations over
relatively short exposure durations (i.e., acute exposure). These sources may include human data,
experimental animal studies, and supporting information such as in vitro laboratory tests. The source and
quality of data affects the overall uncertainties in the resulting human chronic dose-response values.

      Human data. Human toxicity data associated with exposures to air toxics may be generated from
       epidemiological studies, controlled exposure studies, or studies of accidental exposures. Well-
       conducted epidemiological studies that show a positive association between exposure to a
       chemical and adverse health effects often provide evidence about human health effects associated
       with chronic exposures. Such data, however, are available only for a limited number of air toxics.
       Epidemiological data also are very difficult to interpret, because the number of exposed
       individuals may be small, the incidence of effects may be low, doses are usually not well-
       characterized, and there may be complicating factors such as simultaneous exposure to multiple
                                                                                                          18
       Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 23 of 95
                           North Birmingham Air Toxics Risk Assessment

       chemicals and heterogeneity among the exposed group in terms of age, sex, diet, and other factors.
       Controlled exposure studies provide stronger evidence, since both the exposure duration and
       exposure concentrations are more accurately known. However, such studies with humans are
       generally limited to acute exposure durations. Studies reporting health effects associated with
       accidental exposures may be helpful, although exposure concentrations to air toxics may be high,
       and effects may be acute rather than chronic. In addition, a small sample size is often a significant
       limitation to interpreting controlled and accidental exposure studies.


      Animal data. The toxicity database for most air toxics is drawn from experiments conducted on
       non-human mammals such as rats, mice, rabbits, guinea pigs, hamsters, dogs, or monkeys. The
       underlying assumption is that the susceptibility of humans and these animals to the effects of the
       chemicals is broadly similar because we share many common biological attributes (e.g., similar
       organs, similar and, in some cases, identical metabolic processes). However, some observations in
       animals may be of uncertain relevance to humans (e.g., if tumors are observed in an animal
       experiment, but the organ in which the tumor is formed does not exist in humans). Also, it is
       necessary to adjust the results from animal studies to humans due to differences in body mass,
       anatomy, metabolic rate, and other species-specific factors (see, for example, Section 12.3.3). This
       is why derivation of dose-response values from animal studies requires considerable expertise.


      Supporting data. Metabolic, pharmacokinetic, and genotoxicity studies are sometimes used to
       infer the likelihood of adverse effects in humans. Metabolic studies on absorption, distribution,
       metabolism and elimination can provide information about the mechanisms of toxicity associated
       with a particular chemical in humans. In physiologically-based pharmacokinetic (PBPK) models
       the body is subdivided into a series of anatomical or physiological “compartments” that represent
       specific organs or lumped tissue and organ groups, and the behavior of the chemical is modeled in
       each compartment. Data on a chemical’s pharmacokinetics, genotoxicity, and possible mode of
       action can be used to refine a toxicity assessment. In some cases, computer models using
       structure-activity relationships (i.e., predictions of toxicological activity based on analysis of
       chemical structure) also may be used as supporting evidence. EPA considers these types of data to
       be supportive, not definitive, evidence of a chemical’s toxicity.


In hazard identification of carcinogens under the EPA guidelines, human data, animal data, and
supporting evidence are combined to characterize the weight–of–evidence (WOE) regarding the agent's
potential as a human carcinogen. Under this approach, the following categories have been established
(USEPA, 1986):

       Group A – Carcinogenic to Humans: Agents with adequate human data to demonstrate the causal
                 association of the agent with human cancer (typically epidemiological data).

       Group B – Probably Carcinogenic to Humans: Agents with sufficient evidence (i.e., indicative of a
                  causal relationship) from animal bioassay data, but either limited (i.e., indicative of a
                                                                                                         19
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 24 of 95
                            North Birmingham Air Toxics Risk Assessment

                   possible causal relationship, but not exclusive of alternative explanations) human
                   evidence (Group B1), or with little or no human data (Group B2).

       Group C – Possibly Carcinogenic to Humans: Agents with limited animal evidence and little or no
                  human data.

       Group D – Not Classifiable as to Human Carcinogenicity: Agents without adequate data either to
                 suggest or refute the suggestion of human carcinogenicity.

       Group E – Evidence of Non–carcinogenicity for Humans: Agents that show no evidence for
                 carcinogenicity in at least two adequate animal tests in different species or in both
                 adequate epidemiologic and animal studies.

Weight-of-evidence determinations for carcinogenicity developed by the International Agency for
Research on Cancer (IARC) were used for carcinogens not characterized by USEPA. Carcinogens are
categorized by IARC as Group 1 (agents carcinogenic to humans), Group 2A (probable human
carcinogen), and Group 2B (possible human carcinogen).

The USEPA has revised the Guidelines for Carcinogenic Risk Assessment (USEPA, 2005b). Revisions
to the Cancer Guidelines are intended to make greater use of the increasing scientific understanding of
processes of cancer development. One area is the use of default options applied when critical information
about the human health effects of a substance is lacking. For example, if no information is available
regarding the human health effects of a substance, then a common default option is to assume that adverse
health effects seen in animals from exposure to a substance have the potential to occur in humans as well.
The revised Guidance provides greater detail on the EPA’s policy for using the default options. The
weight-of-evidence approach to characterizing the potential for a substance to be a human carcinogen has
been retained, but a more complete narrative summary of the available evidence and the uncertainties and
default assumptions used is recommended. The new guidelines also stress the importance of
understanding the effects that a substance may cause in the body and how they might lead to the
development of cancer. This information can be useful in determining the potency of a chemical as a
carcinogen, the potential effects at low doses, who may be more susceptible to the substance, and whether
animal studies are reliable indicators of potential effects in humans. The Guidelines have placed particular
emphasis on the potential for increased vulnerability on childhood exposures. Although the new guidance
is available, Regional risk assessments are not including the new narrative approach until such is applied
in available Toxicity tables.

With regard to characterization of the available information on non-cancer health effects (or including
cancer, if a threshold mode of action has been established), the targets of chemical toxicity within the
body are identified, along with what have been termed “critical effects” associated with the toxicity. A
critical effect is described as “either the adverse effect that first appears in the dose scale as dose is
increased, or as a known precursor to the first adverse effect.”

Underlying this designation is the assumption that if the critical effects are prevented, then all other
adverse effects observed at higher exposure concentrations or doses are also prevented. Note that not all
observed effects in toxicity studies are considered adverse effects. The identification of the critical
effect(s) depends on a comprehensive review of the available data with careful consideration of the
exposure conditions associated with each observed effect, so that comparisons of effect levels or potential
reference values are made on a common basis. A more comprehensive discussion of hazard identification
                                                                                                         20
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 25 of 95
                             North Birmingham Air Toxics Risk Assessment

and the evaluation of the underlying database for non-cancer effects is included in the EPA documents
Methods for Derivation of Inhalation Reference Concentrations and Application of Inhalation Dosimetry
(USEPA, 1994) and A Review of the Reference Dose and Reference Concentration Process (USEPA,
2002).


                    4.1.1 Cancer Toxicity Values
A cancer toxicity value is a numerical value that, when matched with environmental exposure data,
provides an estimate of the risk of developing cancer in the exposed population. For a carcinogen, the
inhalation toxicity value is generally expressed as a risk per unit concentration of the chemical in air (e.g.,
risk per μg/m3). This value is called an Inhalation Unit Risk (IUR) factor.


        Inhalation Unit Risk (IUR): The upper-bound excess lifetime
        cancer risk estimated to result from continuous exposure to an
        agent via inhalation per µg/m3 over a lifetime. The interpretation of
        the IUR would be as follows: if IUR = 2×10-6 per µg/m3, not more
        than 2 excess tumors are expected to develop per 1,000,000 people
        if exposed continuously for a lifetime to 1μg of the chemical per
        cubic meter of inhaled air. The number of expected tumors is
        likely to be less; it may even be none.

Also note that only those substances that are known or suspected human carcinogens were considered in
calculating cancer risks (USEPA WOE groups A, B, or C, or IARC classifications of 1, 2A or 2B). The
toxicity information resulting from this assessment is presented later in Tables 5.1.1-1 to 5.1.1-4.


                    4.1.2 Chronic Non-cancer Values
For non–cancer effects, toxicity benchmarks are generally expressed as a concentration in air (e.g., an
inhalation reference concentration or RfC in units of mg/m3 air). The RfC is an estimate (with uncertainty
spanning perhaps an order of magnitude) of a continuous inhalation exposure to the human population
(including sensitive subgroups) that is likely to be without an appreciable risk of deleterious effects during
a lifetime. The RfC considers toxic effects for both the respiratory system (portal-of-entry) and for effects
peripheral to the respiratory system (extra-respiratory effects).

Inhalation RfCs are derived according to Methods for Derivation of Inhalation Reference Concentrations
and Application of Inhalation Dosimetry (USEPA, 1994). Because RfCs can also be derived for the
noncarcinogenic health effects of substances that are carcinogens, it is essential to refer to other sources of
information concerning the carcinogenicity of dual effect chemicals.

The toxicity information resulting from this assessment is presented later in Tables 5.1.2-1 to 5.1.2-4.




                                                                                                            21
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 26 of 95
                            North Birmingham Air Toxics Risk Assessment

       4.2 Hazard Assessment for Acute Effects
The set of acute benchmarks used in this assessment are from EPA’s Dose-Response Assessment for
Assessing Health Risks Associated with Exposure to Hazardous Air Pollutants – Acute Table 2 which can
be found online at http://www.epa.gov/ttn/atw/toxsource/summary.html. A description of the underlying
sources is provided below:

AEGLs: National Advisory Committee for Acute Exposure Guideline Levels (NAC)
EPA's Office of Prevention, Pesticides and Toxic Substances established the NAC in 1995 to develop
Acute Exposure Guideline Levels (AEGLs) and supplementary information on hazardous substances for
federal, state, and local agencies and organizations in the private sector concerned with emergency
planning, prevention, and response. The NAC is a discretionary Federal advisory committee that
combines the efforts of stakeholders from the public and private sectors to promote efficiency and utilize
sound science.

Since it began AEGL development with an initial priority list of 85 chemicals in May 1997, the NAC has
produced AEGLs for 146 substances (available on EPA's website at http://www.epa.gov/oppt/aegl/).
More information on procedures that are used to develop AEGLs is available (USEPA, 2001). The
AEGLs for a substance take the form of a matrix, with separate levels for mild (AEGL-1), moderate
(AEGL-2), and severe (AEGL-3) effects.

ERPGs: American Industrial Hygiene Association (AIHA)
AIHA has developed emergency response planning guidelines (ERPGs) for acute exposures at three
different levels of severity (AIHA, 2001). These guidelines (available on-line through the US Department
of Energy) represent concentrations for exposure of the general population for up to 1-hour. The expected
effects of such exposures are categorized as mild or transient (ERPG-1), irreversible or serious (ERPG-2),
and potentially life-threatening (ERPG-3).

MRLs: The U.S. Agency for Toxic Substances and Disease Registry (ATSDR)
ATSDR develops chronic, intermediate and acute minimal risk levels (MRLs) for some contaminants. An
acute MRL is considered protective of exposures lasting from 24 hours to 14 days (ATSDR, 2002).

RELs: California Environmental Protection Agency (CalEPA)
CalEPA has developed acute dose-response assessments for many substances, expressing the results as
acute inhalation reference exposure levels (RELs). As with its chronic RELs, CalEPA defines the acute
REL (1-hr) as a concentration level at (or below) which no health effects are anticipated (CalEPA, 2002).
CalEPA's acute RELs are available on-line at: http://www.oehha.ca.gov/air/acute_rels/index.html.

IDLH10: National Institute for Occupational Safety and Health (NIOSH)
As part of its mission to study and protect worker health, NIOSH determines concentrations of substances
that are immediately dangerous to life or health (IDLH). IDLH values were originally determined for 387
substances in the mid-1970's as part of the Standards Completion Program (SCP), a joint project by
NIOSH and the Occupational Safety and Health Administration (OSHA), for use in assigning respiratory
protection equipment. NIOSH is currently evaluating the scientific adequacy of the criteria and
procedures used during the SCP for establishing IDLHs. In the interim, the IDLHs have been reviewed
and revised. NIOSH maintains an on-line database of IDLHs, including the basis and references for both
the current and original IDLH values (as paraphrased from the SCP draft technical standards). Table 2
provides IDLH values divided by 10 to more closely match the mild-effect levels developed by other
                                                                                                      22
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 27 of 95
                             North Birmingham Air Toxics Risk Assessment

sources, consistent with methodology used to develop levels of concern under Title III of the Superfund
Amendments and Reauthorization Act, and their use in the accidental release prevention requirements
under section 112(r) of the Clean Air Act.

TEELs: U.S. Department of Energy (DOE)
DOE has defined Temporary Emergency Exposure Limits (TEELs), which are temporary levels of
concern (LOCs) derived according to a tiered, formula-like methodology (described at
http://www.orau.gov/emi/scapa/Method_for_deriving_TEELs.pdf , and available on-line at
http://www.atlintl.com/DOE/teels/teel/teel_pdf.html). DOE has developed TEELs with the intention of
providing a reference when no other LOC is available. DOE describes TEELs as "approximations of
potential values" and "subject to change." The EPA's emergency planning program (section 112(r)) does
not generally rely on TEELs. They are provided in Table 2 purely to inform situations in which no other
acute values are available. For example, a finding of an acute exposure near a TEEL value may indicate
the need for a more in-depth investigation into the health effects literature. TEELs are not recommended
as the basis of regulatory decision-making. Like ERPGs, TEELs are multiple-tiered one hour exposures,
representing concentrations associated with no effects (TEEL-0), mild, transient effects (TEEL-1),
irreversible or serious effects (TEEL-2), and potentially life-threatening effects (TEEL-3).


       4.3 Total Chromium Toxicity Assessment
                                                                                                           +6
This study sampled and analyzed for total chromium, but not specifically hexavalent chromium (Cr ),
                                                                      +3
the carcinogenic species of chromium, or trivalent chromium (Cr ), the noncarinogenic form. No
toxicity values for total Cr are available to estimate its potential health risks. To evaluate the potential
                                                   +6
impact of chromium exposures, we estimated Cr (which does have toxicity values) from tot Cr
concentrations by multiplying total Cr by 1/100. The basis for this conversion is as follow:
                                                                                                    +6
       1) The BATS study, which is referenced in this document, did analyze total Cr and Cr              in the
                                                              +6                           th
           North Birmingham study area and found that Cr           comprised about 1/100 of the total amount
                                                                        +3
           of chromium present (the remainder is assumed to be Cr ).

       2) In using the 1/100 ratio, we assumed that the conditions under which this study was conducted
          (e.g, sources, meteorology) are similar to those in the BATS study.
                                       +6                                +6
Toxicity values (IUR and RfC) for Cr        were used with estimated Cr       exposure concentrations to
calculate health risks and hazards.




                                                                                                                  23
         Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 28 of 95
                             North Birmingham Air Toxics Risk Assessment

5.0 RISK CHARACTERIZATION
The risk characterization combines the exposure concentrations with the chronic and acute toxicity values
to provide a quantitative estimate of the potential health impacts. Both chronic and acute exposures were
evaluated. This section: 1) details how the risk characterization was conducted; 2) presents the results of
the assessment; and 3) identifies the key risk drivers and provides a brief description of each. Risk and
hazard results are reported in tables following standard rules for rounding and with one significant figure
(USEPA, 2004). An assessment of uncertainties associated with the risk assessment is provided in
Section 6.


         5.1 Risk Characterization for Chronic Exposures
The risk characterization for chronic inhalation exposures was conducted by combining the relevant
toxicity values with the exposure concentrations estimated from the monitoring data. The 95UCL
exposure concentration was selected to represent a conservative estimate of exposure based on the 95UCL
concentration of the COPCs in air.

             5.1.1 Cancer Risk
In this assessment, risk estimates for COPCs with a cancer health endpoint were expressed in terms of the
probability of developing cancer over a lifetime from continuous exposure to a constant ambient air
concentration of the COPC. Cancer risk for each COPC at a monitoring location was derived as follows:

                                       Riskx = ECx x IURx                                    Equation 5-1

Where:
         Riskx   = the risk of the Xth COPC at a monitor;
         ECx     = the exposure concentration of the Xth COPC (95UCL air concentration); and
         IURx    = the inhalation unit risk of the Xth COPC.

The total cancer risk posed by all chemicals detected at a monitor is the sum of the individual COPC
risks.

Estimates of cancer risk are usually expressed as a statistical probability represented in scientific notation
as a negative exponent of 10. For example, an additional risk of developing cancer of one chance in
                                                                 -4
10,000 (or one additional person in 10,000) is written as 1x10 (or 1E-04). This means that for every
10,000 people that are exposed, in the way that we have presumed, one of those people may develop
                                                                                          -6
cancer over their lifetime. Likewise, a risk of one person in one million is written 1x10 (or 1E-06) and a
                                                      -5
risk or one in one hundred thousand is written 1x10 (or 1E-05). Note that the calculated risks presented
in this study are in excess of a person’s chance of developing cancer for reasons other than the chemical
exposures being evaluated (e.g., lifestyle risks such as smoking, genetic predisposition to certain cancers,
etc.).

The Clean Air Act directed EPA to manage risks under Section 112 and according to the criteria specified
in the 1989 National Emission Standard (NESHAP) for benzene (USEPA, 1999). In short, the benzene

                                                                                                            24
         Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 29 of 95
                             North Birmingham Air Toxics Risk Assessment
                                                                       -4
NESHAP identified a cancer risk level of one in ten thousand (1x10 ) as the approximate upper limit of
                                                                 -6
acceptability and a cancer risk level of one in one million (1x10 ) to be safe with an ample margin
(USEPA, 1989).

Because IURs are typically upper-bound estimates, actual risks may be lower than predicted, and the true
value of the risk is unknown and may be as low as zero. These statistical projections of hypothetical risk
are intended as screening tools for risk managers and cannot make realistic predictions of biological
effects. Such risk estimates also cannot be used to determine whether someone who already has cancer is
ill because of a past exposure.

Risks for cancer are generally expressed as individual risks (i.e., the risk borne by an individual in a larger
exposed population). In addition to assessing the risk to an individual in an exposed population, it is also
possible to calculate the number of expected cases of cancer in that population over a 70-year period by
multiplying the cancer risk to an individual by the number of individuals exposed; however, even though
the calculation might yield a low predicted cancer incidence rate (even vanishingly small), that does not
mean that individuals within the population will not get cancer because of air toxics exposures.


Risk Evaluation for Chemicals that are Carcinogens by a Mutagenic Mode of Action
For the COPCs benzo(a)pyrene, dibenz(a,h)anthracene, dichloromethane, and trichloroethylene, EPA has
concluded that they are carcinogenic by a mutagenic mode of action and recommended that cancer risk
assessments include additional assessment for ages younger than 16 years using age-specific default
adjustment factors (ADAFs) with the slope factor provided in OAQPS Dose-Response values in Table 1
and age-specific exposure estimates as described in EPA’s Supplemental Guidance for Assessing
Susceptibility from Early-Life Exposure to Carcinogens (USEPA, 2005c). The ADAFs are 10 for
exposures prior to 2 years of age (i.e., spanning 2-year interval from birth until second birthday), and 3
from ages 2 through 16 (i.e., spanning a 14-year interval from second until sixteenth birthday). For the
compound trichloroethylene, we used the recently published IRIS-adjusted IUR of 4.8 × 10-6 per µg/m3
(USEPA, 2011b). Assuming continuous exposure within the age group, the cancer risk for each of the
remaining three compounds was estimated by:
        1. Calculating the adjusted IUR, and
        2. Multiplying the adjusted IUR by the exposure concentration

The calculations are as follows:

               Adjusted IUR = (IUR*ED*ADAF)/70                                                Equation 5-2

Where:
               IUR = Individual unit risk in 1/µg/m3
               ED = Exposure duration in number of years
               ADAF = Age-dependent adjustment factor for a given age group

The overall adjusted IUR is calculated by summing all age group-adjusted IURs

               Cancer Risk for a compound = Adjusted IUR *EC                                  Equation 5-3

                                                                                                             25
         Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 30 of 95
                               North Birmingham Air Toxics Risk Assessment

Where:
                EC = Exposure concentration of the chemical, which in this case is the 95UCL
                concentration.


An example of calculations is provided below for benzo(a)pyrene at the Hudson K-8 School site:


    Chemical           Age           IUR          Exposure           ADAF           Adjusted IUR
     Name            (Years)     (1/ µg/m3)    Duration (Years)     (Unitless)       (1/ µg/m3)
                      0 - <2      1.10x10-3            2               10               3.14x10-4
                     2 - <16      1.10x10-3           14                3               6.60x10-4
Benzo(a)pyrene
                      16-70       1.10x10-3           54                1               8.49x10-4
                                                Total                                   1.82x10-3


Cancer risk for benzo(a)pyrene at the Hudson K-8 School site =
                             0.0020 µg/m3 * 1.82 x10-3 1/ µg/m3 = 4x10-6




            5.1.2 Non-Cancer Hazards

In contrast to cancer risks, chronic non-cancer hazards are not expressed as a probability of an individual
suffering an adverse effect. Instead, non-cancer hazard is expressed in terms of a hazard quotient (HQ),
defined as the ratio between the estimated exposure concentration and the Reference Concentration (RfC)
or safe limit. For a given air toxic, exposures equals or below the RfC (HQ≤1) are not likely to be
associated with adverse health effects, including for sensitive subpopulations. With exposures
increasingly greater than the RfC, the potential for adverse effects increases. HQs were calculated as
follows:
                                                EC x
                                        HQx =                                               Equation 5-4
                                                RfC x

Where:

         HQx     = the hazard quotient of the Xth COPC at a monitor;
         ECx     = the exposure concentration of the Xth COPC (95UCL air concentration); and
         RfCx    = the reference concentration of the Xth COPC.

When multiple non-carcinogens were present simultaneously, as was the case at each of the individual
monitoring stations in this study, the individual HQs are summed to create a hazard index (HI), thus:

                                       HI =    ( HQ1  HQ2  HQ3  ....HQ )
                                                                           x               Equation 5-5

Where:

                                                                                                          26
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 31 of 95
                            North Birmingham Air Toxics Risk Assessment

        HI     = the hazard index of all the COPCs detected at a monitor; and
        HQ1    = the Hazard Quotients of individual COPCs 1 through x.


The HI is a measure of the potential for an adverse health effect from all of the COPCs combined.
Different pollutants, however, may cause different adverse health effects or act via different mechanisms
of action, so the initial step of adding all HQs together is only a screening step (USEPA, 2001). Based on
the definition of RfC (see Section 4.2.1), a HQ or HI less than or equal to 1 indicates that adverse long-
term noncancer effects are not likely to occur, and thus are considered to pose acceptably low hazard.
However, when the initially calculated hazard index at a monitor exceeds a value of 1, a second step is
typically required. Specifically, the aggregate hazards from COPCs that have the same toxic endpoint or
act by a similar mechanism of action are added separately to give Target Organ Specific Hazard Indices
(TOSHIs). For example, when the initial HI is greater than a value of one (1), the risk assessor may go
back, for example, and separate those chemicals that just affect the respiratory system from chemicals that
just affect the neurological system.


                        Procedure for Segregation of HIs by Effect

          Segregation of HIs requires identification of the major effects of each
          chemical. Major effect categories include neurotoxicity, developmental
          toxicity, reproductive toxicity, immunotoxicity, and adverse effects by
          target organ (i.e., hepatic, renal, respiratory, cardiovascular,
          gastrointestinal, hematological, musculoskeletal, and dermal/ocular
          effects).


Unless otherwise noted, the hazard indices presented in this Section are the sum of all hazard quotients for
all the COPCs detected at a monitor, which conservatively assumes that all of the COPCs have
similarities in their mechanisms of action or all affect the same target organs. Where a TOSHI was
developed, it has been noted.

In the following discussion of risk results, the total cancer risk and HI were presented for each monitor
based on all COPCs selected for each monitoring site. For each site, the “risk drivers” (the chemicals that
contribute to most of the estimated risk) were identified based on COPCs that are responsible for 90% of
the risk. The use of risk drivers helps to focus the risk assessment (and subsequent risk management) on
those COPCs with the greatest potential to impact human health. For chronic non-cancer hazard
assessments, a HQ value of at least 0.1 was used to identify the hazard drivers or those COPCs that
significantly contributed to a HI that exceeded a value of 1 at a monitoring site.


                   5.1.3 Cancer Risk Results
                                                                                                       -6
As discussed above, EPA typically considers an estimate cancer risk falling within the range of 1x10
         -4                                                -6
and 1x10 to be acceptably low, with risks below 1x10 to be insignificant. The risks calculated in this
study are discussed within the context of that risk range. The potential cancer risk estimates, along with
percent contribution to the total risk, are presented for all COPCs at each of the four monitoring sites in
                                                                                                            27
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 32 of 95
                             North Birmingham Air Toxics Risk Assessment

Tables 5.1.3-1 through 5.1.3-4. The tables also contain chronic inhalation carcinogenic toxicity values for
the carcinogenic COPCs, the EPA and IARC WOE for each chemical, as well as the source of this
information. Following is a summary of the chronic cancer risk results by monitoring site.

Hudson K-8 School site

The total cancer risk from all COPCs at the Hudson K-8 School site was 1x10-4. The risk drivers and
percent contribution of each at this site were benzene (47%), naphthalene (19%), arsenic (7%), 1,3-
butadiene (5%), carbon tetrachloride (4%), benzo(a)pyrene (3%), p-dichlorobenzene (3%), and cadmium
(3%). The highest cancer risk was from benzene, which had a risk of 5x10-5, followed by naphthalene
and arsenic (2x10-5 and 8x10-6, respectively). These top three risk drivers accounted for 73% of the total
risk. Their WOE are “carcinogenic to humans” for benzene and for arsenic, and “possible human
carcinogen” for naphthalene. The remaining five risk drivers, which contributed 5% or less each to the
total risk, had risk levels that varied from 3x10-6 to 5x10-6. Non-risk drivers that were at or above the
1x10-6 risk level at this site included 1,2-dichloroethane, ethylbenzene, hexavalent chromium,
benzo(a)anthracene , and dibenz(a,h)anthracene.

Lewis Elementary School site

The Lewis Elementary School site had a total cancer risk of 1x10-4. The risk drivers were benzene (39%),
naphthalene (22%), arsenic (8%), benzo(a)pyrene (6%), 1,3-Butadiene (6%), carbon tetrachloride (4%),
1,2-dichloroethane (3%), and ethylbenzene (3%). The highest cancer risk was from benzene, which had a
risk of 4x10-5, followed by naphthalene and arsenic with risk levels of 2x10-5 and 8x10-6 respectively.
These top three risk drivers accounted for 69% of the total risk. Each of the remaining five risk drivers,
which contributed 6% or less each to the total risk, had risk values between from 3x10-6 to 6x10-6. Other
COPCs (but not risk drivers) that had cancer risks above of or 1x10-6 at this location were p-
dicholobenzene, cadmium, hexavalent chromium, dibenz(a,h)anthracen and benzo(a)anthracene.
.
  Riggins School site

The total cancer risk from all COPCs at the Riggins School site was 1x10-4. The risk drivers were
benzene (45%), naphthalene (25%), arsenic (8%), benzo(a)pyrene (6%), 1,3-butadiene (4%), carbon
tetrachloride (3%) and dibenz(a,h)anthracene (2%). The highest cancer risk was due to benzene, which
had a risk value of 7x10-5, followed by naphthalene and arsenic with risk values of 4x10-5 and 1x10-5,
respectively. These three risk drivers accounted for 77% of the total risk. Seven other COPCs had a
cancer risk level at or above 1x10-6 at this site. They were 1,2-dichloroethane, p-dichlorobenzene,
benzo(a)anthracene , hexavalent chromium, ethylbenzene, benzo(b)fluoranthene and cadmium.

Shuttlesworth Station site

The Shuttlesworth Station site had a total cancer risk of 1x10-4. The risk drivers were benzene (37%),
naphthalene (26%), arsenic (11%), 1,3-butadiene (5%), carbon tetrachloride (4%), 1,2-dichloroethane
(4%) and benzo(a)pyrene (3%). Benzene had the highest risk (4x10-5) followed by naphthalene and
arsenic (3X10-5 and 1x10-5, respectively). These three risk drivers contributed 74% of the total risk. Each
of the remaining four risk drivers accounted for 5% or less each of the total risk. Five other COPCs (p-
dichlorobenzene, hexavalent chromium, ethylbenzene, cadmium and dibenz(a,h)anthracene) had risk
values of or above 1x10-6.

                                                                                                         28
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 33 of 95
                             North Birmingham Air Toxics Risk Assessment

                    5.1.4 Chronic Non-Cancer Hazard Results
Non-cancer health hazards with percent contributions to the HIs are provided for each monitoring site in
Tables 5.1.4-1 through 5.1.4-4. The tables also contain the chronic non-carcinogenic toxicity values for
the COPCs, the target organ potentially affected by the respective COPCs as well as the source of the
information. As explained in Section 5.1.2, when a HI value is equal to or less than 1 or, where the HI
exceeds 1 but the TOSHI value is equal to or less than 1, it is an indication that non-cancer effects are not
likely to occur.

Hudson K-8 site

The 95UCL HI for the Hudson K-8 School site was 2. Chemicals at or above the 0.1 HQ-threshold were
manganese (0.7), benzene (0.2), naphthalene (0.2), cadmium, (0.2), arsenic (0.1) and 1,3-Butadiene (0.1).
At this site, no chemicals that affect the same organ/systems had a combined HQ (the TOSHI value)
above 1.

Lewis Elementary School site

The 95UCL HI for the Lewis Elementary School site was 2. Manganese (0.9), naphthalene (0.2), benzene
(0.2), arsenic (0.1), 1,3-butadiene (0.1), and cadmium (0.1) had HQs at or above the 0.1 HQ-threshold.
No chemicals that affect the same organ/systems had a combined HQ (the TOSHI value) above 1.

Riggins School Site

The Riggins School site 95UCL HI was 2. Chemicals with HQ values above 0.1 at this site were
manganese (0.4), naphthalene (0.4), benzene (0.3), arsenic (0.2), 1,3-Butadiene (0.1), and cadmium(0.1).
No chemicals that affect the same organ/systems had a combined HQ (the TOSHI value) above 1.

Shuttlesworth Station site

At the Shuttlesworth Station site, the 95UCL HI was 1. Manganese (0.5), naphthalene (0.3), arsenic (0.2),
benzene (0.2), 1,3-Butadiene (0.1), and cadmium (0.1) had HQs of 0.1 or above.

The results for non-cancer hazards analysis at each of the four monitoring sites indicate that non-cancer
effects are not likely to occur.

               5.1.5 Lead (Pb) Hazard Evaluation

Lead is a naturally occurring bluish-gray metal found in small amounts in the earth's crust. Much of the
lead found in the ambient air comes from human activities including metals industries, burning fossil
fuels, mining, and manufacturing. Lead is used in the production of batteries, ammunition, metal products
(solder and pipes), and devices to shield X-rays. Because of health concerns, lead from gasoline, paints
and ceramic products, caulking, and pipe solder has been dramatically reduced in recent years.

Lead can affect human health in several ways, including effects on the nervous system, red blood cells
and cardiovascular and immune systems. Infants and young children are especially sensitive to even low


                                                                                                            29
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 34 of 95
                            North Birmingham Air Toxics Risk Assessment

levels of lead, which may contribute to learning problems and lowered IQ (see also
http://www.atsdr.cdc.gov/ToxProfiles/tp13.pdf).

Lead can be found in the air, the soil, the water, and inside our homes. Much of the lead in the
environment comes from past use of leaded gasoline in cars and trucks, some types of industrial facilities
and past use of lead-based paint in homes. Lead and lead compounds have been used in a wide variety of
products found in and around our homes, including paint, ceramics, pipes and plumbing materials,
solders, gasoline, batteries, ammunition, and cosmetics. Babies and young children can be more highly
exposed to lead because they often put their hands and other objects that can have lead from dust or soil
on them, into their mouths. Children may also be exposed to lead by eating and drinking food or water
containing lead or from dishes or glasses that contain lead. They may also breathe lead dust by spending
time in areas where lead-based paint is deteriorating or from playing with toys with lead paint.

Concentrations of lead in outside air have greatly declined over the past few decades as a result of
regulatory efforts to reduce lead emissions. To protect the public from harmful levels of lead in outside
air, lead is regulated under the federal Clean Air Act by both the hazardous air pollutant (HAP) and
criteria air pollutant (CAP) programs. CAPs are pollutants for which EPA establishes national ambient
air quality standards (NAAQSs). There currently are no NAAQS for HAPs other than lead. In late 2008,
EPA substantially strengthened this standard, revising it to be 10 times tighter than the previous standards,
improving health protection for at-risk groups, especially children. The current NAAQS for lead is a
“not-to-be-exceeded” 3-month rolling average concentration of 0.15 µg/m3, in terms of lead in total
suspended particles (Pb-TSP). A TSP sampler collects both small particles captured by PM10 samplers as
well as larger particles and, thus, can capture a larger range of lead particles that might contribute to
exposure. A significant lead exposure pathway for young children is hand-to-mouth contact with settled
dust particles. The lead NAAQS is established in terms of lead in TSP in recognition of the potential
contribution to this exposure pathway of particles not captured by PM10 samplers.


North Birmingham Risk Assessment Monitoring for lead: In this study, lead was measured, along
with a suite of other toxic metals, in PM10 samples collected at the four neighborhood monitoring
locations. The air samplers used do not meet the specific requirements for determining compliance with
the lead NAAQS as this was not identified as an objective in the planning stage of the study. The results
from these four locations provide important information about general air quality in these neighborhoods,
but they are not definitive with respect to any of these neighborhoods’ compliance with the lead NAAQS.

As a standard for public health protection has been established for lead, the lead NAAQS is considered
the most relevant comparison value for evaluating the lead monitoring data. Accordingly, the rolling
three-month lead concentrations measured at each of the four neighborhood monitoring sites was
compared to the lead NAAQS level of 0.15 µg/m3 as a way to screen the data for a potential lead issue in
air in these neighborhoods. The results of this screening analysis indicated that the 3-month rolling
average concentrations calculated at all four locations were below the lead NAAQS of 0.15 µg/m3,
although above 0.10 µg/m3 three times at the Hudson K-8 School site (see table next page). The
relatively high average concentrations at the Hudson K-8 School site were a result of two spikes in
individual samples on 3/15/12 (1.13 µg/m3) and 3/27/12 (0.53 µg/m3).




                                                                                                          30
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 35 of 95
                           North Birmingham Air Toxics Risk Assessment


   Three-Month Rolling Lead Average Concentrations at the North Birmingham Air
                                Monitoring Sites
   Three-Month                           Pb-PM10 Concentration (µg/m3)
   Average as of
                        Hudson K-8            Lewis            Riggins       Shuttlesworth
   Month/Year
                          School            Elementary         School           Station
      11-Aug                     0.04               0.02            0.01                0.01
      11-Sep                     0.05               0.03            0.01                0.01
      11-Oct                     0.07               0.03            0.02                0.01
      11-Nov                     0.04               0.02            0.02                0.01
      11-Dec                     0.03               0.02            0.02                0.01
       12-Jan                    0.01               0.01            0.01                0.01
      12-Feb                     0.01               0.01            0.01                0.01
      12-Mar                     0.12               0.07            0.02                0.01
      12-Apr                     0.12               0.07            0.02                0.01
      12-May                     0.12               0.07            0.02                0.01
      12-Jun                     0.02               0.01            0.01                0.01
       12-Jul                    0.02               0.01            0.01                0.01


Other North Birmingham lead Monitoring: Lead monitoring is also conducted in the North
Birmingham area at a multi-pollutant monitoring site (called an “NCore” site), located at 3009 28th Street
in North Birmingham. This site, which is about a mile west of the Hudson K-8 School and just over a
mile east of the Lewis Elementary school, has been collecting PM10 samples that are analyzed for lead
since January 2012. The sampling method is different (“low volume PM10”) than that used at the
neighborhood samplers (“high volume” PM10) and samples are collected on a different schedule.
Preliminary analysis of the available data collected at this site (January 2012 through September 2012),
indicates 3-month rolling averages well below the lead standard as shown in the following table.




     Three-Month Rolling Lead Average Concentration at the North Birmingham NCore Site
     3-Month Average as of
                                     3/12      4/12     5/12     6/12      7/12   8/12         9/12
     Month/Year
     Pb-PM10 Concentration
                                     0.05      0.02     0.02     0.01      0.01   0.01         0.01
     (µg/m3)



Conclusions: From this monitoring and meteorological evidence and from information about potential
sources of lead in the area, the following conclusions are suggested:

   1. Lead concentrations at the four neighborhood monitoring sites (3-month rolling averages) have
      been well below the NAAQS. One site (Hudson K-8), however, recorded three 3-month rolling
                                                                                                        31
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 36 of 95
                           North Birmingham Air Toxics Risk Assessment

       averages high enough to suggest that additional monitoring using TSP samplers may be needed.
       Monitoring with a TSP sampler at this location would enable a more complete evaluation of the
       potential for lead exposures of concern in the neighborhood around this site. But this comparison
       of results from the four neighborhood monitoring sites to the lead NAAQS has limitations because
       as indicated above, sampling at these sites used “high volume” PM10 samplers, as opposed to “low
       volume” PM10 samplers.

   2. The three 3-month rolling averages at the Hudson K-8 School site that exceeded 0.10 µg/m3 were
      the result of the high concentrations of lead in two samples (3/15/12 and 3/27/12). Otherwise the
      vast majority of 3-month averages at this site are significantly below the NAAQS. Elevated lead
      concentrations, although lower than at the Hudson K-8 School site, were also recorded at the other
      three neighborhood monitoring sites on 3/15/2012, indicating a common source.

   3. Three-month average lead concentrations at the Ncore site were lower than those at the four
      neighborhood monitoring sites, but exhibited a generally similar pattern, seemingly reflecting the
      short March 2012 period of increased air lead concentrations.

   4. Sources of airborne lead, such as current metals industries, exist in the North Birmingham area,
      although, none are estimated to individually emit lead at a rate above the trigger at which
      consideration of source-oriented monitoring is required by regulation. Small, unknown sources of
      airborne lead in the area, such as those associated with illegal metal smelting activities and
      industrial sites with historically contaminated surface soil/dust, are also possible.

   5. The JCDH performed an investigation of the potential source(s) of the elevated lead
       concentrations measured on March 15 and 27, 2012, including discussions with local industries
       which may have had a startup, shutdown, or malfunction issue on those days. No apparent source
       of the high lead readings was identified. Likewise, meteorology on these days was also reviewed
       to determine if, for example, winds were blowing from a known potential lead source towards the
       monitors. No apparent meteorological connection to a source could be identified.



       5.2 Acute Hazard Characterization
The acute toxicity characterization was based on a comparison of the maximum daily sample
concentration for each chemical detected at least once at a given site to a range of acute benchmarks,
when available (see Section 4.2 for the description of acute toxicity values). A chemical concentration
higher than any of the benchmark values indicates that short-term health effects were possible on the day
associated with that sampling event.

Table 5.2-1 compares the maximum concentration of each chemical that was detected at least once at a
monitoring site to a series of acute dose-response values. Benzene was the only chemical for which the
maximum concentration exceeded its respective acute benchmark and only at the Riggins School site.
Benzene exceeded its acute benchmark value (ATSDR Acute MRL of 29 µg/m3) on three different dates:
12/4/2011, 1/15/2012 and 4/2/2012. Corresponding concentration values for these exceedances were 38,
31, and 55 µg/m3, respectively. No major variations in weather conditions were observed on the days of
these occurrences that explain the high benzene concentration values. Also, based on a review of

                                                                                                        32
          Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 37 of 95
                            North Birmingham Air Toxics Risk Assessment

operational records and other information obtained from industries in the area, no unusual events or
malfunctions were noted on the days these samples were collected.


       5.3 Description of Risk Drivers
Following is a brief description of potential risk drivers identified in this study, including sources and
potential health effects. Additional information on each of the compounds can be obtained from the the
EPA and ATSDR websites http://www.epa.gov/ttn/atw/hlthef/hapindex.html and
http://www.atsdr.cdc.gov/toxfaqs/index.asp, respectively. They are presented in alphabetical order.

1,2-Dichloroethane

1,2-dichloroethane, also called ethylene dichloride, is a manufactured chemical that is not found naturally
in the environment. It is a clear liquid and has a pleasant smell and sweet taste. The most common use of
1,2-dichloroethane is in the production of vinyl chloride which is used to make a variety of plastic and
vinyl products including polyvinyl chloride (PVC) pipes, furniture and automobile upholstery, wall
coverings, housewares, and automobile parts. It is also used to as a solvent and is added to leaded gasoline
to remove lead. Breathing high levels of 1,2-dichloroethane can cause damage to the nervous system,
liver, kidneys, and lungs and may cause cancer.

1,3-Butadiene

Motor vehicle exhaust is a constant source of 1,3-butadiene. Its sources also include manufacturing and
processing facilities, forest fires or other combustion, and cigarette smoke. High levels of 1,3-butadiene
may be found in highly industrialized cities or near oil refineries, chemical manufacturing plants, and
plastic and rubber factories. Although 1,3-butadiene breaks down quickly in the atmosphere, it is usually
found in ambient air at low levels in urban and suburban areas. Acute (short-term) exposure to 1,3-
butadiene by inhalation in humans results in irritation of the eyes, nasal passages, throat, and lungs.
Epidemiological studies have reported a possible association between 1,3-butadiene exposure and
cardiovascular diseases. Epidemiological studies of workers in rubber plants have shown an association
between 1,3-butadiene exposure and increased incidence of leukemia.

Arsenic

Arsenic is a naturally occurring element widely distributed in the earth’s crust. Arsenic, in its inorganic
form, is found throughout the environment; it is released into the air by volcanoes, the weathering of
arsenic-containing minerals and ores, and by commercial or industrial processes. Workers in metal
smelters and nearby residents may be exposed to elevated inorganic arsenic released into the air. Other air
sources of inorganic arsenic exposure include burning plywood treated with an arsenic wood preservative.
Acute (short-term) high-level inhalation exposure to arsenic dust or fumes can cause gastrointestinal
effects (nausea, diarrhea, abdominal pain) and nervous system disorders. Chronic (long-term) inhalation
exposure to inorganic arsenic can cause irritation of the skin and mucous membranes and lung cancer.

Benzene

Benzene is a widely used chemical formed from both natural processes and human activities. It ranks in
the top 20 chemicals for production volume. Some industries use benzene to make other chemicals which
                                                                                                       33
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 38 of 95
                            North Birmingham Air Toxics Risk Assessment

are used to make plastics, resins, and nylon and other synthetic fibers. Benzene is also used to make some
types of rubbers, lubricants, dyes, detergents, drugs, and pesticides. Benzene is also a natural part of crude
oil, gasoline, and cigarette smoke. Benzene is found in airborne emissions from burning coal and oil,
motor vehicle exhaust, and evaporation from gasoline service stations and in industrial solvents. These
sources contribute to elevated levels of benzene in the ambient air, which may subsequently be breathed
by the public. Tobacco smoke contains benzene and accounts for nearly half the national exposure to
benzene. Breathing very high levels of benzene can cause drowsiness, dizziness, and unconsciousness;
long-term benzene exposure causes effects on the bone marrow and can cause anemia and leukemia.

Benzo(a)pyrene

Benzo(a)pyrene is a polycyclic aromatic hydrocarbon (PAH). Polycyclic aromatic hydrocarbons (PAHs)
are a group of over 100 different chemicals that are formed during the incomplete burning of coal, oil and
gas, garbage, or other organic substances like tobacco or charbroiled meat. PAHs are also found in coal
tar, crude oil, creosote, and roofing tar, and a few are used in medicines or to make dyes, plastics, and
pesticides. PAHs are usually found as a mixture containing two or more of these compounds, such as in
soot. Benzo(a)pyrene (BAP) is the most well-studied of these compounds and long-term repeated
exposure to BaP has been found to cause cancer.

Cadmium

The largest sources of airborne cadmium in the environment are the burning of fossil fuels such as coal or
oil, and incineration of municipal waste materials. Cadmium may also be emitted into the air from zinc,
lead, or copper smelters. For nonsmokers, food is generally the largest source of cadmium exposure.
Cadmium levels in some foods can be increased by the application of phosphate fertilizers or sewage
sludge to farm fields. Smoking is another important source of cadmium exposure.

Carbon Tetrachloride

Carbon tetrachloride was banned from consumer use in the United States in 1970. It is still used as a
refrigerant and solvent, a primary source of exposure. Individuals may be exposed to carbon tetrachloride
in the air from accidental releases from production and uses, and from its disposal in landfills where it
may evaporate into the air or leach into groundwater. Carbon tetrachloride is also a common contaminant
of indoor air; the sources of exposure appear to be building materials or products, such as cleaning agents,
used in the home. Workers directly involved in the manufacture or use of carbon tetrachloride are most
likely to have significant exposures to carbon tetrachloride. The primary targets of chronic and acute
exposure are the liver and kidneys. It is also considered a probable carcinogen.

Hexavalent Chromium

Chromium is a naturally occurring element found in rocks, animals, plants, and soil. It can exist as a
liquid, solid, or gas. The most common forms are chromium (0), chromium (III), and chromium(VI) also
known as hexavalent chromium. No taste or odor is associated with chromium compounds. Chromium
                                                3
(VI) eventually forms trivalent chromium (Cr+ ) after combining with dust particles and other pollutants
in the atmosphere. The primary sources of hexavalent chromium in the atmosphere are chromate
chemicals used as rust inhibitors in cooling towers and emitting as mists, particulate matter emitted during
manufacture and use of metal chromates, and chromic acid mist from the plating industry. Hexavalent
                                                                                                           34
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 39 of 95
                            North Birmingham Air Toxics Risk Assessment

chromium is a known human carcinogen. Exposure to chromium occurs from ingesting contaminated
food or drinking water or breathing contaminated workplace air. Ingesting high levels of chromium (VI)
may result in anemia or damage to the stomach or intestines.

Ethylbenzene

Ethylbenzene is a colorless, flammable liquid that smells like gasoline. It is found in natural products such
as coal tar and petroleum and is also found in manufactured products such as inks, insecticides, and
paints. Ethylbenzene is used primarily to make another chemical, styrene. Other uses include as a solvent,
in fuels, and to make other chemicals. Breathing very high levels of Ethylbenzene can cause dizziness,
and throat and eye irritation. Breathing lower levels has resulted in hearing effects and kidney damage in
animals.

Manganese

Manganese occurs naturally. Manganese can be released into the air by iron and steel production plants,
power plants, and coke ovens. In the still making process, Manganese is used as an additive to harden,
stiffen and strengthen steel. Manganese is essential to human life, but only in small amounts. Exposure
to excess levels of manganese can most commonly occur from breathing air in areas impacted by
industrial sources of manganese. The most common health problems in workers exposed to high levels of
manganese involve the nervous system. These health effects include behavioral changes and other
nervous system effects, which include movements that, with high exposures, may become slow and
clumsy.

Naphthalene

Naphthalene is a white solid that evaporates easily. Its sources include fossil fuels, such as petroleum and
coal, tobacco, and wood burning. The major commercial use of naphthalene is to make other chemicals. It
is used in such products as polyvinyl chloride (PVC) plastics, moth repellents, and toilet deodorant
blocks. Other uses include making dyes, resins, leather tanning agents, and the insecticide carbaryl.
About 10% of the naphthalene entering the environment is from coal production and distillation.
Naphthalene has a strong but not unpleasant smell. Exposure to a large amount of naphthalene may
damage or destroy some of the body red blood cells, a condition called hemolytic anemia. People,
particularly children, have developed this problem after eating naphthalene-containing mothballs or
deodorant blocks. Chronic exposure to naphthalene from these sources can cause respiratory
inflammation and diseases of the eye, such as cataracts.

p-Dichlorobenzene

p-dichlorobenzene, also known as “para-dichlorobenzene” and “1,4-dichlorobenzene,” is considered a
“possible human carcinogen” by USEPA. No information is available on human cancer effects of this
chemical. The poor Weight of Evidence (WOE) for increased risk diminishes the significance of the
risk/hazard values obtained, as no specific research has been done to link exposure to cancer in humans.
It is commonly found as an indoor air pollutant in pest controls, deodorizers and disinfectants




                                                                                                           35
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 40 of 95
                            North Birmingham Air Toxics Risk Assessment

6.0 UNCERTAINTY ASSESSMENT
The risk estimates used in air toxics risk assessments usually are not fully probabilistic estimates of risk
but conditional estimates given a considerable number of assumptions about exposure and toxicity. Air
toxics risk assessments make use of many different kinds of scientific concepts and data (e.g., exposure,
toxicity, epidemiology), all of which are used to characterize the expected risk in a particular
environmental context. Informed use of reliable scientific information from many different sources is a
central feature of the risk assessment process. Reliable information may or may not be available for many
aspects of a risk assessment. Scientific uncertainty is inherent in the risk assessment process, and risk
managers almost always must make decisions using assessments that are not as definitive in all important
areas as would be desirable.

Risk assessments also incorporate a variety of professional and science policy judgments (e.g., where to
locate monitors and which toxicity studies to use as the basis of developing dose-response values). Risk
managers therefore need to understand the strengths and the limitations of each assessment, and to
communicate this information to all participants and the public. A critical part of the risk characterization
process, therefore, is an evaluation of the assumptions and uncertainties inherent in the risk assessment in
order to place the risk estimates in proper perspective. In most cases, the assessment of uncertainty is
presented in a qualitative or semi-quantitative fashion, including a discussion of the likely direction and
magnitude of the error associated with each important source of uncertainty. Some of the key areas of
uncertainty in this risk analysis are presented below.

Monitor Location Selection: The risk and hazard estimates provided in this assessment were based on
monitoring results from 4 monitoring sites in the North Birmingham communities. In each case, the
assumption is made that the air quality data at the monitoring location is representative of exposures
within some distance from the monitor (e.g., at the neighborhood level). However, it is not known how
well each of these sites represent the potential receptors in immediate vicinity of the monitor (i.e., ambient
air concentrations can vary at distance from the monitor); thus, exposure to individuals located at various
distances from the monitoring site (and their actual risk) may also vary. If the monitoring sites were
unrepresentative of any location beyond where they were sited, the monitoring data may over- or
underestimate the true health impacts at the unmonitored locations.

Sampling Data Sufficiency: The risk and hazard assessment assumes that the sampling data are
sufficient to draw conclusions regarding the populations that are localized near the monitor’s placement.
Furthermore, it is assumed that the sampling regime is sufficient to represent the exposures seen by the
populations. The following are some of the potential shortcomings of the monitoring data:

      The monitoring data cover a little more than one year, but are used to represent a full lifetime
       (approximately 70 years) of exposure. This assumption, while pragmatic from a monitoring study
       point of view, is also problematic because of possibly of changing conditions over a long period of
       time. For example, environmental conditions and economic conditions can change over time (e.g.,
       companies come and go and/or make different things), leading to a different exposure profile for
       people living in the vicinity of a monitor.

      Monitoring was staggered during the sampling study to capture samples on every day of the week
       and every season of the year (it was not sample to monitor continuously during the sampling


                                                                                                           36
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 41 of 95
                           North Birmingham Air Toxics Risk Assessment

       program). This approach, however, left some of the days unsampled over the course of the
       monitoring program.

      The monitors capture a combined 24-hr sample and so do not reflect spikes in concentrations
       throughout the course of a day.

      The monitors only evaluate a specific short list of potential chemical contaminants. Other
       chemicals may have been present, but not analyzed for.

      The monitors only look at outdoor air. No indoor air samples were taken where concentrations of
       certain toxics may be higher and where exposure times may be greater.

Making these assumptions may have resulted in over- or under-estimation of the potential risks.

Missed and Invalidated Samples and Void Data: The initial 1-year monitoring program was conducted
at a schedule of 1 in 6 days. This schedule should have yielded 60 samples. However, some sites had had
less than 60 valid samples. This is because some sampling events were missed or invalidated due to harsh
weather conditions or equipment malfunctioning. Samples were also been voided in the laboratory if the
conditions of analysis were not ideal. As a result, the monitoring program was extended for 2 more
months and yielded at least 60 samples for each site. This resulted in an uneven number of samples and
descrepancies in the dates of sampling. All of the replacement samples were taken in summer to replace
missing samples, some of which were not taken in summer. This may have had the effect of either over-
or underestimating the risk.

Data Utilized at ½ Method Detection Limit: Sampling data that were reported by the laboratory as “Not
Detected” (ND) in a given sample were carried through the risk assessment using ½ the respective
chemical’s method detection limit as a surrogate for concentration. This reasonably conservative approach
ensures that the chemical is considered to be present at least at some concentration (as opposed to not
being present at all). Given the available MDLs, this approach is unlikely to significantly underestimate
risk.

Sampling Data Reported as less than the Detection Limit: Analytical laboratories sometimes appear to
measure trace level concentrations of chemicals at levels below the method detection limit when
analyzing air samples. By definition, both the identity and concentration of such low level analytical
results are suspect. For this risk assessment, we assumed “detections below the MDL” to be present at a
concentration of ½ MDL since, on average, one could reasonably expect that outcome. This approach is
not expected to have a significant impact on the overall conclusions of the assessment.

Exposure Duration: The risk estimates for exposure to the airborne concentration found at the four sites
assume that an individual is continuously exposed at the same location for 70 years. Furthermore, it is
assumed that the residents would be exposed 24-hrs per day, 7-days per week. The actual activity patterns
of the residents are not considered but could lead to lower or higher exposures and resulting risks (for
example, higher risks might occur for a person who lived in the area, but commuted to a job which
involved relatively higher level exposures to toxic chemicals). Thus, this risk assessment may under- or
overestimate the actual risks. Detailed information on the population in the North Birmingham area
would be needed to reduce this uncertainty.


                                                                                                       37
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 42 of 95
                            North Birmingham Air Toxics Risk Assessment

Exposure Concentration: It is assumed that the exposure concentration calculated using essentially 1
year of monitoring data does not change over a 70-year lifetime. Using the 95UCL as a conservative
estimator of the true average helps reduce uncertainty in the annual estimated for the year monitored, but
does not provide information about changing exposure patterns over the long term in which exposures
may go up or down. As such, the computation of the exposure concentration for chemicals in air may
have resulted in an overestimate or underestimate of risks. To reduce this uncertainty would require
monitoring over several years, or modeling based on changes in estimated future meteorology and
chemical emissions.

Toxicity Analysis - Chemicals without Dose-Response Values: Detected chemicals with no available
dose-response values were not carried through the risk assessment process. This is likely to result in an
underestimate of risk.

Toxicity Analysis - Route to Route Extrapolation: In limited circumstances, risk assessments may use
route to route extrapolation (i.e., oral potency estimates extrapolated to inhalation potency) in an attempt
to evaluate a chemical with no relevant toxicity information. Route to route extrapolation is recommended
only from oral to inhaled exposure and only for carcinogens (USEPA, 2004). However, there were no
instances where IUR values were missing while Oral Slope factors were available. Therefore, these
approaches were not implemented.

Toxicity Assessment: The dose-response values used in this assessment were developed using a variety
of assumptions and data, such as using information from laboratory animal studies and extrapolating from
high-doses used in experiments to the low-doses actually expected in the environment. A variety of
methods are used to ensure a margin of safety in the resulting dose-response values.

Total Chromium Toxicity: Total chromium does not have an established dose-response value but toxic
hexavalent chromium, a potential component of total chromium, does. We estimated the hexavalent
chromium concentrations from total chromium values based on the ratio of these two compounds
previously determined in the North Birmingham area, and used that information to estimate the risk posed
by total chromium. While the risks posed by hexavalent chromium are uncertain, it is noteworthy that
results in this study are comparable to those found in the BATS study.

Acrolein Sampling and Analysis: During the School Air Toxics Monitoring Project (SAT), EPA raised
questions about the consistency and reliability of air monitoring and analysis results for acrolein. The
Agency decided not to analyze acrolein data as part of the SAT and has been working since that time on
developing new technologies that may provide more accurate data. Likewise, we did not analyze acrolein
data reported in this study. Excluding acrolein analysis means that hazard indices are likely to be
underestimated. But, we do not know how high hazard quotients were and how much they would have
contributed to hazard indices.

Lead (Pb) Hazard Evaluation: A comparison of this study’s lead samples and the lead NAAQS is
complicated by the samples not having been collected using TSP samplers. The samples are nevertheless
relevant for screening potential exposures to airborne lead in the four North Birmingham neighborhoods.
Several important uncertainties in this analysis include the following:

      The lead monitoring for this study used PM10 samplers which, in areas where airborne lead is
       present in larger particle sizes, may underestimate the airborne lead.

                                                                                                         38
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 43 of 95
                            North Birmingham Air Toxics Risk Assessment

      One monitoring site (Hudson K-8 School) had three 3-month rolling concentration averages
       greater than 0.10 µg/m3, a result which, if recorded using a low-volume PM10 sampler, would
       require siting of a TSP monitor.

An additional uncertainty is with regard to the potential for increased neurological hazard as a result
simultaneous exposures to other neurotoxicants (e.g., manganese).

Acute Hazard Assessment: Many acute benchmark values used in this study were developed for 8-hour
or shorter exposure time periods and then compared to 24-hour sample concentrations. Comparing 24-
hour composite sample data to acute toxicity values with significantly lower exposure periods results in
uncertainty as to whether some acute risks were undetected. This, coupled with having only sampled on a
subset of days during the monitoring program means that the acute risks may be underestimated.




                                                                                                          39
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 44 of 95
                            North Birmingham Air Toxics Risk Assessment

7.0 CONCLUSIONS
A risk assessment of the potential for adverse chronic and acute human health impacts from inhalation of
air toxics has been conducted in four North Birmingham communities. Data were collected from four air
monitoring sites in these communities from June 2011 to August 2012 and included 58 VOCs, 22
SVOCs, and 11metals. Acrolein was excluded from the risk analysis because present sampling and
analysis methods are not reliable enough to accurately measure this chemical in ambient air. The EPA is
working on developing more accurate methods. However, NATA analysis of the 2005 inventory of air
toxics emissions data does indicate that acrolein is expected to be prevalent in many communities
throughout the country, including Birmingham, as a product of incomplete combustion (e.g., from motor
vehicles).

For each monitoring site, the COPCs were determined to be chemicals found in at least 10% of the
samples. Data for the COPCs were then used in potential chronic risk and hazard assessments. All four
sites had the same COPCs, except for trichloroethylene. This chemical was identified at Husdon K-8 and
Lewis Elementary Schools as a COPC, but not at the Riggins School and Shuttlesworth Station sites. For
acute hazard assessments, all chemicals that were detected at least once, rather than the COPCs, were
evaluated.

In this risk assessment, the potential human health implications of the chronic exposures were
characterized for both chronic cancer and non-cancer health effects using the 95UCL concentrations and
chronic toxicity benchmark values. In addition, an acute risk characterization was performed. In this
analysis, individual sample monitoring concentrations were compared to acute benchmarks.

The remainder of this Section provides the conclusions of the chronic and acute assessments, and end
with a comparison with the BATS study.


       7.1 Chronic Risk Characterization
In this risk assessment, each of the monitoring sites had a total cancer risk of 1x10-4. While the level of
cancer risk that is of concern is a matter of personal and community judgment, the USEPA considers
excess cancer risks below about 1 chance in 1,000,000 (1x10-6) to be negligible, and excess cancer risks
that range between 1x10-6 to approximately1x10-4 to be generally acceptable. The three chemicals that
pose the greatest portion of these risks are the same at all the sites and consist of benzene, naphthalene,
and arsenic. Combined, they contributed 69 to 78% of the total risk at these sites. 1,3-butadiene and
carbon tetrachloride are other risk drivers that were found at the four sites, although contributing 6% or
less of the risk at each site. The remaining risk drivers, although contributing less to the cumulative risk,
include benzo(a)pyrene, p-dichlorobenzene and cadmium at the Hudson K-8 School; 1,2-dichloroethane
and ethylbenzene at the Lewis Elementary School; Benzo(a)pyrene and dibenz(a,h)anthracene at the
Riggins School; and 1,2-dichloroethane and benzo(a)pyrene at the Shuttlesworth Station.


       7.2 Chronic Hazard Characterization
The initial screening HI calculated for the Shuttlesworth Station is 1. The HI at the Hudson K-8 School,
Lewis Elementary School, and Riggins School sites is 2. None of the individual risk drivers have an HQ
                                                                                                            40
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 45 of 95
                            North Birmingham Air Toxics Risk Assessment

above 1. When additional toxicological information was taken into account (e.g., target organs), no HI
was above 1, which indicates that adverse non-cancer effects are unlikely at each of the four sites. All the
four sites have the same hazard drivers although in different concentrations. These COPCs were
manganese, naphthalene, benzene, arsenic, 1,3-butadiene and cadmium.


       7.3 Acute Hazard Characterization
The acute exposure analysis consisted of comparing the maximum concentrations of chemicals that were
detected at least once at a monitoring site to acute benchmark values. The results indicate that benzene
concentrations exceed the ATSDR acute MRL on 3 separate occasions at the Riggins School site. This
indicates that potential short-term health hazards resulting from elevated levels of benzene at this site at
the time of sampling were possible on those days. No major variations in weather conditions or unusual
events or malfunctions at nearby industries were noted at on the days these samples were collected to
explain the high levels of benzene.


       7.4 Comparison with the 2009 Birmingham Air Toxics Study
The findings of this risk assessment are generally consistent with a prior risk assessment, the 2009
Birmingham Air Toxics Study, although cancer risk and non-cancer health hazard levels are lower in the
present study. A comparison is made for only the results at the Shuttlesworth Station site because this
monitoring site was used in both studies. Sampling protocols and analytical methods were nearly the
same in both studies. The present study found a cumulative cancer risk of 1x10-4 at this site compared to
2x10-4 in the BATS study. Benzene, which contributed most to the total risk in both studies, decreased
from 6 x10-5 in BATS to 4 x10-5 in this study. The risk levels associated with benzene, naphthalene, and
arsenic were the top risk drivers in both studies. For non-cancer hazard effects, this study yielded an HI
of 1 compared to 6 in the BATS study (excluding acrolein). The highest contributor to the HI (excluding
acrolein) in both studies was manganese, but this COPC had an HQ of 4 in the BATS project compared to
an HQ of 0.5 in the current study. Benzene exceeded the ATSDR acute MRL three times in this study but
only once in the BATS project.




                                                                                                           41
       Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 46 of 95
                          North Birmingham Air Toxics Risk Assessment

8.0 REFERENCES

Agency for Toxic Substances and Disease Registry (ATSDR). 2002. Minimum Risk Levels, URL:
http://www.atsdr.cdc.gov/mrls.html., Agency for Toxic Substances and Disease Registry, Atlanta, GA.

California Environmental Protection Agency (CalEPA). 2002. Acute and Chronic RELs and Supporting
Documentation URL: http://www.oehha.org/air/hot_spots/index.html.

American Industrial Hygiene Association (AIHA). 2001. AIHA ERPG/WEEL Handbook, American
Industrial Hygiene Association. Fairfax, VA.

Jefferson County Health Department (JCDH). 2009. Birmingham Air Toxics Study (BATS).
Environmental Health Services. Air and Radiation Protection Division. Birmingham, AL. 128p.

National Climate Data Center (NCDC). 2012. Quality Controlled Local Climatological
Data. NOAA. http://cdo.ncdc.noaa.gov/qclcd/QCLCD

National Research Council (NRC). 2001. Standing Operations for Developing Acute Exposure Guideline
Levels (AEGL) for Hazardous Chemicals. Committee of Toxicology. National Academy Press.
Washington, DC. 224pp.

US Census Bureau. 2010. The 2010 Census. See: http://2010.census.gov/2010census/

USEPA. 1986. Guidelines for Carcinogen Risk Assessment. Federal Register 51(185): 33992-34003.
Available from: http://www.epa.gov/ncea/raf/.

USEPA. 1989. National Emission Standards for Hazardous Air Pollutants: Benzene. Federal Register
54(177):38044-38072. Rule and Proposed Rule. September 14, 1989.

USEPA. 1994. Methods for Derivation of Inhalation Reference Concentrations (RfCs) and Application of
Inhalation Dosimetry. Office of Research and Development. 409pp.

USEPA 1999. Residual Risk Report to Congress. EPA-453/R-99-001. Office of Air Quality, Planning,
and Standards. 225pp.

USEPA. 2001. National-Scale Air Toxics Assessment for 1996 -(Draft for USEPA Science Advisory
Board Review), Office of Air Quality Planning and Standards, Research Triangle Park, N.C. USEPA–
453/R–01–003.
USEPA. 2002. A Review of the Reference Dose and Reference Concentration Process EPA/630/P-
02/002F. Risk Assessment Forum. Final Report. December 2002.

USEPA. 2003. Draft Final Guidelines for Carcinogen Risk Assessment (External Review Draft, February
2003). Risk Assessment Forum, Washington, DC.

USEPA. 2004. Air Toxics Risk Assessment Reference Library, Office of Air Quality Planning and
Standards, EPA-453-K-04-001A.


                                                                                                      42
       Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 47 of 95
                          North Birmingham Air Toxics Risk Assessment

USEPA. 2005a. Code of Federal Regulations - Title 40: Protection of Environment. 40 CFR Appendix B
to Part 136 - Definition and Procedure for the Determination of the Method Detection Limit - Revision
1.11.

USEPA. 2005b. Guidelines for Carcinogen Risk Assessment, EPA/630/P-03/001F, Risk Assessment
Forum , March 2005

USEPA. 2005c. Supplemental Guidance for Assessing Susceptibility from Early-Life Exposure to
Carcinogens. Risk Assessment Forum. U.S. EPA. EPA/630/R-03/003F March 2005.

USEPA. 2006. On the Computation of a 95% Upper Confidence Limit of the Unknown Population Mean
Based Upon Data Sets with Below Detection Limit Observations. EPA/600/R-06/022 Office of Research
and Development, Las Vegas, NV 89119

USEPA. 2009a. USEPA School Air Toxics Study. Data and technical documents available at
http://www.epa.gov/schoolair.

USEPA. 2009b. Technical Assistance Document for the National Air Toxics Trends Stations (NATTS)
Program. Office of Air Quality Planning and Standards. Revision 2.

USEPA. 2009c. The Loudon County Air Toxics Risk Assessment. EPA Region 4.

USEPA. 2010. ProUCL Version 4.1. User Guide (Draft). Statistical Software for Environmental
Applications for Data Sets with and without Nondetect Observations. EPA/600/R-07/041. Office of
Research and Development . Lockheed Martin Environmental Services. Las Vegas. Nevada.

USEPA. 2011a. An Overview of Methods for EPA’s National-Scale Air Toxics Assessment (NATA).
Office of Air Quality, Planning, and Standards. ICF International. Durham, NC.

USEPA, 2011b. Toxicological Review of Trichloroethylene (CAS No. 79-01-6) in Support of Summary
Information on the Integrated Risk Information System (IRIS). EPA/635/R-09/011F. September 2011.




                                                                                                   43
      Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 48 of 95
                     North Birmingham Air Toxics Risk Assessment

9.0 GLOSSARY
AEGLs                 Acute Exposure Guideline Levels
ATSDR                 Agency for Toxic Substances and Disease Registry
BPAT                  North Birmingham Pilot Community Air Toxics Initiative
BW                    Body weight
CalEPA                California Environmental Protection Agency
CAP                   Criteria Air Pollutant
CARD                  Cardiovascular effects
CAS                   Chemical Abstract Service
COPCs                 Chemicals of potential concern
CPSo                  Oral cancer potency slope
DEV                   Developmental effects
DL                    Detection Limit
ERG                   Eastern Research Group
ERPGs                 Emergency Response Planning Guidelines
HAP                   Hazardous Air Pollutant
HCl                   Hydrochloric acid
HEAST                 Health Effects Assessment Summary Table
HEM                   Hematological effect
HEP                   Hepatic effect
HI                    Hazard Index
HQ                    Hazard Quotient
IARC                  International Agency for Research on Cancer
IR                    Inhalation Rate
IRIS                  Integrated Risk Information System
JCDH                  Jefferson County Department of Health
IMM                   Immunological effect
MRLs                  Minimum Risk Levels
NAAQS                 National Ambient Air Quality Standard
NATA                  National Air Toxics Assessment
NATTS                 National Air Toxics Trends Stations
NEUR                  Neurological effect
Pb-PM10               Lead measured as particulate matter less than 10 micrometers in diameter
Pb-TSP                Lead measured as total suspended particles
PCBs                  Polychlorinated Biphenyls
QA                    Quality Assurance
QAPP                  Quality Assurance Project Plan
QC                    Quality Control
RELs                  Reference Exposure Levels
RfC                   Reference Concentration
RME                   Reasonable Maximum Exposure
RPR                   Reproductive effect
RSP                   Respiratory effect
SAT                   School Air Toxics
SKIN                  Skin effect
SQL                   Sample Quantitation Limit
SVOCs                 Semi-Volatile Organic Compounds
                                                                                                 44
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 49 of 95
                       North Birmingham Air Toxics Risk Assessment

TICs                    Tentatively identified compounds
TOSHI                   Target Organ Specific Hazard Indices
TSP                     Total Suspended Particles
UCL                     Upper Confidence Limit
URE                     Unit Risk Estimate
VOCs                    Volatile Organic Compounds
WOE                     Weight of Evidence




                                                                                 45
Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 50 of 95
               North Birmingham Air Toxics Risk Assessment




                                 Figures




                                                                         46
       Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 51 of 95
                         North Birmingham Air Toxics Risk Assessment



Figure 1.2-1 Travel Map of the Birmingham, AL Area




                                                                                47
       Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 52 of 95
                                      North Birmingham Air Toxics Risk Assessment



Figure 1.2-2. Wind Rose in the Birmingham Area, from June 2011 to August 2012


                   WIND ROSE PLOT:                                                                                   DISPLAY:

                   Station #13876 - BIRMINGHAM/MUNICIPAL ARPT, AL                                                    Wind Speed
                                                                                                                     Direction (blowing from)




                                                                                        NORTH




                                                                                                                           10%


                                                                                                                     8%


                                                                                                                6%


                                                                                                       4%


                                                                                              2%

                               WEST                                                                                                EAST




                                                                                                                                             WIND SPEED
                                                                                                                                             (m/s)

                                                                                                                                                   >= 11.1
                                                                                                                                                   8.8 - 11.1
                                                                                                                                                   5.7 - 8.8
                                                                                        SOUTH
                                                                                                                                                   3.6 - 5.7
                                                                                                                                                   2.1 - 3.6
                                                                                                                                                   0.5 - 2.1
                                                                                                                                             Calms: 36.47%




                   COMMENTS:                                   DATA PERIOD:                        COMPANY NAME:

                                                               Start Date: 6/1/2011 - 01:00        U.S. EPA Region 4
                                                               End Date: 8/31/2012 - 23:00
                                                                                                   MODELER:

                                                                                                   Rick Gillam,
                                                                                                   APTMD/APB/AQMTS
                                                               CALM WINDS:                         TOTAL COUNT:

                                                               36.47%                              10989 hrs.

                                                               AVG. WIND SPEED:                    DATE:                           PROJECT NO.:

                                                               2.23 m/s                            10/29/2012

                  WRPLOT View - Lakes Environmental Software




                                                                                                                                                                48
       Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 53 of 95
                          North Birmingham Air Toxics Risk Assessment




Figure 2.1-1. Approximate Locations of the 4 Monitoring Sites




                                                                                49
Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 54 of 95
               North Birmingham Air Toxics Risk Assessment




                                 Tables




                                                                         50
          Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 55 of 95
                             North Birmingham Air Toxics Risk Assessment

    Table 1.2-1 Monthly Weather Conditions Data For the Monitoring Time Period1

                                                 Temperature (oF)
                    Temperature (oF)2                                   Rainfall (inches)
                                              -Deviation from Normal                          Ave Wind
     Year/
                                                                                 Deviation     Speed
     Month
                  Min     Max        Ave      Min      Max     Ave     Amount      From        (mph)
                                                                                  Normal
       11-Jun    70.5    94.7      82.6            7     2.8     4.9      2.81       -1.57         5.4
        11-Jul   73.6    92.5      83.1          1.7     2.2       2         8          3.2          4
      11-Aug     71.8    94.6      83.2            4       1     2.5      0.48       -3.45         4.3
       11-Sep    61.8    82.7      72.3         -2.4    -2.5    -2.4     12.14        8.24         4.9
       11-Oct    49      73.4      61.2         -1.9    -3.9    -2.9      0.36       -3.08         4.9
      11-Nov     45.6    66.1      55.9          0.7     2.1     1.5      6.37        1.52           7
      11-Dec     39.5    59.6      49.6          3.7     3.2     3.5      5.24        0.79         5.3
       12-Jan    38.8    60.7      49.8          6.9       5       6       5.9        1.06         6.7
       12-Feb    42.3    61.6      52            3.2     5.2     4.3      2.96         -1.6        6.7
      12-Mar     54.8    76.3      65.6          9.6    11.1    10.4      4.72         -0.5        6.6
       12-Apr    54.5    77.7      66.1          3.3       4     3.6      1.26         -3.2        6.0
      12-May     63.8    84.5      74.2            3     4.1     3.6      4.95       -0.04         4.0
       12-Jun    67.7    89.9      78.8          2.2     0.0     1.1      2.44         -1.9        4.7
        12-Jul   73.9    92.9      83.4          2.1     2.5     2.3      6.26          1.5        5.1
      12-Aug     69.8    87.2      78.5         -3.4    -1.0    -2.2      4.07        0.14         4.1
1
 As Recorded at the Birmingham International Airport
2
 Min = Minimum, Max = maximum; Ave = Average




                                                                                                  51
        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 56 of 95
                             North Birmingham Air Toxics Risk Assessment

Table 2.2-1 Sample Analysis List for All Monitoring Sites

 Chemical                    CAS #       TYPE     Chemical                    CAS #        TYPE
 1,1,1-Trichloroethane       71-55-6     VOC      Coronene                    191-07-1     SVOCs
 1,1,2,2-Tetrachloroethane   79-34-5     VOC      Cyclopenta[cd]pyrene        27208-37-3   SVOCs
 1,1,2-Trichloroethane       79-00-5     VOC      Dibenz (a,h) anthracene     53-70-3      SVOCs
 1,1-Dichloroethane          75-34-3     VOC      Dibromochloromethane        124-48-1     VOC
 1,1-Dichloroethene          75-35-4     VOC      Dichlorodifluoromethane     75-71-8      VOC
 1,2,4-Trichlorobenzene      120-82-1    VOC      Dichloromethane             75-09-2      VOC
 1,2,4-Trimethylbenzene      95-63-6     VOC      Dichlorotetrafluoroethane   76-14-2      VOC
 1,2-Dibromoethane           106-93-4    VOC      Ethyl Acrylate              140-88-5     VOC
 1,2-Dichloroethane          107-06-2    VOC      Ethyl tert-Butyl Ether      637-92-3     VOC
 1,2-Dichloropropane         78-87-5     VOC      Ethylbenzene                100-41-4     VOC
 1,3,5-Trimethylbenzene      108-67-8    VOC      Fluoranthene                206-44-0     SVOCs
 1,3-Butadiene               106-99-0    VOC      Fluorene                    86-73-7      SVOCs
 9-Fluorenone                486-25-9    SVOCs    Hexachloro-1,3-Butadiene    87-68-3      VOC
 Acenaphthene                83-32-9     SVOCs    Indeno(1,2,3-cd)pyrene      193-39-5     SVOCs
 Acenaphthylene              208-96-8    SVOCs    Lead                        7439-92-1    Metal
                                                                              108-38-3,
 Acetonitrile                75-05-8     VOC      m,p-Xylene                  106-42-3     VOC
 Acetylene                   74-86-2     VOC      Manganese                   7439-96-5    Metal
 Acrolein                    107-02-8    VOC      m-Dichlorobenzene           541-73-1     VOC
 Acrylonitrile               107-13-1    VOC      Mercury                     7439-97-6    Metal
                                                                        1
 Anthracene                  120-12-7    SVOCs    Methyl Ethyl Ketone         78-93-3      VOC
 Antimony                    7440-36-0   Metal    Methyl Isobutyl Ketone      108-10-1     VOC
 Arsenic                     7440-38-2   Metal    Methyl Methacrylate         80-62-6      VOC
 Benzene                     71-43-2     VOC      Methyl tert-Butyl Ether     1634-04-4    VOC
 Benzo (a) anthracene        56-55-3     SVOCs    Naphthalene                 91-20-3      SVOCs
 Benzo (a) pyrene            50-32-8     SVOCs    Nickel                      7440-02-0    Metal
 Benzo (b) fluoranthene      205-99-2    SVOCs    n-Octane                    111-65-9     VOC
 Benzo (e) pyrene            192-97-2    SVOCs    o-Dichlorobenzene           95-50-1      VOC
 Benzo (g,h,i) perylene      191-24-2    SVOCs    o-Xylene                    95-47-6      VOC
 Benzo (k) fluoranthene      207-08-9    SVOCs    p-Dichlorobenzene           106-46-7     VOC
 Beryllium                   7440-41-7   Metal    Perylene                    198-55-0     SVOCs
 Bromochloromethane          74-97-5     VOC      Phenanthrene                85-01-8      SVOCs
 Bromodichloromethane        75-27-4     VOC      Propylene                   115-07-1     VOC
 Bromoform                   75-25-2     VOC      Pyrene                      129-00-0     SVOCs
 Bromomethane                74-83-9     VOC      Retene                      483-65-8     SVOCs
 Cadmium                     7440-43-9   Metal    Selenium                    7782-49-2    Metal
 Carbon Disulfide            75-15-0     VOC      Styrene                     100-42-5     VOC
 Carbon Tetrachloride        56-23-5     VOC      tert-Amyl Methyl Ether      994-05-8     VOC

                                                                                                   52
             Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 57 of 95
                               North Birmingham Air Toxics Risk Assessment

    Chemical                    CAS #           TYPE        Chemical                      CAS #            TYPE
    Chlorobenzene               108-90-7        VOC         Tetrachloroethylene           127-18-4         VOC
    Chloroethane                75-00-3         VOC         Toluene                       108-88-3         VOC
    Chloroform                  67-66-3         VOC         Total Chromium                7440-47-3        Metal
    Chloromethane               74-87-3         VOC         trans-1,2-Dichloroethylene    156-60-5         VOC
    Chloroprene                 126-99-8        VOC         trans-1,3-Dichloropropene     10061-02-6       VOC
    Chrysene                    218-01-9        SVOCs       Trichloroethylene             79-01-6          VOC
    cis-1,2-Dichloroethylene    156-59-2        VOC         Trichlorofluoromethane        75-69-4          VOC
    cis-1,3-Dichloropropene     10061-01-5      VOC         Trichlorotrifluoroethane      76-13-1          VOC
    Cobalt                      7440-48-4       Metal       Vinyl chloride                75-01-4          VOC
1
 ERG discontinued laboratory analysis for Methyl Ethyl Ketone (CAS# 78-93-3) in December 2011. Its concentration has
been seen to increase over time in repeated analysis in the same canister (personal communication with ERG staff).




                                                                                                                       53
       Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 58 of 95
                           North Birmingham Air Toxics Risk Assessment

Table 2.3.1-1 Sampling Dates at Each of the Monitoring Sites

                                        Monitoring Sites

 Hudson K-8 School       Lewis Elementary School      Riggins School       Shuttlesworth Station

             6/24/2011                    6/24/2011            6/24/2011               6/24/2011
              7/7/2011                     7/7/2011             7/7/2011                7/7/2011
                     1
                     -                     7/8/2011                    -                7/8/2011
             7/13/2011                    7/13/2011            7/13/2011               7/13/2011
             7/19/2011                    7/19/2011            7/19/2011               7/19/2011
             7/20/2011                    7/20/2011                    -               7/20/2011
                     -                            -            7/24/2011                       -
             7/25/2011                    7/25/2011            7/25/2011               7/25/2011
             7/31/2011                    7/31/2011            7/31/2011               7/31/2011
              8/1/2011                     8/1/2011                    -                8/1/2011
              8/6/2011                     8/6/2011             8/6/2011                8/6/2011
             8/12/2011                    8/12/2011            8/12/2011               8/12/2011
             8/18/2011                    8/18/2011            8/18/2011               8/18/2011
             8/24/2011                    8/24/2011            8/24/2011               8/24/2011
             8/30/2011                    8/30/2011            8/30/2011               8/30/2011
             9/11/2011                    9/11/2011            9/11/2011               9/11/2011
             9/12/2011                    9/12/2011                    -                           -
             9/17/2011                    9/17/2011            9/17/2011               9/17/2011
             9/23/2011                    9/23/2011            9/23/2011               9/23/2011
             9/29/2011                    9/29/2011            9/29/2011               9/29/2011
             10/5/2011                    10/5/2011            10/5/2011               10/5/2011
            10/11/2011                   10/11/2011           10/11/2011              10/11/2011
            10/17/2011                   10/17/2011           10/17/2011              10/17/2011
            10/23/2011                   10/23/2011           10/23/2011              10/23/2011
            10/29/2011                   10/29/2011           10/29/2011              10/29/2011
             11/4/2011                    11/4/2011            11/4/2011               11/4/2011
            11/10/2011                   11/10/2011           11/10/2011              11/10/2011
            11/16/2011                   11/16/2011           11/16/2011              11/16/2011
            11/22/2011                   11/22/2011           11/22/2011              11/22/2011
            11/28/2011                   11/28/2011           11/28/2011              11/28/2011
             12/4/2011                    12/4/2011            12/4/2011               12/4/2011
            12/10/2011                   12/10/2011           12/10/2011              12/10/2011
            12/16/2011                   12/16/2011           12/16/2011              12/16/2011
            12/22/2011                   12/22/2011           12/22/2011              12/22/2011
              1/9/2012                     1/9/2012             1/9/2012                1/9/2012
             1/15/2012                    1/15/2012            1/15/2012               1/15/2012
                                                                                                       54
      Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 59 of 95
                          North Birmingham Air Toxics Risk Assessment

                                       Monitoring Sites

Hudson K-8 School       Lewis Elementary School       Riggins School       Shuttlesworth Station

            1/21/2012                    1/21/2012             1/21/2012               1/21/2012
            1/28/2012                    1/28/2012             1/28/2012               1/28/2012
             2/2/2012                     2/2/2012              2/2/2012                2/2/2012
             2/8/2012                     2/8/2012              2/8/2012                2/8/2012
            2/14/2012                    2/14/2012             2/14/2012               2/14/2012
            2/20/2012                    2/20/2012             2/20/2012               2/20/2012
            2/26/2012                    2/26/2012             2/26/2012               2/26/2012
            2/27/2012                             -                    -               2/27/2012
             3/3/2012                     3/3/2012              3/3/2012                3/3/2012
             3/9/2012                     3/9/2012              3/9/2012                3/9/2012
            3/15/2012                    3/15/2012             3/15/2012               3/15/2012
            3/21/2012                    3/21/2012             3/21/2012               3/21/2012
            3/27/2012                    3/27/2012             3/27/2012               3/27/2012
             4/2/2012                     4/2/2012              4/2/2012                4/2/2012
             4/8/2012                     4/8/2012              4/8/2012                4/8/2012
            4/14/2012                    4/14/2012             4/14/2012               4/14/2012
            4/20/2012                    4/20/2012             4/20/2012               4/20/2012
            4/26/2012                    4/26/2012             4/26/2012               4/26/2012
             5/2/2012                     5/2/2012              5/2/2012                5/2/2012
             5/8/2012                     5/8/2012              5/8/2012                5/8/2012
            5/14/2012                    5/14/2012             5/14/2012               5/14/2012
            5/20/2012                    5/20/2012             5/20/2012               5/20/2012
            5/26/2012                    5/26/2012             5/26/2012               5/26/2012
             6/1/2012                     6/1/2012              6/1/2012                6/1/2012
             6/7/2012                     6/7/2012              6/7/2012                6/7/2012
            6/13/2012                    6/13/2012             6/13/2012               6/13/2012
            6/19/2012                    6/19/2012             6/19/2012               6/19/2012
            6/25/2012                    6/25/2012             6/25/2012               6/25/2012
             7/1/2012                     7/1/2012              7/1/2012                7/1/2012
             7/4/2012                     7/4/2012              7/4/2012                7/4/2012
             7/7/2012                     7/7/2012              7/7/2012                7/7/2012
            7/10/2012                    7/10/2012             7/10/2012               7/10/2012
            7/13/2012                    7/13/2012             7/13/2012               7/13/2012
            7/16/2012                    7/16/2012             7/16/2012               7/16/2012
            7/21/2012                    7/21/2012             7/21/2012               7/21/2012
            7/24/2012                    7/24/2012             7/24/2012               7/24/2012
                    -                             -                    -               7/26/2012

                                                                                                   55
            Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 60 of 95
                                   North Birmingham Air Toxics Risk Assessment

                                                  Monitoring Sites

     Hudson K-8 School           Lewis Elementary School          Riggins School         Shuttlesworth Station

                    7/27/2012                        7/27/2012              7/27/2012                            -
                    7/30/2012                                 -             7/30/2012                   7/30/2012
                    7/31/2012                                 -                      -                           -
                     8/2/2012                         8/2/2012               8/2/2012                            -
                     8/5/2012                         8/5/2012                       -                           -
                             -                        8/8/2012               8/8/2012                            -
                             -                       8/11/2012                       -                           -
                             -                                -             8/17/2012                            -
                             -                                -             8/20/2012                            -
                             -                                -             8/23/2012                            -
                             -                                -             8/26/2012                            -
1
    Samples missed or invalidated. For more information as to why, see Section 2.3.1 of this document




                                                                                                                     56
                            Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 61 of 95
                                              North Birmingham Air Toxics Risk Assessment

          Table 2.6-1 Chemical Screening Results for the Hudson K-8 School Site

                                                                                            Number of   Number of    Detection
                              Chemical               Min Conc.     Max Conc.   Ave Conc.
Chemical1                                CAS #                                                Valid     Detections   Frequency   COPC2
                               Type                   (µg/m3)       (µg/m3)     (µg/m3)
                                                                                             Samples       (≥1)         (%)

1,1,1-Trichloroethane        VOC           71-55-6       0.12004     0.22371      0.17187      60           2            3
1,1,2,2-Tetrachloroethane    VOC           79-34-5       0.71396     0.71396      0.71396      60           1            2
1,1,2-Trichloroethane        VOC           79-00-5       0.22916     0.22916      0.22916      60           1            2
1,1-Dichloroethane           VOC           75-34-3       0.15380     0.15380      0.15380      60           1            2
1,1-Dichloroethene           VOC           75-35-4       0.04361     0.13084      0.08723      60           2            3
1,2,4-Trichlorobenzene       VOC          120-82-1       0.97218     0.97218      0.97218      60           1            2
1,2-Dibromoethane            VOC          106-93-4       0.38418     0.38418      0.38418      60           1            2
1,2-Dichloroethane           VOC          107-06-2       0.06476     0.22666      0.09431      60          43           72        X
1,2-Dichloropropane          VOC           78-87-5       0.19409     0.19409      0.19409      60           1            2
1,3-Butadiene                VOC          106-99-0       0.02655     0.64157      0.13871      60          60           100       X
Acetonitrile                 VOC           75-05-8       0.06548     3.59313      0.38705      60          58           97        X
Acrylonitrile                VOC          107-13-1       0.10200     0.25609      0.17905      60           2            3
Arsenic                      Metal       7440-38-2       0.00013     0.00400      0.00151      63          63           100       X
Benzene                      VOC           71-43-2       0.00013    21.88453      3.44210      60          60           100       X
Benzo(a)anthracene           SVOC          56-55-3       0.00005     0.01610      0.00230      68          62           91        X
Benzo(a)pyrene               SVOC          50-32-8       0.00006     0.00955      0.00154      68          47           69        X
Benzo(b)fluoranthene         SVOC         205-99-2       0.00006     0.01930      0.00280      68          68           100       X
Benzo(k)fluoranthene         SVOC         207-08-9       0.00005     0.00545      0.00107      68          51           75        X
Beryllium                    Metal       7440-41-7       0.00001     0.00008      0.00002      63          35           56        X
Bromoform                    VOC           75-25-2       0.85794     0.85794      0.85794      60           1            2
Bromomethane                 VOC           74-83-9       0.03883     0.14755      0.06130      60          42           70        X
Cadmium                      Metal       7440-43-9       0.00008     0.00779      0.00089      63          63           100       X
Carbon Disulfide             VOC           75-15-0       0.04360     0.27092      0.08732      60          25           42        X
Carbon Tetrachloride         VOC           56-23-5       0.04360     0.89966      0.70002      60          60           100       X
Chlorobenzene                VOC          108-90-7       0.11969     0.29924      0.18261      60           3            5

                                                                                                                                      57
                           Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 62 of 95
                                             North Birmingham Air Toxics Risk Assessment

                                                                                            Number of   Number of    Detection
                             Chemical                Min Conc.     Max Conc.   Ave Conc.
Chemical1                               CAS #                                                 Valid     Detections   Frequency   COPC2
                              Type                    (µg/m3)       (µg/m3)     (µg/m3)
                                                                                             Samples       (≥1)         (%)

Chloroethane                VOC           75-00-3        0.10027     0.10818      0.10379      60           3            5
Chloroform                  VOC           67-66-3        0.07324     0.28807      0.15272      60          43           72        X
Chloromethane               VOC           74-87-3        0.07324     1.76139      1.22334      60          60           100       X
Chloroprene                 VOC          126-99-8        0.14484     0.14484      0.14484      60           1            2
Chrysene                    SVOC         218-01-9        0.00013     0.01660      0.00289      68          68           100       X
Cobalt                      Metal       7440-48-4        0.00005     0.00122      0.00024      63          63           100       X
Dibenz(a,h)anthracene       SVOC          53-70-3        0.00006     0.00225      0.00045      68          39           57        X
Dichloromethane             VOC           75-09-2        0.28137     4.82849      0.77157      60          60           100       X
Ethylbenzene                VOC          100-41-4        0.10856     1.81070      0.51144      60          60           100       X
Hexachloro-1,3-Butadiene    VOC           87-68-3        1.16250     1.16250      1.16250      60           1            2
Indeno(1,2,3-cd)pyrene      SVOC         193-39-5        0.00006     0.00712      0.00122      68          53           78        X
Lead                        Metal       7439-92-1        0.00006     1.13000      0.05286      63          63           100       X
                                         108-38-3,
m, p-Xylenes                VOC           106-42-3       0.00006     6.90411      1.49082      60          60           100       X
Manganese                   Metal       7439-96-5        0.00006     0.11700      0.03095      63          63           100       X
Mercury                     Metal       7439-97-6        0.00002     0.00028      0.00006      63          20           32        X
Methyl Isobutyl Ketone      VOC          108-10-1        0.06554     0.51616      0.21234      60          54           90        X
Methyl Methacrylate         VOC           80-62-6        0.14332     0.28254      0.21293      60           2            3
Methyl tert-Butyl Ether     VOC         1634-04-4        0.11176     0.11176      0.11176      60           1            2
Naphthalene                 SVOC          91-20-3        0.03750     2.02000      0.48373      68          68           100       X
Nickel                      Metal       7440-02-0        0.00055     0.01260      0.00234      63          60           95        X
o-Xylene                    VOC           95-47-6       0.108555    2.848489     0.626146      61          61           100       X
p-Dichlorobenzene           VOC          106-46-7        0.11424     0.94395      0.31522      60          28           47        X
Propylene                   VOC          115-07-1      0.0000642     4.06174      0.95270      60          60           100       X
Selenium                    Metal       7782-49-2        0.00021     0.00223      0.00089      63          57           90        X
Styrene                     VOC          100-42-5        0.11075     4.43015      0.63288      60          56           93        X
Tetrachloroethylene         VOC          127-18-4        0.12887     0.83426      0.25587      60          29           48        X

                                                                                                                                      58
                                Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 63 of 95
                                                        North Birmingham Air Toxics Risk Assessment

                                                                                                               Number of   Number of    Detection
                                   Chemical                      Min Conc.       Max Conc.       Ave Conc.
Chemical1                                          CAS #                                                         Valid     Detections   Frequency   COPC2
                                    Type                          (µg/m3)         (µg/m3)         (µg/m3)
                                                                                                                Samples       (≥1)         (%)

Toluene                            VOC             108-88-3           0.12887       27.43479         3.24394      60          60           100       X
Total Chromium                     Metal          7440-47-3           0.00831        0.01780         0.01380      63          18           29        X
Trichloroethylene                  VOC              79-01-6           0.13434        0.24719         0.17375      60           6           10        X
Vinyl chloride                     VOC              75-01-4           0.02301        0.07669         0.04175      60           3            5
1
 Chemicals that were detected at or above respective detection limits at least once.
2
 X- Retained as COPC since detected at or above the detection limit in at least 10 percent of the samples




                                                                                                                                                         59
                        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 64 of 95
                                            North Birmingham Air Toxics Risk Assessment

Table 2.6-2 Chemical Screening Results for the Lewis Elementary School Site

                                                                                                     Number of    Detection
                        Chemical               Min Conc.    Max Conc.    Ave Conc.    Number of
          Chemical1                 CAS #                                                            Detections   Frequency   COPC 2
                         Type                   (µg/m3)      (µg/m3)      (µg/m3)    Valid Samples
                                                                                                        (≥1)         (%)

1,1,1-Trichloroethane   VOC          71-55-6      0.12004      0.13095     0.12549        61             3            5
1,1-Dichloroethene      VOC          75-35-4      0.04361      0.04361     0.04361        61             1            2
1,2-Dichloroethane      VOC         107-06-2      0.06881      0.14975     0.10198        61            46           75         X
1,3-Butadiene           VOC         106-99-0      0.03318      0.60618     0.15453        61            60           98         X
Acetonitrile            VOC          75-05-8      0.08059      1.44565     0.33242        61            56           92         X
Acrylonitrile           VOC         107-13-1      0.31252      0.31252     0.31252        61             1            2
Arsenic                 Metal      7440-38-2      0.00017      0.00465     0.00146        66            66           100        X
Benzene                 VOC          71-43-2      0.00017     20.44686     2.89021        61            61           100        X
Benzo(a)anthracene      SVOC         56-55-3      0.00005      0.03010     0.00288        62            58           94         X
Benzo(a)pyrene          SVOC         50-32-8      0.00005      0.01530     0.00212        62            42           68         X
Benzo(b)fluoranthene    SVOC        205-99-2      0.00007      0.03190     0.00337        62            61           98         X
Benzo(k)fluoranthene    SVOC        207-08-9      0.00005      0.01060     0.00142        62            45           73         X
Beryllium               Metal      7440-41-7      0.00001      0.00008     0.00003        66            37           56         X
Bromomethane            VOC          74-83-9      0.03883      0.10096     0.05996        61            43           70         X
Cadmium                 Metal      7440-43-9      0.00004      0.00668     0.00072        66            66           100        X
Carbon Disulfide        VOC          75-15-0      0.04360      0.19930     0.08944        61            25           41         X
Carbon Tetrachloride    VOC          56-23-5      0.04360      0.98774     0.71453        61            61           100        X
Chloroethane            VOC          75-00-3      0.04750      0.19790     0.10357        61             4            7
Chloroform              VOC          67-66-3      0.07812      0.30272     0.15291        61            41           67         X
Chloromethane           VOC          74-87-3      0.07812      1.86670     1.26378        61            61           100        X
Chrysene                SVOC        218-01-9      0.00011      0.03150     0.00346        62            62           100        X
Cobalt                  Metal      7440-48-4      0.00004      0.00056     0.00020        66            66           100        X
Dibenz(a,h)anthracene   SVOC         53-70-3      0.00005      0.00349     0.00072        62            27           44         X
Dichloromethane         VOC          75-09-2      0.25358      3.34173     0.74344        61            61           100        X
Ethylbenzene            VOC         100-41-4      0.10856      4.47247     0.86196        61            61           100        X

                                                                                                                                       60
                                Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 65 of 95
                                                        North Birmingham Air Toxics Risk Assessment

                                                                                                                            Number of    Detection
                                Chemical                    Min Conc.       Max Conc.       Ave Conc.        Number of
              Chemical1                        CAS #                                                                        Detections   Frequency   COPC 2
                                 Type                        (µg/m3)         (µg/m3)         (µg/m3)        Valid Samples
                                                                                                                               (≥1)         (%)

    Hexachloro-1,3-Butadiene    VOC             87-68-3         0.43727          0.43727       0.43727           61             1            2
    Indeno(1,2,3-cd)pyrene      SVOC          193-39-5          0.00005          0.00987       0.00149           62            46           74         X
                                             108-38-3,
    m,p-Xylenes                 VOC          106-42-3           0.00005          0.83500       0.02754           61            61           100        X
    Lead                        Metal        7439-92-1          0.00005          0.83500       0.02755           66            66           100        X
    Manganese                   Metal        7439-96-5          0.00005          0.16500       0.03422           66            66           100        X
    Mercury                     Metal        7439-97-6          0.00002          0.00009       0.00003           66            19           29         X
    Methyl Isobutyl Ketone      VOC            108-10-1         0.07783          0.98317       0.30469           61            53           87         X
    Naphthalene                 SVOC            91-20-3         0.02030          1.83000       0.45615           62            62           100        X
    Nickel                      Metal        7440-02-0          0.00055          0.01040       0.00270           66            62           94         X
    o-Xylenes                   VOC             95-47-6         0.09987          7.51202       1.10306           61            61           100        X
    p-Dichlorobenzene           VOC            106-46-7         0.12025          0.62529       0.26767           61            25           41         X
    Propylene                   VOC            115-07-1         0.00008        4.457597        1.21776           61            61           100        X
    Selenium                    Metal        7782-49-2          0.00007          0.00224       0.00079           66            58           88         X
    Styrene                     VOC            100-42-5         0.11075          3.02443       0.49924           61            55           90         X
    Tetrachloroethylene         VOC            127-18-4         0.13565          0.80034       0.29246           61            42           69         X
    Toluene                     VOC            108-88-3         0.13565       105.14158        4.41726           61            61           100        X
    Total Chromium              Metal        7440-47-3          0.00822          0.02610       0.01397           66            18           27         X
    Trichloroethylene           VOC             79-01-6         0.11822          0.27944       0.18540           61             8           13         X
    Vinyl chloride              VOC             75-01-4         0.02812          0.04090       0.03579           61             3            5
1
 Chemicals that were detected at or above respective detection limits at least once.
2
 X- Retained as COPC since detected at or above the detection limit in at least 10 percent of the samples




                                                                                                                                                              61
                         Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 66 of 95
                                           North Birmingham Air Toxics Risk Assessment

Table 2.6-3 Chemical Screening Results for the Riggins School Site

                                                                                        Number of   Number of    Detection
                          Chemical                 Min Conc.    Max Conc.   Ave Conc.
           Chemical1                   CAS #                                              Valid     Detections   Frequency   COPC2
                           Type                     (µg/m3)      (µg/m3)     (µg/m3)
                                                                                         Samples       (≥1)         (%)

1,1-Dichloroethane        VOC            75-34-3      0.04250     0.04452     0.04351      65           2            3
1,2,4-Trichlorobenzene    VOC           120-82-1      1.16513     1.16513     1.16513      65           1            2
1,2-Dichloroethane        VOC           107-06-2      0.06881     0.13660     0.09651      65          47           72        X
1,3-Butadiene             VOC           106-99-0      0.02710     0.91978     0.17245      65          63           97        X
Acetonitrile              VOC            75-05-8      0.11040     9.04160     0.58497      65          62           95        X
Acrylonitrile             VOC           107-13-1      0.11611     0.88113     0.50980      65           5            8
Arsenic                   Metal        7440-38-2      0.00023     0.01075     0.00233      67          66           99        X
Benzene                   VOC            71-43-2      0.00023    55.11068     6.09708      65          65           100       X
Benzo(a)anthracene        SVOC           56-55-3      0.00006     0.03853     0.00692      71          71           100       X
Benz (a)pyrene            SVOC           50-32-8      0.00006     0.02148     0.00417      71          59           83        X
Benzo(b)fluoranthene      SVOC          205-99-2      0.00006     0.04710     0.00828      71          71           100       X
Benzo(k)fluoranthene      SVOC          207-08-9      0.00005     0.01323     0.00285      71          62           87        X
Beryllium                 Metal        7440-41-7      0.00001     0.00008     0.00003      67          36           54        X
Bromomethane              VOC            74-83-9      0.04271     0.44654     0.07177      65          47           72        X
Cadmium                   Metal        7440-43-9      0.00005     0.00274     0.00048      67          67           100       X
Carbon Disulfide          VOC            75-15-0      0.04515     0.46867     0.13268      65          38           58        X
Carbon Tetrachloride      VOC            56-23-5      0.04515     0.96572     0.69313      65          65           100       X
Chlorobenzene             VOC           108-90-7      0.09783    11.39396     2.37363      65           5            8
Chloroethane              VOC            75-00-3      0.06333     0.35753     0.16360      65           6            9
Chloroform                VOC            67-66-3      0.07446     0.25389     0.13321      65          52           80        X
Chloromethane             VOC            74-87-3      0.07446    20.63904     1.55923      65          65           100       X
Chrysene                  VOC           218-01-9      0.00017     0.04620     0.00882      71          71           100       X
Cobalt                    Metal        7440-48-4      0.00004     0.00067     0.00020      67          67           100       X
Dibenz(a,h)anthracene     SVOC           53-70-3      0.00006     0.00469     0.00110      71          52           73        X
Dichloromethane           VOC            75-09-2      0.21103     5.47634     0.83461      65          65           100       X
                                                                                                                                  62
                                Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 67 of 95
                                                        North Birmingham Air Toxics Risk Assessment

                                                                                                             Number of   Number of    Detection
                                   Chemical                      Min Conc.      Max Conc.      Ave Conc.
               Chemical1                            CAS #                                                      Valid     Detections   Frequency   COPC2
                                    Type                          (µg/m3)        (µg/m3)        (µg/m3)
                                                                                                              Samples       (≥1)         (%)

    Ethylbenzene                  VOC               100-41-4         0.04597        3.60186        0.45773      65          65           100       X
    Indeno(1,2,3-cd)pyrene        SVOC              193-39-5         0.00006        0.01573        0.00327      71          60           85        X
    Lead                          Metal            7439-92-1         0.00006        0.06730        0.01340      67          67           100       X
                                                   108-38-3,
    m,p-Xylenes                   VOC               106-42-3        0.000056        7.18636        1.32945      65          65           100       X
    Manganese                     Metal            7439-96-5         0.00006        0.05760        0.01669      67          67           100       X
    Mercury                       Metal            7439-97-6         0.00002        0.00053        0.00007      67          23           34        X
    Methyl Isobutyl Ketone        VOC               108-10-1         0.08193        0.43014        0.18016      65          53           82        X
    Methyl Methacrylate           VOC                 80-62-6        0.19245        3.04446        1.61846      65           2            3
    Methyl tert-Butyl Ether       VOC              1634-04-4         0.06850        0.06850        0.06850      65           1            2
    Naphthalene                   SVOC                91-20-3        0.03430        5.73500        0.87183      71          71           100       X
    Nickel                        Metal            7440-02-0         0.00053        0.01210        0.00274      67          64           96        X
    o-Xylenes                     VOC                 95-47-6          0.0966        4.4508        0.57012      65          65           100       X
    p-Dichlorobenzene             VOC               106-46-7         0.11424        1.27463        0.23328      65          15           23        X
    Propylene                     VOC               115-07-1        0.000077        9.85318        1.23060      65          65           100       X
    Selenium                      Metal            7782-49-2         0.00015        0.00304        0.00103      67          64           96        X
    Styrene                       VOC               100-42-5         0.10756        3.71451        0.64878      65          62           95        X
    Tetrachloroethylene           VOC               127-18-4         0.12378        2.72320        0.28738      65          31           48        X
    Toluene                       VOC               108-88-3         0.12378       31.80627        3.07301      65          65           100       X
    Total Chromium                Metal            7440-47-3         0.01030        0.01660        0.01374      67          14           21        X
    Trichloroethylene             VOC                 79-01-6        0.16659        0.53200        0.30362      65           3            5
    Vinyl chloride                VOC                 75-01-4        0.02045        0.08052        0.03579      65           5            8
1
 Chemicals that were detected at or above respective detection limits at least once.
2
 X- Retained as COPC since detected at or above the detection limit in at least 10 percent of the samples




                                                                                                                                                       63
                         Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 68 of 95
                                           North Birmingham Air Toxics Risk Assessment

Table 2.6-4 Chemical Screening Results for the Shuttlesworth Station Site

                                                                                          Number of   Number of    Detection
                             Chemical                 Min Conc.   Max Conc.   Ave Conc.
            Chemical1                     CAS #                                             Valid     Detections   Frequency   COPC2
                              Type                     (µg/m3)     (µg/m3)     (µg/m3)
                                                                                           Samples       (≥1)         (%)
1,1,1-Trichloroethane       VOC             71-55-6     0.10912     0.30009     0.18006      60           3            5
1,1-Dichloroethene          VOC             75-35-4      0.0555      0.0555      0.0555      60           1            2
1,2-Dichloroethane          VOC            107-06-2      0.0648      0.8621      0.1175      60          48           80        X
1,3-Butadiene               VOC            106-99-0      0.0310      0.4933      0.1493      60          60           100       X
Acetonitrile                VOC             75-05-8      0.0823      0.6061      0.2843      60          54           90        X
Acrylonitrile               VOC            107-13-1      0.0760      1.3629      0.8551      60           3            5
Arsenic                     Metal         7440-38-2      0.0004      0.0075      0.0024      62          60           97        X
Benzene                     VOC             71-43-2      0.0004     22.7152      4.1336      60          60           100       X
Benzo(a)anthracene          SVOC            56-55-3      0.0001      0.0137      0.0033      68          68           100       X
Benzo(a)pyrene              SVOC            50-32-8      0.0001      0.0075      0.0017      68          61           90        X
Benzo(b)fluoranthene        SVOC           205-99-2      0.0001      0.0153      0.0040      68          68           100       X
Benzo(k)fluoranthene        SVOC           207-08-9      0.0001      0.0044      0.0013      68          63           93        X
Beryllium                   Metal         7440-41-7      0.0000      0.0001      0.0000      62          37           60        X
Bromomethane                VOC             74-83-9      0.0388      0.1010      0.0608      60          43           72        X
Cadmium                     Metal         7440-43-9      0.0000      0.0025      0.0004      62          62           100       X
Carbon Disulfide            VOC             75-15-0      0.0436      0.1837      0.0881      60          32           53        X
Carbon Tetrachloride        VOC             56-23-5      0.0436      0.9374      0.7136      60          60           100       X
Chloroethane                VOC             75-00-3      0.0396      0.0396      0.0396      60           1            2
Chloroform                  VOC             67-66-3      0.0928      0.8056      0.1753      60          43           72        X
Chloromethane               VOC             74-87-3      0.0928      1.7593      1.2081      60          60           100       X
Chloroprene                 VOC            126-99-8      0.2643      0.2643      0.2643      60           1            2
Chrysene                    SVOC           218-01-9      0.0003      0.0163      0.0045      68          68           100       X
Cobalt                      Metal         7440-48-4      0.0001      0.0006      0.0002      62          60           97        X
Dibenz(a,h)anthracene       SVOC            53-70-3      0.0001      0.0018      0.0005      68          52           76        X
Dichloromethane             VOC             75-09-2      0.1533     23.1698      1.0396      60          60           100       X

                                                                                                                                    64
                                Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 69 of 95
                                                        North Birmingham Air Toxics Risk Assessment

                                                                                                               Number of   Number of    Detection
                                      Chemical                      Min Conc.      Max Conc.      Ave Conc.
                Chemical1                              CAS #                                                     Valid     Detections   Frequency   COPC2
                                       Type                          (µg/m3)        (µg/m3)        (µg/m3)
                                                                                                                Samples       (≥1)         (%)
    Ethylbenzene                    VOC                 100-41-4         0.0501        1.8454         0.4952      60          60           100       X
    Indeno(1,2,3-cd)pyrene          SVOC                193-39-5         0.0001        0.0050         0.0014      68          65           96        X
    Lead                            Metal              7439-92-1         0.0001        0.0432         0.0108      62          62           100       X
                                                       108-38-3,
    m,p-Xylenes                     VOC                 106-42-3        0.00006       7.42518        1.44632      60          60           100       X
    Manganese                       Metal              7439-96-5         0.0001        0.0607         0.0228      62          62           100       X
    Mercury                         Metal              7439-97-6         0.0000        0.0001         0.0001      62          16           26        X
    Methyl Isobutyl Ketone          VOC                 108-10-1         0.0737        0.6800         0.2026      60          50           83        X
    Methyl tert-Butyl Ether         VOC                1634-04-4         0.0541        0.0541         0.0541      60           1            2
    Naphthalene                     SVOC                 91-20-3         0.0465        2.0600         0.6951      68          68           100       X
    Nickel                          Metal              7440-02-0         0.0007        0.0122         0.0030      62          59           95        X
    o-Xylenes                       VOC                  95-47-6        0.09553        3.0135         0.6006      60          60           100       X
    p-Dichlorobenzene               VOC                 106-46-7         0.1142        0.7936         0.3000      60          29           48        X
    Propylene                       VOC                 115-07-1        0.00006       2.54719       1.012397      60          60           100       X
    Selenium                        Metal              7782-49-2         0.0002        0.0024         0.0009      62          56           90        X
    Styrene                         VOC                 100-42-5         0.1108        4.3024         0.7642      60          56           93        X
    Tetrachloroethylene             VOC                 127-18-4         0.1221        0.7393         0.2541      60          32           53        X
    Toluene                         VOC                 108-88-3         0.1221       15.5263         2.8899      60          60           100       X
    Total Chromium                  Metal              7440-47-3         0.0097        0.0304         0.0163      62          16           26        X
    Trichloroethylene               VOC                  79-01-6         0.2203        0.2257         0.2230      60           2            3
    Vinyl chloride                  VOC                  75-01-4         0.0204        0.0358         0.0275      60           4            7
1
 Chemicals that were detected at or above respective detection limits at least once.
2
 X- Retained as COPC since detected at or above the detection limit in at least 10 percent of the samples




                                                                                                                                                         65
                           Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 70 of 95
                                                   North Birmingham Air Toxics Risk Assessment

Table 2.6-5 Comparison of Monitoring Sites in the Number of Chemicals of Potential Concern

                                               Type and Number of Chemicals
                                                                                               Total Number of
 Monitoring Site                   VOCs                    SVOCs                 Metals
                                                                                                   COPCs
                           Total      COPCs          Total    COPCs      Total       COPCs
 Hudson K-8 School          58            20          22           8      11              10         38
 Lewis Elementary School    58            20          22           8      11              10         38
 Riggins School             58            20          22           7      11              10         37
 Shuttlesworth Station      58            19          22           8      11              10         37




                                                                                                                 66
                             Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 71 of 95
                                              North Birmingham Air Toxics Risk Assessment

Table 2.6-6 Comparison of Monitoring Sites in Maximum Concentrations and Detection Frequency for COPCs

                         Chemical                               Maximum Concentration (µg/m3)1                      Detection Frequency (%)
Name                          Type    CAS #             HEAL        LEAL         RSAL            SLOSS      HEAL     LEAL      RSAL      SLOSS
1,2-Dichloroethane            VOC         107-06-2        0.22666      0.14975       0.13660       0.8621      72         75        72            80
1,3-Butadiene                 VOC         106-99-0        0.64157      0.60618       0.91978       0.4933     100         98        97           100
Acetonitrile                  VOC             75-05-8     3.59313      1.44565       9.04160       0.6061      97         92        95            90
Arsenic                       Metal      7440-38-2        0.00400      0.00465       0.01075       0.0075     100        100        99            97
Benzene                       VOC             71-43-2    21.88453     20.44686      55.11068      22.7152     100        100       100           100
Benzo(a)anthracene            SVOC            56-55-3     0.01610      0.03010       0.03853       0.0137      91         94       100           100
Benzo(a)pyrene                SVOC            50-32-8     0.00955      0.01530       0.02148       0.0075      69         68        83            90
Benzo(b)fluoranthene          SVOC        205-99-2        0.01930      0.03190       0.04710       0.0153     100         98       100           100
Benzo(k)fluoranthene          SVOC        207-08-9        0.00545      0.01060       0.01323       0.0044      75         73        87            93
Beryllium                     Metal      7440-41-7        0.00008      0.00008       0.00008       0.0001      56         56        54            60
Bromomethane                  VOC             74-83-9     0.14755      0.10096       0.44654       0.1010      70         70        72            72
Cadmium                       Metal      7440-43-9        0.00779      0.00668       0.00274       0.0025     100        100       100           100
Carbon Disulfide              VOC             75-15-0     0.27092      0.19930       0.46867       0.1837      42         41        58            53
Carbon Tetrachloride          VOC             56-23-5     0.89966      0.98774       0.96572       0.9374     100        100       100           100
Chloroform                    VOC             67-66-3     0.28807      0.30272       0.25389       0.8056      72         67        80            72
Chloromethane                 VOC             74-87-3     1.76139      1.86670      20.63904       1.7593     100        100       100           100
Chrysene                      SVOC        218-01-9        0.01660      0.03150       0.04620       0.0163     100        100       100           100
Cobalt                        Metal      7440-48-4        0.00122      0.00056       0.00067       0.0006     100        100       100            97
Dibenz(a,h)anthracene         SVOC            53-70-3     0.00225      0.00349       0.00469       0.0018      57         44        73            76
Dichloromethane               VOC             75-09-2     4.82849      3.34173       5.47634      23.1698     100        100       100           100
Ethylbenzene                  VOC         100-41-4        1.81070      4.47247       3.60186       1.8454     100        100       100           100
Indeno(1,2,3-cd)pyrene        SVOC        193-39-5        0.00712      0.00987       0.01573       0.0050      78         74        85            96
Lead                          Metal      7439-92-1        1.13000      0.83500       0.06730       0.0432     100        100       100           100
                                         108-38-3,
m,p-Xylenes                   VOC         106-42-3        6.60411      0.83500       7.18636      7.42518     100        100       100           100
Manganese                     Metal      7439-96-5        0.11700      0.16500       0.05760       0.0607     100        100       100           100

                                                                                                                                                 67
                                 Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 72 of 95
                                                    North Birmingham Air Toxics Risk Assessment

                             Chemical                                  Maximum Concentration (µg/m3)1                           Detection Frequency (%)
    Name                          Type      CAS #             HEAL        LEAL            RSAL            SLOSS         HEAL     LEAL      RSAL      SLOSS
    Mercury                       Metal         7439-97-6       0.00028         0.00009         0.00053        0.0001      32         29        34            26
    Methyl Isobutyl Ketone        VOC            108-10-1       0.51616         0.98317         0.43014        0.6800      90         87        82            83
    Naphthalene                   SVOC              91-20-3     2.02000         1.83000         5.73500        2.0600     100        100       100           100
    Nickel                        Metal         7440-02-0       0.01260         0.01040         0.01210        0.0122      95         94        96            95
    o-Xylenes                     VOC               95-47-6     2.84849         7.51202          4.4508        3.0135     100        100       100           100
    p-Dichlorobenzene             VOC            106-46-7       0.94395         0.62529         1.27463        0.7936      47         41        23            48
    Propylene                     VOC            115-07-1        4.0617       4.457597          9.85318        2.5472     100        100       100           100
    Selenium                      Metal         7782-49-2       0.00223         0.00224         0.00304        0.0024      90         88        96            90
    Styrene                       VOC            100-42-5       4.43015         3.02443         3.71451        4.3024      93         90        95            93
    Tetrachloroethylene           VOC            127-18-4       0.83426         0.80034         2.72320        0.7393      48         69        48            53
    Toluene                       VOC            108-88-3      27.43479      105.14158         31.80627       15.5263     100        100       100           100
    Total Chromium                Metal         7440-47-3       0.01780         0.02610          0.0166        0.0304      29         27        21            26
    Trichloroethylene             VOC               79-01-6     0.24719         0.27944   -2              -                10         13   -         -

1
 HEAL = Hudson K-8 School site; LEAL = Lewis Elementary School site; RSAL = Riggins School site; and SLOSS = Shuttlesworth Station site
2
 Not detected




                                                                                                                                                             68
                          Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 73 of 95
                                            North Birmingham Air Toxics Risk Assessment
                                                                                                   1
Table 3.1-1 Statistical Summary of Concentrations for the Hudson K-8 School Air Monitor (µg/m3)

                          Number of                                               Standard
          Chemical                       Min        Max       Mean      Median                95UCL       Type of Distribution
                         Valid Samples                                            Deviation

1,2-Dichloroethane            60         0.01820    0.22700   0.07370   0.07890     0.04110   0.09680   NDD2
1,3-Butadiene                 60         0.02650    0.64200   0.13900   0.08850     0.14100   0.16700   Lognormal
Acetonitrile                  60         0.06130    3.59300   0.37600   0.28100     0.55300   0.68800   NDD
Arsenic                       63         0.00026    0.00400   0.00151   0.00121     0.00092   0.00177   Lognormal
Benzene                       60         0.36100   21.88000   3.44200   1.36600     5.30800   6.42900   NDD
Benzo(a)anthracene            68         0.00003    0.01610   0.00210   0.00063     0.00325   0.00576   Lognormal
Benzo(a)pyrene                68         0.00003    0.00955   0.00108   0.00030     0.00178   0.00202   NDD
Benzo(b)fluoranthene          68         0.00006    0.01930   0.00280   0.00100     0.00404   0.00493   NDD
Benzo(k)fluoranthene          68         0.00002    0.00545   0.00081   0.00027     0.00119   0.00144   NDD
Beryllium                     63         0.00001    0.00008   0.00002   0.00001     0.00001   0.00002   NDD
Bromomethane                  60         0.01750    0.14800   0.04930   0.05050     0.02610   0.06400   NDD
Cadmium                       63         0.00008    0.00779   0.00089   0.00026     0.00155   0.00174   NDD
Carbon Disulfide              60         0.02180    0.27100   0.05950   0.05140     0.04260   0.08350   NDD
Carbon Tetrachloride          60         0.52200    0.90000   0.70000   0.69800     0.09460   0.72000   Lognormal
Chloroform                    60         0.02200    0.28800   0.11800   0.11700     0.07170   0.15800   NDD
Chloromethane                 60         0.94400    1.76100   1.22300   1.22900     0.16200   1.25800   Lognormal
Chrysene                      68         0.00013    0.01660   0.00289   0.00115     0.00386   0.00493   NDD
Cobalt                        63         0.00005    0.00122   0.00024   0.00020     0.00021   0.00028   Gamma
Dibenz(a,h)anthracene         68         0.00002    0.00225   0.00027   0.00008     0.00043   0.00049   NDD
Dichloromethane               60         0.28100    4.82800   0.77200   0.50900     0.72600   1.18000   NDD
Ethylbenzene                  60         0.10900    1.81100   0.51100   0.41500     0.37500   0.59500   Lognormal
Hexavalent Chromium           63         0.00004    0.00018   0.00011   0.00012     0.00004   0.00012   Lognormal
Indeno(1,2,3-cd)pyrene        68         0.00003    0.00712   0.00096   0.00032     0.00147   0.00173   NDD
m,p-Xylene                    60         0.26100    6.90400   1.49100   1.06600     1.33200   1.77900   Lognormal
Manganese                     63         0.00229    0.11700   0.03090   0.02170     0.02700   0.03720   Gamma
                                                                                                                                 69
                                  Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 74 of 95
                                                          North Birmingham Air Toxics Risk Assessment

                                  Number of                                                             Standard
              Chemical                                 Min          Max         Mean        Median                      95UCL          Type of Distribution
                                 Valid Samples                                                          Deviation

    Mercury                             63            0.00001       0.00028     0.00003      0.00003       0.00004       0.00006   NDD
    Methyl Isobutyl Ketone              60            0.04510       0.51600     0.19600      0.16200       0.12300       0.22400   Gamma
    Naphthalene                         68            0.03750       2.02000     0.48400      0.30900       0.47200       0.58700   Gamma
    Nickel                              63            0.00055       0.01260     0.00226      0.00200       0.00176       0.00258   Gamma
    o-Xylene                            60            0.10900       2.84800     0.62600      0.45400       0.52500       0.73900   Lognormal
    p-Dichlorobenzene                   60            0.05710       0.94400     0.19000      0.10500       0.18600       0.29500   NDD
    Propylene                           60            0.24600       4.06200     0.95300      0.69200       0.76600       1.08800   Lognormal
    Selenium                            63            0.00003       0.00223     0.00081      0.00080       0.00047       0.00091   Lognormal
    Styrene                             60            0.04690       4.43000     0.59400      0.22800       0.90000       1.10000   NDD
    Tetrachloroethylene                 60            0.06100       0.83400     0.15700      0.06780       0.14400       0.23800   NDD
    Toluene                             60            0.52800      27.43000     3.24400      1.85400       4.37100       3.77900   Lognormal
    Trichloroethylene                   60            0.05910       0.24700     0.07340      0.05910       0.03690       0.08140   Lognormal
1
 All statistical parameters were determined using ProUCL vers. 4.1. Software. Samples with non-detects or detected a concentrations lower that their respective detection
limits were assigned 1/2 the detection limit before the ProUCL analysis. Therefore, the minimum concentration value for some chemicals in this table may be the 1/2
detection limit.
2
    NDD = No discernable distribution. Data do not fit a given distribution at 5% significant level. In this case, ProUCL uses non-parametric approaches to calculate the
         95UCL value.




                                                                                                                                                                            70
                         Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 75 of 95
                                             North Birmingham Air Toxics Risk Assessment
                                                                                                             1
Table 3.1-2 Statistical Summary of Concentrations for the Lewis Elementary School Air Monitor (µg/m3)

                         Number of Valid                                            Standard
          Chemical                         Min        Max       Mean      Median                95UCL       Type of Distribution
                            Samples                                                 Deviation
1,2-Dichloroethane             61          0.01820    0.15000   0.08180   0.09310     0.03950   0.10400   NDD2
1,3-Butadiene                  61          0.00774    0.60600   0.15200   0.10800     0.14000   0.19400   Lognormal
Acetonitrile                   61          0.06130    1.44600   0.31000   0.29900     0.23900   0.44300   NDD
Arsenic                        66          0.00017    0.00465   0.00146   0.00106     0.00108   0.00178   Lognormal
Benzene                        61          0.37400   20.45000   2.89000   1.01900     3.89500   5.06400   NDD
Benzo(a)anthracene             62          0.00002    0.03010   0.00270   0.00037     0.00587   0.00594   NDD
Benzo(a)pyrene                 62          0.00003    0.01530   0.00145   0.00016     0.00316   0.00320   NDD
Benzo(b)fluoranthene           62          0.00003    0.03190   0.00331   0.00048     0.00654   0.00694   NDD
Benzo(k)fluoranthene           62          0.00002    0.01060   0.00104   0.00015     0.00214   0.00222   NDD
Beryllium                      66          0.00001    0.00008   0.00002   0.00001     0.00001   0.00003   NDD
Bromomethane                   61          0.01750    0.10100   0.04850   0.05050     0.02230   0.06090   NDD
Cadmium                        66          0.00004    0.00668   0.00072   0.00033     0.00105   0.00092   Lognormal
Carbon Disulfide               61          0.02180    0.19900   0.05920   0.05140     0.04050   0.08180   NDD
Carbon Tetrachloride           61          0.30800    0.98800   0.71500   0.72400     0.11500   0.73900   Lognormal
Chloroform                     61          0.02200    0.30300   0.11200   0.11700     0.07240   0.15300   NDD
Chloromethane                  61          0.96000    1.86700   1.26400   1.21200     0.23500   1.31300   Gamma
Chrysene                       62          0.00011    0.03150   0.00346   0.00069     0.00650   0.00705   NDD
Cobalt                         66          0.00004    0.00056   0.00020   0.00017     0.00013   0.00022   Gamma
Dibenz(a,h)anthracene          62          0.00002    0.00349   0.00033   0.00003     0.00071   0.00073   NDD
Dichloromethane                61          0.25400    3.34200   0.74300   0.63900     0.49100   0.83700   Gamma
Ethylbenzene                   61          0.10900    4.47200   0.86200   0.49900     0.85500   1.08000   Lognormal
Hexavalent Chromium            66          0.00004    0.00026   0.00011   0.00012     0.00004   0.00012   Lognormal
Indeno(1,2,3-cd)pyrene         62          0.00003    0.00987   0.00111   0.00017     0.00217   0.00230   Lognormal
m,p-Xylene                     61          0.24300   19.67000   2.92100   1.45900     3.54700   3.87700   Lognormal
Manganese                      66          0.00256    0.16500   0.03420   0.02120     0.03240   0.04610   Lognormal
Mercury                        66          0.00001    0.00009   0.00003   0.00003     0.00001   0.00003   Lognormal
Methyl Isobutyl Ketone         61          0.03070    0.98300   0.27000   0.24600     0.19500   0.31900   Gamma

                                                                                                                                   71
                                  Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 76 of 95
                                                          North Birmingham Air Toxics Risk Assessment

                                 Number of Valid                                                        Standard
              Chemical                                   Min         Max         Mean        Median                    95UCL         Type of Distribution
                                    Samples                                                             Deviation
    Naphthalene                          62             0.02030      1.83000     0.45600     0.27000       0.48800     0.65800    Lognormal
    Nickel                               66             0.00055      0.01040     0.00257     0.00209       0.00190     0.00296    Gamma
    o-Xylene                             61             0.09990      7.51200     1.10300     0.61700       1.27600     1.81500    NDD
    p-Dichlorobenzene                    61             0.05710      0.62500     0.15600     0.10500       0.12200     0.22400    NDD
    Propylene                            61             0.31300      4.45800     1.21800     0.87300       0.92700     1.42500    Lognormal
    Selenium                             66             0.00003      0.00224     0.00071     0.00070       0.00043     0.00080     Lognormal
    Styrene                              61             0.04690      3.02400     0.45500     0.23400       0.58000     0.77900    NDD
    Tetrachloroethylene                  61             0.06100      0.80000     0.22200     0.17600       0.17000     0.31700    NDD
    Toluene                              61             0.48200   105.10000      4.41700     1.92200      13.29000     4.27300    Lognormal
    Trichloroethylene                    61             0.05910      0.27900     0.07860     0.05910       0.04730     0.08870    Lognormal

1
 All statistical parameters were determined using ProUCL vers. 4.1. Software. Samples with non-detects or detected a concentrations lower that their respective detection
limits were assigned 1/2 the detection limit before the ProUCL analysis. Therefore, the minimum concentration value for some chemicals in this table may be the 1/2
detection limit.
2
    NDD = No discernable distribution. Data do not fit a given distribution at 5% significant level. In this case, ProUCL uses non-parametric approaches to calculate the
         95UCL value.




                                                                                                                                                                            72
                          Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 77 of 95
                                              North Birmingham Air Toxics Risk Assessment
                                                                                                  1
Table 3.1-3 Statistical Summary of Concentrations for the Riggins School Air Monitor (µg/m3)

                         Number of Valid                                            Standard
          Chemical                          Min       Max       Mean      Median                 95UCL       Type of Distribution
                            Samples                                                 Deviation
1,2-Dichloroethane             65          0.01820    0.13700   0.07480   0.08900      0.03790    0.09530   NDD2
1,3-Butadiene                  65          0.00774    0.92000   0.16700   0.11000      0.17600    0.20300   Gamma
Acetonitrile                   65          0.06130    9.04200   0.56100   0.28300      1.52200    1.38400   NDD
Arsenic                        67          0.00008    0.01080   0.00230   0.00170      0.00207    0.00274   Gamma
Benzene                        65          0.35100   55.11000   6.09700   2.76800      9.25800    8.59500   Lognormal
Benzo(a)anthracene             71          0.00006    0.03850   0.00692   0.00315      0.00898    0.00922   Gamma
Benzo(a)pyrene                 71          0.00003    0.02150   0.00347   0.00161      0.00506    0.00478   Gamma
Benzo(b)fluoranthene           71          0.00010    0.04710   0.00828   0.00388      0.01070    0.01100   Gamma
Benzo(k)fluoranthene           71          0.00002    0.01320   0.00250   0.00118      0.00328    0.00334   Gamma
Beryllium                      67          0.00001    0.00008   0.00002   0.00002      0.00002    0.00003   NDD
Bromomethane                   65          0.01750    0.44700   0.05780   0.05240      0.05630    0.08820   NDD
Cadmium                        67          0.00005    0.00274   0.00048   0.00032      0.00054    0.00057   Lognormal
Carbon Disulfide               65          0.02180    0.46900   0.09480   0.05450      0.08710    0.14200   NDD
Carbon Tetrachloride           65          0.53000    0.96600   0.69300   0.68700      0.09370    0.71300   Lognormal
Chloroform                     65          0.02200    0.25400   0.11200   0.11600      0.05470    0.14200   NDD
Chloromethane                  65          0.92600   20.64000   1.55900   1.18700      2.42300    2.06100   Lognormal
Chrysene                       71          0.00017    0.04620   0.00882   0.00436      0.01070    0.01140   Gamma
Cobalt                         67          0.00004    0.00067   0.00020   0.00017      0.00014    0.00023   Gamma
Dibenz(a,h)anthracene          71          0.00002    0.00469   0.00081   0.00036      0.00114    0.00140   NDD
Dichloromethane                65          0.21100    5.47600   0.83500   0.55400      0.79100    1.26200   NDD
Ethylbenzene                   65          0.10500    3.60200   0.45800   0.33900      0.48200    0.51000   Lognormal
Hexavalent Chromium            67          0.00004    0.00017   0.00011   0.00012      0.00004    0.00012   Lognormal
Indeno(1,2,3-cd)pyrene         71          0.00003    0.01570   0.00277   0.00123      0.00383    0.00374   Gamma
m,p-Xylene                     65          0.25100    7.18600   1.32900   0.94700      1.30300    1.56400   Gamma
Manganese                      67          0.00247    0.05760   0.01670   0.01390      0.01250    0.01950   Gamma
Mercury                        67          0.00001    0.00053   0.00004   0.00003      0.00007    0.00008   NDD

                                                                                                                                    73
                                  Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 78 of 95
                                                          North Birmingham Air Toxics Risk Assessment

                                 Number of Valid                                                      Standard
              Chemical                                  Min         Max        Mean       Median                      95UCL         Type of Distribution
                                    Samples                                                           Deviation
    Methyl Isobutyl Ketone               65           0.03070      0.43000     0.15500    0.12300         0.09240       0.17600    Gamma
    Naphthalene                          71           0.03430      5.73500     0.87200    0.58000         0.97100       1.08100    Gamma
    Nickel                               67           0.00053      0.01210     0.00264    0.00234         0.00175       0.00299    Gamma
    o-Xylene                             65           0.09660      4.45100     0.57000    0.40200         0.64300       0.65200    Lognormal
    p-Dichlorobenzene                    65           0.05710      1.27500     0.11800    0.10500         0.15200       0.20000    NDD
    Propylene                            65           0.21500      9.85300     1.23100    0.92700         1.31900       1.39900    Lognormal
    Selenium                             67           0.00003      0.00304     0.00099    0.00087         0.00064       0.00112    Lognormal
    Styrene                              65           0.04690      3.71500     0.62100    0.33900         0.70800       0.82000    Lognormal
    Tetrachloroethylene                  65           0.06100      2.72300     0.17100    0.06780         0.33400       0.35200    NDD
    Toluene                              65           0.55200     31.81000     3.07300    2.10700         4.40700       3.54500    Lognormal

1
 All statistical parameters were determined using ProUCL vers. 4.1. Software. Samples with non-detects or detected a concentrations lower that their respective detection
limits were assigned 1/2 the detection limit before the ProUCL analysis. Therefore, the minimum concentration value for some chemicals in this table may be the 1/2
detection limit.
2
    NDD = No discernable distribution. Data do not fit a given distribution at 5% significant level. In this case, ProUCL uses non-parametric approaches to calculate the
         95UCL value.




                                                                                                                                                                            74
                           Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 79 of 95
                                            North Birmingham Air Toxics Risk Assessment
                                                                                                   1
Table 3.1-4 Statistical Summary of Concentrations for the Shuttlesworth Station Air Monitor (µg/m3)

                           Number of                                                  Standard
                                          Min       Max         Mean       Median                  95UCL         Type of Distribution
Chemical                  Valid Samples                                               Deviation
1,2-Dichloroethane             60         0.01820     0.86200    0.09790    0.09710      0.10700      0.15800   NDD2
1,3-Butadiene                  60         0.03100     0.49300    0.14900    0.11800      0.10900      0.17400   Gamma
Acetonitrile                   60         0.06130     0.60600    0.26200    0.26900      0.12700      0.28900   Lognormal
Arsenic                        62         0.00008     0.00745    0.00236    0.00211      0.00163      0.00270   Lognormal
Benzene                        60         0.52100    22.72000    4.13400    2.51600      4.83700      5.12500   Gamma
Benzo(a)anthracene             68         0.00006     0.01370    0.00333    0.00235      0.00329      0.00422   Gamma
Benzo(a)pyrene                 68         0.00003     0.00753    0.00157    0.00102      0.00171      0.00203   Gamma
Benzo(b)fluoranthene           68         0.00010     0.01530    0.00405    0.00321      0.00373      0.00506   Gamma
Benzo(k)fluoranthene           68         0.00002     0.00438    0.00121    0.00088      0.00115      0.00153   Gamma
Beryllium                      62         0.00001     0.00009    0.00002    0.00002      0.00002      0.00003   NDD
Bromomethane                   60         0.01750     0.10100    0.04950    0.05050      0.02200      0.06190   NDD
Cadmium                        62         0.00002     0.00246    0.00042    0.00024      0.00044      0.00067   NDD
Carbon Disulfide               59         0.02180     0.18400    0.06730    0.05140      0.03780      0.08870   NDD
Carbon Tetrachloride           60         0.47200     0.93700    0.71400    0.73600      0.10400      0.73600   Lognormal
Chloroform                     60         0.02200     0.80600    0.13400    0.12500      0.11400      0.19800   NDD
Chloromethane                  60         0.92500     1.75900    1.20800    1.15900      0.18300      1.24700   Gamma
Hexavalent Chromium            62         0.00406     0.03040    0.01170    0.01210      0.00494      0.01280   Lognormal
Chrysene                       68         0.00026     0.01630    0.00452    0.00374      0.00398      0.00554   Gamma
Cobalt                         62         0.00001     0.00059    0.00021    0.00019      0.00013      0.00024   Lognormal
Dibenz (a,h) anthracene        68         0.00002     0.00176    0.00039    0.00026      0.00040      0.00060   NDD
Dichloromethane                60         0.26400    23.17000    1.04000    0.55800      2.93100      2.68900   NDD
Ethylbenzene                   60         0.09990     1.84500    0.49500    0.36700      0.35500      0.58300   Lognormal
Hexavalent Chromium            62         0.00004     0.00030    0.00012    0.00012      0.00005      0.00013   NDD
Indeno(1,2,3-cd)pyrene         68         0.00003     0.00498    0.00135    0.00097      0.00131      0.00171   Gamma
m,p-Xylene                     60         0.22600     7.42500    1.44600    1.01400      1.29700      1.70900   Gamma
Manganese                      62         0.00050     0.06070    0.02280    0.02240      0.01430      0.02590   Lognormal
Mercury                        62         0.00001     0.00014    0.00003    0.00003      0.00002      0.00004   NDD

                                                                                                                                        75
                                  Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 80 of 95
                                                          North Birmingham Air Toxics Risk Assessment

                                 Number of                                                                       Standard
                                                       Min            Max             Mean         Median                        95UCL          Type of Distribution
    Chemical                    Valid Samples                                                                    Deviation
    Methyl Isobutyl Ketone            60               0.03070          0.68000        0.17500      0.15000          0.12500       0.20500   Gamma
    Naphthalene                       68               0.04650          2.06000        0.69500      0.49900          0.52600       0.82500   Gamma
    Nickel                            62               0.00057          0.01220        0.00287      0.00197          0.00223       0.00344   Lognormal
    o-Xylene                          60               0.09550          3.01300        0.60100      0.44300          0.51500       0.70400   Gamma
    p-Dichlorobenzene                 60               0.05710          0.79400        0.18600      0.10500          0.16300       0.27800   NDD
    Propylene                         60               0.34400          2.54700        1.01200      0.83100          0.59900       1.14700   Gamma
    Selenium                          62               0.00003          0.00236        0.00085      0.00081          0.00051       0.00096   Lognormal
    Styrene                           60               0.04690          4.30200        0.71700      0.30500          0.97000       0.99900   Lognormal
    Tetrachloroethylene               60               0.06100          0.73900        0.16600      0.13600          0.14100       0.24600   NDD
    Toluene                           60               0.52800         15.53000        2.89000      1.99400          2.54600       3.41100   Gamma

1
 All statistical parameters were determined using ProUCL vers. 4.1. Software. Samples with non-detects or detected a concentrations lower that their respective detection
limits were assigned 1/2 the detection limit before the ProUCL analysis. Therefore, the minimum concentration value for some chemicals in this table may be the 1/2
detection limit.
2
    NDD = No discernable distribution. Data do not fit a given distribution at 5% significant level. In this case, ProUCL uses non-parametric approaches to calculate the
         95UCL value.




                                                                                                                                                                            76
                                        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 81 of 95
                                                           North Birmingham Air Toxics Risk Assessment

Table 5.1.1-1 Cancer Risks for the Hudson K-8 School Site Chemicals of Potential Concern

                                                    Median
                                                                 95UCL Conc.         IUR          EPA                  IARC      95UCL          %         Cumulative
           Chemical                     CAS #        Conc.                                                  Source
                                                                   (µg/m3)        (1/µg/m3)       WOE                  WOE        Risk          Risk       % Risk
                                                    (µg/m3)
    Benzene                               71-43-2        1.366          6.429         7.8E-06        CH         IRIS         1     5.E-05      47.27%          47.27%
    Naphthalene                           91-20-3        0.309          0.587         3.4E-05          C        CAL                2.E-05      18.81%          66.08%
    Arsenic                             7440-38-2      0.00121        0.00177         4.3E-03          A        IRIS         1     8.E-06       7.17%          73.26%
    1,3-Butadiene                        106-99-0       0.0885          0.167         3.0E-05        CH         IRIS         1     5.E-06       4.72%          77.98%
    Carbon Tetrachloride                  56-23-5        0.698           0.72         6.0E-06         LH        IRIS       2B      4.E-06       4.07%          82.05%
                       1                              0.000302        0.00202                         B2        CAL          1
    Benzo (a) pyrene                      50-32-8                                    1.8.E-03                                      4.E-06       3.47%          85.52%
    p-Dichlorobenzene                    106-46-7        0.105          0.295         1.1E-05          C        CAL        2B      3.E-06       3.06%          88.58%
    Cadmium                             7440-43-9      0.00026        0.00174         1.8E-03         B1        IRIS         1     3.E-06       2.95%          91.54%
    1,2-Dichloroethane                   107-06-2       0.0789         0.0968         2.6E-05         B2        IRIS       2B      3.E-06       2.37%          93.91%
    Ethylbenzene                         100-41-4        0.415          0.595         2.5E-06          D        CAL        2B      1.E-06       1.40%          95.31%
                                2                       0.0121         0.0122         1.2E-04        CH         IRIS         1
    Hexavalent Chromium                 7440-47-3                                                                                  1.E-06       1.38%          96.69%
                            1                        0.0006335        0.00576         1.8E-04         B2        CAL        2B
    Benzo (a) anthracene                  56-55-3                                                                                  1.E-06       0.99%          97.68%
                                    1               0.00007945     0.00049492         2.0E-03         B2        CAL        2A
    Dibenz (a,h) anthracene               53-70-3                                                                                  1.E-06       0.93%          98.61%
    Benzo (b) fluoranthene               205-99-2        0.001        0.00493         1.1E-04         B2        CAL        2B      5.E-07       0.51%          99.12%
                        1                               0.0591         0.0814                        CH         IRIS       2A
    Trichloroethylene                     79-01-6                                    4.8.E-06                                      4.E-07       0.37%          99.49%
    Indeno(1,2,3-cd)pyrene               193-39-5     0.000316        0.00173         1.1E-04         B2        CAL        2B      2.E-07       0.18%          99.67%
    Benzo (k) fluoranthene               207-08-9    0.0002725        0.00144         1.1E-04         B2        CAL        2B      2.E-07       0.15%          99.82%
    Tetrachloroethylene                  127-18-4       0.0678          0.238         2.6E-07         LH        IRIS       2A      6.E-08       0.06%          99.87%
    Beryllium                           7440-41-7      0.00001    0.000024525         2.4E-03         LH        IRIS         1     6.E-08       0.06%          99.93%
    Chrysene                             218-01-9      0.00115        0.00493         1.1E-05         B2        CAL        2B      5.E-08       0.05%          99.98%
                       1                                 0.509           1.18                         LH        IRIS       2B
    Dichloromethane                       75-09-2                                    1.7.E-08                                      2.E-08       0.02%        100.00%
                                                                                                            Total                   1.E-04
1
 Chemicals that are carcinogenic by a mutagenic mode of action and for which data on early life susceptibility are not available. The IURs for these chemicals, except
trichloroethylene, were adjusted for to include ages younger than 16 years using age-specific default adjustment factors (See Section 5.1.1). For trichloroethylene, we used
a recently IRIS-published adjusted IUR (EPA, 2011).
2
 Estimated from total chromium; See Section 4.3.
                                                                                                                                                                          77
                                         Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 82 of 95
                                                             North Birmingham Air Toxics Risk Assessment

Table 5.1.1-2 Cancer Risks for the Lewis Elementary School Site Chemicals of Potential Concern

                                                    Median Conc.   95UCL Conc.       IUR                                  IARC       95UCL                    Cumulative
              Chemical                   CAS #                                                  EPA WOE       Source                              % Risk
                                                      (µg/m3)        (µg/m3)      (1/µg/m3)                               WOE         Risk                     % Risk

    Benzene                             71-43-2            1.019          5.064     7.8.E-06        CH          IRIS        1           4.E-05     39.09%          39.09%
    Naphthalene                         91-20-3             0.27          0.658     3.4.E-05         C          CAL                     2.E-05     22.14%          61.23%
    Arsenic                             7440-38-2        0.00106        0.00178     4.3.E-03         A          IRIS        1           8.E-06       7.57%         68.81%
                       1
    Benzo (a) pyrene                    50-32-8        0.0001615         0.0032     1.8.E-03        B2          CAL         1           6.E-06       5.77%         74.58%
    1,3-Butadiene                       106-99-0           0.108          0.194     3.0.E-05        CH          IRIS        1           6.E-06       5.76%         80.34%
    Carbon Tetrachloride                56-23-5            0.724          0.739     6.0.E-06        LH          IRIS       2B           4.E-06       4.39%         84.73%
    1,2-Dichloroethane                  107-06-2          0.0931          0.104     2.6.E-05        B2          IRIS       2B           3.E-06       2.68%         87.40%
    Ethylbenzene                        100-41-4           0.499           1.08     2.5.E-06         D          CAL        2B           3.E-06       2.67%         90.08%
    p-Dichlorobenzene                   106-46-7           0.105          0.224     1.1.E-05         C          CAL        2B           2.E-06       2.44%         92.51%
    Cadmium                             7440-43-9        0.00033     0.00092137     1.8.E-03        B1          IRIS        1           2.E-06       1.64%         94.16%
                                2
    Hexavalent Chromium                 7440-47-3         0.0121         0.0121     1.2.E-04        CH          IRIS        1           1.E-06       1.44%         95.59%
                                    1
    Dibenz (a,h) anthracene             53-70-3      0.000034825     0.00072914     2.0.E-03        B2          CAL        2A           1.E-06       1.43%         97.03%
                            1
    Benzo (a) anthracene                56-55-3         0.000372        0.00594     1.8.E-04        B2          CAL        2B           1.E-06       1.07%         98.10%
    Benzo (b) fluoranthene              205-99-2        0.000477        0.00694     1.1.E-04        B2          CAL        2B           8.E-07       0.76%         98.85%
                        1
    Trichloroethylene                   79-01-6           0.0591         0.0887     4.8.E-06        CH          IRIS       2A           4.E-07       0.42%         99.28%
    Indeno(1,2,3-cd)pyrene              193-39-5        0.000165         0.0023     1.1.E-04        B2          CAL        2B           3.E-07       0.25%         99.53%
    Benzo (k) fluoranthene              207-08-9       0.0001515        0.00222     1.1.E-04        B2          CAL        2B           2.E-07       0.24%         99.77%
    Tetrachloroethylene                 127-18-4           0.176          0.317     2.6.E-07        LH          IRIS       2A           8.E-08       0.08%         99.85%
    Chrysene                            218-01-9        0.000693        0.00705     1.1.E-05        B2          CAL        2B           8.E-08       0.08%         99.93%
    Beryllium                           7440-41-7        0.00001    0.000025216     2.4.E-03        LH          IRIS        1           6.E-08       0.06%         99.99%
                       1
    Dichloromethane                     75-09-2            0.639          0.837     1.7.E-08        LH          IRIS       2B           1.E-08       0.01%        100.00%
                                                                                                              Total                      1.E-04
1
 Chemicals that are carcinogenic by a mutagenic mode of action and for which data on early life susceptibility are not available. The IURs for these chemicals, except
trichloroethylene, were adjusted for to include ages younger than 16 years using age-specific default adjustment factors (See Section 5.1.1). For trichloroethylene, we used
a recently IRIS-published adjusted IUR (EPA, 2011).
2
 Estimated from total chromium; See Section 4.3.
                                                                                                                                                                          78
                                        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 83 of 95
                                                            North Birmingham Air Toxics Risk Assessment

Table 5.1.1-3 Cancer Risks for the Riggins School Site Chemicals of Potential Concern

                                                   Median Conc.   95UCL Conc.         IUR          EPA                    IARC       95UCL          %       Cumulative
           Chemical                    CAS #                                                                  Source
                                                     (µg/m3)        (µg/m3)        (1/µg/m3)       WOE                    WOE         Risk         Risk      % Risk

    Benzene                              71-43-2          2.768          8.595       7.8.E-06        CH       IRIS          1           7.E-05   44.76%          44.76%
    Naphthalene                          91-20-3           0.58          1.081       3.4.E-05        C        CAL                       4.E-05   24.54%          69.30%
    Arsenic                            7440-38-2         0.0017        0.00274       4.3.E-03        A        IRIS          1           1.E-05     7.87%         77.16%
                       1
    Benzo (a) pyrene                     50-32-8        0.00161        0.00478       1.8.E-03        B2       CAL           1           9.E-06     5.82%         82.98%
    1,3-Butadiene                       106-99-0           0.11          0.203       3.0.E-05        CH       IRIS          1           6.E-06     4.07%         87.05%
    Carbon Tetrachloride                 56-23-5          0.687          0.713       6.0.E-06        LH       IRIS         2B           4.E-06     2.86%         89.90%
                                   1
    Dibenz (a,h) anthracene              53-70-3        0.00036         0.0014       2.0.E-03        B2       CAL          2A           3.E-06     1.86%         91.76%
    1,2-Dichloroethane                  107-06-2          0.089         0.0953       2.6.E-05        B2       IRIS         2B           2.E-06     1.65%         93.41%
    p-Dichlorobenzene                   106-46-7          0.105            0.2       1.1.E-05        C        CAL          2B           2.E-06     1.47%         94.88%
                           1
    Benzo (a) anthracene                 56-55-3        0.00315        0.00922       1.8.E-04        B2       CAL          2B           2.E-06     1.12%         96.01%
                               2
    Hexavalent Chromium                7440-47-3         0.0121         0.0115       1.2.E-04        CH       IRIS          1           1.E-06     0.92%         96.93%
    Ethylbenzene                        100-41-4          0.339        0.51000       2.5.E-06        D        CAL          2B           1.E-06     0.85%         97.78%
    Benzo (b) fluoranthene              205-99-2        0.00388          0.011       1.1.E-04        B2       CAL          2B           1.E-06     0.81%         98.59%
    Cadmium                            7440-43-9        0.00032     0.00056533       1.8.E-03        B1       IRIS          1           1.E-06     0.68%         99.27%
    Indeno(1,2,3-cd)pyrene              193-39-5        0.00123        0.00374       1.1.E-04        B2       CAL          2B           4.E-07     0.27%         99.54%
    Benzo (k) fluoranthene              207-08-9        0.00118        0.00334       1.1.E-04        B2       CAL          2B           4.E-07     0.25%         99.79%
    Chrysene                            218-01-9        0.00436         0.0114       1.1.E-05        B2       CAL          2B           1.E-07     0.08%         99.87%
    Tetrachloroethylene                 127-18-4        0.06780       0.352000       2.6.E-07        LH       IRIS         2A           9.E-08     0.06%         99.93%
    Beryllium                          7440-41-7       0.000015    0.000032505       2.4.E-03        LH       IRIS          1           8.E-08     0.05%         99.98%
                       1
    Dichloromethane                      75-09-2          0.554          1.262       2.1.E-08        LH       IRIS         2B           3.E-08     0.02%        100.00%
                                                                                                              Total                      1.E-04
1
 Chemicals that are carcinogenic by a mutagenic mode of action and for which data on early life susceptibility are not available. The IURs for these chemicals, except
trichloroethylene, were adjusted for to include ages younger than 16 years using age-specific default adjustment factors (See Section 5.1.1). For trichloroethylene, we used
a recently IRIS-published adjusted IUR (EPA, 2011).
2
 Estimated from total chromium; See Section 4.3.


                                                                                                                                                                          79
                                        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 84 of 95
                                                            North Birmingham Air Toxics Risk Assessment

Table 5.1.1-4 Cancer Risks for the Shuttlesworth Station Site Chemicals of Potential Concern

                                                   Median Conc.   95UCL Conc.         IUR          EPA                    IARC       95UCL          %       Cumulative
              Chemical                  CAS #                                                                 Source
                                                     (µg/m3)        (µg/m3)        (1/µg/m3)       WOE                    WOE         Risk         Risk      % Risk

    Benzene                            71-43-2            2.516          5.125       7.8.E-06        CH         IRIS        1           4.E-05   37.20%          37.20%
    Naphthalene                        91-20-3            0.499          0.825       3.4.E-05        C          CAL                     3.E-05   26.10%          63.31%
    Arsenic                            7440-38-2        0.00211         0.0027       4.3.E-03        A          IRIS        1           1.E-05   10.80%          74.11%
    1,3-Butadiene                      106-99-0           0.118          0.174       3.0.E-05        CH         IRIS        1           5.E-06     4.86%         78.97%
    Carbon Tetrachloride               56-23-5            0.736          0.736       6.0.E-06        LH         IRIS       2B           4.E-06     4.11%         83.08%
    1,2-Dichloroethane                 107-06-2          0.0971          0.158       2.6.E-05        B2         IRIS       2B           4.E-06     3.82%         86.90%
                       1
    Benzo (a) pyrene                   50-32-8          0.00102        0.00203       1.8.E-03        B2         CAL         1           4.E-06     3.44%         90.35%
    p-Dichlorobenzene                  106-46-7           0.105          0.278       1.1.E-05        C          CAL        2B           3.E-06     2.85%         93.19%
                               2
    Hexavalent Chromium                7440-47-3         0.0121         0.0128       1.2.E-04        CH         IRIS                    2.E-06     1.43%         94.62%
    Ethylbenzene                       100-41-4           0.367          0.583       2.5.E-06        D          CAL        2B           1.E-06     1.36%         95.98%
    Cadmium                            7440-43-9        0.00024      0.0006656       1.8.E-03        B1         IRIS        1           1.E-06     1.11%         97.09%
                                   1
    Dibenz (a,h) anthracene            53-70-3        0.0002585      0.0005993       2.0.E-03        B2         CAL        2A           1.E-06     1.11%         98.20%
                           1
    Benzo (a) anthracene               56-55-3          0.00235        0.00422       1.8.E-04        B2         CAL        2B           8.E-07     0.72%         98.92%
    Benzo (b) fluoranthene             205-99-2         0.00321        0.00506       1.1.E-04        B2         CAL        2B           6.E-07     0.52%         99.44%
    Indeno(1,2,3-cd)pyrene             193-39-5         0.00097        0.00171       1.1.E-04        B2         CAL        2B           2.E-07     0.18%         99.61%
    Benzo (k) fluoranthene             207-08-9        0.000882        0.00153       1.1.E-04        B2         CAL        2B           2.E-07     0.16%         99.77%
    Beryllium                          7440-41-7        0.00002      3.272E-05       2.4.E-03        LH         IRIS        1           8.E-08     0.07%         99.84%
    Tetrachloroethylene                127-18-4           0.136          0.246       2.6.E-07        LH         IRIS       2A           6.E-08     0.06%         99.90%
    Chrysene                           218-01-9         0.00374        0.00554       1.1.E-05        B2         CAL        2B           6.E-08     0.06%         99.96%
                       1
    Dichloromethane                    75-09-2            0.558          2.689       1.7.E-08        LH         IRIS       2B           4.E-08     0.04%        100.00%
                                                                                                              Total                      1.E-04
1
 Chemicals that are carcinogenic by a mutagenic mode of action and for which data on early life susceptibility are not available. The IURs for these chemicals, except
trichloroethylene, were adjusted for to include ages younger than 16 years using age-specific default adjustment factors (See Section 5.1.1). For trichloroethylene, we used
a recently IRIS-published adjusted IUR (EPA, 2011).
2
 Estimated from total chromium; See Section 4.3.

                                                                                                                                                                          80
                        Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 85 of 95
                                           North Birmingham Air Toxics Risk Assessment

Table 5.1.2-1 Non-cancer Hazard Quotients for the Hudson K-8 School Chemicals of Potential Concern

                                    95UCL Conc.      RfC                                                    95UCL Hazard     %
         Chemical      CAS #                                  Source   Target Organ
                                      (µg/m3)      (µg/m3)                                                     Quotient    Hazard

Manganese               7439-96-5         0.0372    0.05       IRIS    Neurological                             0.7         44%
Benzene                   71-43-2          6.429     30        IRIS    Immunological                            0.2         13%
Naphthalene               91-20-3          0.587     3         IRIS    Respiratory                              0.2         12%
Cadmium                 7440-43-9        0.00174    0.01     D-ATSDR   Kidney/Respiratory                       0.2         10%
Arsenic                 7440-38-2        0.00177    0.015     CAL      Developmental                            0.1         7%
1,3-Butadiene            106-99-0          0.167     2         IRIS    Reproductive                             0.1         5%
Trichloroethylene         79-01-6         0.0814     2         IRIS    Neurological/Ocular                      0.04        2%
Nickel                  7440-02-0        0.00258    0.09     ATSDR     Respiratory                              0.03        2%
                        108-38-3,
m,p-Xylene1                                1.779    100        IRIS    Neurological                             0.02        1%
                         106-42-3
Chloromethane             74-87-3          1.258     90        IRIS    Neurological                             0.01        1%
Bromomethane              74-83-9          0.064     5         IRIS    Respiratory                              0.01        0.8%
Acetonitrile              75-05-8          0.688     60        IRIS    Death                                    0.01        0.7%
           1
o-Xylene                  95-47-6          0.739    100        IRIS    Neurological                             0.01        0.4%
Carbon Tetrachloride      56-23-5           0.72    100        IRIS    Liver                                    0.01        0.4%
Tetrachloroethylene      127-18-4          0.238     40        IRIS    Neurological                             0.01        0.4%
Cobalt                  7440-48-4       0.000280     0.1     ATSDR     Respiratory                             0.003        0.2%
Dichloromethane           75-09-2           1.18    600        IRIS    Liver                                   0.002        0.1%
Chloroform                67-66-3          0.158     98      ATSDR     Liver                                   0.002        0.1%
Beryllium               7440-41-7       0.000025    0.02       IRIS    Respiratory                             0.001       0.07%
Hexavalent Chromium    18540-29-9       0.000122     0.1       IRIS    Anemia/damage to Gastrointerstinal      0.001       0.07%
Styrene                  100-42-5            1.1    1000       IRIS    Neurological                            0.001       0.07%
Toluene                  108-88-3          3.779    5000       IRIS    Neurological/Respiratory                0.001       0.04%
Ethylbenzene             100-41-4          0.595    1000       IRIS    Developmental                           0.001       0.04%
p-Dichlorobenzene        106-46-7          0.295    800        IRIS    Liver                                   0.0004      0.02%
Propylene                115-07-1          1.088    3000      CAL      Neurological                            0.0004      0.02%

                                                                                                                                    81
                                 Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 86 of 95
                                                     North Birmingham Air Toxics Risk Assessment

                                              95UCL Conc.       RfC                                                    95UCL Hazard     %
          Chemical              CAS #                                   Source   Target Organ
                                                (µg/m3)       (µg/m3)                                                     Quotient    Hazard

    Mercury                     7439-97-6          0.000057     0.3      IRIS    Neurological                             0.0002      0.01%
    Carbon Disulfide               75-15-0           0.0835    700       IRIS    Neurological                             0.0001      0.007%
    Methyl Isobutyl
                                 108-10-1             0.224    3000      IRIS    Developmental                            0.0001      0.004%
    Ketone
    Selenium                    7782-49-2           0.00091     20      CAL      Skin/Neurological/Liver/Hematologic      0.00005     0.003%
    1,2-Dichloroethane           107-06-2            0.0968    2400     ATSDR    Liver                                    0.00004     0.002%
                                                                                           Hazard Index                     2

1
    Were assigned the RfC value of mixed Xylenes




                                                                                                                                               82
                          Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 87 of 95
                                               North Birmingham Air Toxics Risk Assessment

Table 5.1.2-2 Non-cancer Hazard Quotients for the Lewis Elementary School Chemicals of Potential Concern

                                              95UCL                                                               95UCL
                                                           RfC                                                                 %
           Chemical          CAS #             Conc.                Source   Target Organ                         Hazard
                                                         (µg/m3)                                                             Hazard
                                              (µg/m3)                                                             Quotient
  Manganese                      7439-96-5      0.0461      0.05     IRIS    Neurological                           0.9       51%
  Naphthalene                      91-20-3       0.658         3     IRIS    Respiratory                            0.2       12%
  Benzene                          71-43-2       5.064        30     IRIS    Immunological                          0.2       9%
  Arsenic                        7440-38-2     0.00178     0.015    CAL      Developmental                          0.1       7%
  1,3-Butadiene                   106-99-0       0.194         2     IRIS    Reproductive                           0.1       5%
  Cadmium                        7440-43-9    0.000922      0.01   D-ATSDR   Kidney/Respiratory                     0.1       5%
  Trichloroethylene                79-01-6      0.0887         2     IRIS    Neurological/Ocular                    0.04      2%

                1
  m,p-Xylene             108-38-3, 106-42-3      3.877       100    IRIS     Neurological                           0.04      2%
  Nickel                         7440-02-0     0.00296      0.09   ATSDR     Respiratory                            0.03      2%
            1                                                                                                       0.02      1%
  o-Xylene                         95-47-6       1.815       100     IRIS    Neurological
  Chloromethane                    74-87-3       1.313        90     IRIS    Neurological                           0.01      1%
  Bromomethane                     74-83-9      0.0609         5     IRIS    Respiratory                            0.01      1%
  Tetrachloroethylene             127-18-4       0.317        40     IRIS    Neurological                           0.01      0.4%
  Carbon Tetrachloride             56-23-5       0.739       100     IRIS    Liver                                  0.01      0.4%
  Acetonitrile                     75-05-8       0.443        60     IRIS    Death                                  0.01      0.4%
  Cobalt                         7440-48-4    0.000225       0.1   ATSDR     Respiratory                           0.002      0.1%
  Chloroform                       67-66-3       0.153        98   ATSDR     Liver                                 0.002      0.1%
  Dichloromethane                  75-09-2       0.837       600     IRIS    Liver                                 0.001      0.1%
  Beryllium                      7440-41-7    0.000026      0.02     IRIS    Respiratory                           0.001      0.1%
  Hexavalent Chromium           18540-29-9    0.000121       0.1     IRIS    Anemia/damage to Gastrointerstinal    0.001     0.07%
  Ethylbenzene                    100-41-4        1.08     1000      IRIS    Developmental                         0.001     0.06%
  Toluene                         108-88-3       4.273     5000      IRIS    Neurological/Respiratory              0.001     0.05%
  Styrene                         100-42-5       0.779     1000      IRIS    Neurological                          0.001     0.04%
  Propylene                       115-07-1       1.425     3000     CAL      Neurological                          0.0005    0.03%
  p-Dichlorobenzene               106-46-7       0.224       800     IRIS    Liver                                 0.0003    0.02%
  Carbon Disulfide                 75-15-0      0.0818       700     IRIS    Neurological                          0.0001    0.01%

                                                                                                                                      83
                                 Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 88 of 95
                                                      North Birmingham Air Toxics Risk Assessment

                                                     95UCL                                                    95UCL
                                                                  RfC                                                      %
          Chemical                  CAS #             Conc.               Source   Target Organ               Hazard
                                                                (µg/m3)                                                  Hazard
                                                     (µg/m3)                                                  Quotient
    Methyl Isobutyl Ketone               108-10-1       0.319     3000     IRIS    Developmental               0.0001    0.006%
    Mercury                             7439-97-6   0.0000276       0.3    IRIS    Neurological                0.0001    0.005%
    1,2-Dichloroethane                   107-06-2       0.104     2400    ATSDR    Liver                      0.00004    0.002%
    Selenium                            7782-49-2                                  Skin/Neurological/Liver/   0.00004    0.002%
                                                     0.000803        20   CAL
                                                                                   Hematologic
                                                                                   Hazard Index                  2

1
    Were assigned the RfC value of mixed Xylenes




                                                                                                                                  84
                          Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 89 of 95
                                              North Birmingham Air Toxics Risk Assessment


Table 5.1.2-3 Non-cancer Hazard Quotients for the Riggins School Chemicals of Potential Concern

                                                                                                                95UCL
                                       95UCL Conc.      RfC                                                                   %
            Chemical       CAS #                                  Source   Target Organ                         Hazard
                                         (µg/m3)      (µg/m3)                                                               Hazard
                                                                                                                Quotient
  Manganese                7439-96-5         0.0195      0.05   IRIS       Neurological                               0.4      26%
  Naphthalene                91-20-3          1.081         3   IRIS       Respiratory                                0.4      24%
  Benzene                    71-43-2          8.595        30   IRIS       Immunological                              0.3      19%
  Arsenic                  7440-38-2        0.00274     0.015   CAL        Developmental                              0.2      12%
  1,3-Butadiene             106-99-0          0.203         2   IRIS       Reproductive                               0.1       7%
  Cadmium                  7440-43-9       0.000565      0.01   D-ATSDR    Kidney/Respiratory                         0.1       4%
  Nickel                   7440-02-0        0.00299      0.09   ATSDR      Respiratory                               0.03       2%
  Acetonitrile               75-05-8          1.384        60   IRIS       Death                                     0.02       2%
  Chloromethane              74-87-3          2.061        90   IRIS       Neurological                              0.02       2%
  Bromomethane               74-83-9         0.0882         5   IRIS       Respiratory                               0.02       1%
                           108-38-3,
                 1                            1.564      100    IRIS       Neurological
  m,p-Xylene               106-42-3                                                                                  0.02       1%
  Tetrachloroethylene      127-18-4           0.352        40   IRIS       Neurological                              0.01       1%
  Carbon Tetrachloride       56-23-5          0.713      100    IRIS       Liver                                     0.01      0.5%
             1
  o-Xylene                   95-47-6          1.815      100    IRIS       Neurological                             0.007      0.4%
  Cobalt                   7440-48-4       0.000233       0.1   ATSDR      Respiratory                              0.002      0.2%
  Dichloromethane            75-09-2          1.262      600    IRIS       Liver                                    0.002      0.1%
  Beryllium                7440-41-7       0.000033      0.02   IRIS       Respiratory                              0.002      0.1%
  Chloroform                 67-66-3          0.142        98   ATSDR      Liver                                    0.001      0.1%
  Hexavalent Chromium     18540-29-9       0.000116       0.1   IRIS       Anemia/damage to Gastrointerstinal       0.001     0.08%
  Styrene                   100-42-5           0.82     1000    IRIS       Neurological                             0.001      0.1%
  Toluene                   108-88-3          3.545     5000    IRIS       Neurological/Respiratory                 0.001     0.05%
  Ethylbenzene              100-41-4           0.51     1000    IRIS       Developmental                            0.001     0.03%
  Propylene                 115-07-1          1.399     3000    CAL        Neurological                            0.0005      0.0%
  Mercury                  7439-97-6        0.00008       0.3   IRIS       Neurological                            0.0003     0.02%
  p-Dichlorobenzene         106-46-7            0.2      800    IRIS       Liver                                   0.0003     0.02%

                                                                                                                                      85
                                 Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 90 of 95
                                                    North Birmingham Air Toxics Risk Assessment

                                                                                                                        95UCL
                                              95UCL Conc.      RfC                                                                       %
           Chemical               CAS #                                  Source   Target Organ                          Hazard
                                                (µg/m3)      (µg/m3)                                                                   Hazard
                                                                                                                        Quotient
    Carbon Disulfide                75-15-0          0.142      700    IRIS       Neurological                             0.0002        0.01%
    Methyl Isobutyl Ketone         108-10-1          0.176     3000    IRIS       Developmental                            0.0001       0.004%
    Selenium                      7782-49-2        0.00112        20   CAL        Skin/Neurological/Liver/Hematologic      0.0001       0.004%
    1,2-Dichloroethane             107-06-2         0.0953     2400    ATSDR      Liver                                   0.00004       0.003%
                                                                                  Hazard Index                                     2

1
    Were assigned the RfC value of mixed Xylenes




                                                                                                                                                 86
                            Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 91 of 95
                                                North Birmingham Air Toxics Risk Assessment

Table 5.1.2-4 Non-cancer Hazard Quotients for the Shuttlesworth Station Chemicals of Potential Concern

                                         95UCL Conc.     RfC                                                     95UCL Hazard     %
            Chemical        CAS #                                  Source   Target Organ
                                           (µg/m3)     (µg/m3)                                                      Quotient    Hazard
   Manganese                 7439-96-5       0.02590      0.05   IRIS       Neurological                              0.5        36%
   Naphthalene                 91-20-3       0.82500         3   IRIS       Respiratory                               0.3        19%
   Arsenic                   7440-38-2       0.00270     0.015   CAL        Developmental                             0.2        13%
   Benzene                     71-43-2       5.12500       30    IRIS       Immunological                             0.2        12%
   1,3-Butadiene              106-99-0       0.17400         2   IRIS       Reproductive                              0.1        6%
   Cadmium                   7440-43-9       0.00067      0.01   D-ATSDR    Kidney/Respiratory                        0.1        5%
   Nickel                    7440-02-0       0.00344      0.09   ATSDR      Respiratory                              0.04        3%
                             108-38-3,
                 1                           1.70900      100    IRIS       Neurological                             0.02        1%
   m,p-Xylene                 106-42-3
   Chloromethane               74-87-3       1.24700       90    IRIS       Neurological                             0.01        1%
   Bromomethane                74-83-9       0.06190         5   IRIS       Respiratory                              0.01        1%
   Carbon Tetrachloride        56-23-5       0.73600      100    IRIS       Liver                                    0.007       0.5%
             1
   o-Xylene                    95-47-6       0.70400      100    IRIS       Neurological                             0.007       0.5%
   Tetrachloroethylene        127-18-4       0.24600       40    IRIS       Neurological                             0.01        0.4%
   Acetonitrile                75-05-8       0.28900       60    IRIS       Death                                    0.005       0.3%
   Dichloromethane             75-09-2       2.68900      600    IRIS       Liver                                    0.004       0.3%
   Cobalt                    7440-48-4       0.00024       0.1   ATSDR      Respiratory                              0.002       0.2%
   Chloroform                  67-66-3       0.19800       98    ATSDR      Liver                                    0.002       0.1%
   Beryllium                 7440-41-7       0.00003      0.02   IRIS       Respiratory                              0.002       0.1%
   Hexavalent Chromium      18540-29-9       0.00013       0.1   IRIS       Anemia/damage to Gastrointerstinal       0.001      0.09%
   Styrene                    100-42-5       0.99900     1000    IRIS       Neurological                             0.001       0.1%
   Toluene                    108-88-3       3.41100     5000    IRIS       Neurological/Respiratory                0.0007      0.05%
   Ethylbenzene               100-41-4       0.58300     1000    IRIS       Developmental                           0.0006      0.04%
   Propylene                  115-07-1       1.14700     3000    CAL        Neurological                            0.0004      0.03%
   p-Dichlorobenzene          106-46-7       0.27800      800    IRIS       Liver                                   0.0003      0.02%
   Mercury                   7439-97-6       0.00004       0.3   IRIS       Neurological                            0.0001      0.01%
   Carbon Disulfide            75-15-0       0.08870      700    IRIS       Neurological                            0.0001      0.01%
   Methyl Isobutyl Ketone     108-10-1       0.20500     3000    IRIS       Developmental                           0.00007     0.005%
                                                                                                                                         87
                                Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 92 of 95
                                                    North Birmingham Air Toxics Risk Assessment

                                             95UCL Conc.      RfC                                                     95UCL Hazard     %
          Chemical               CAS #                                 Source   Target Organ
                                               (µg/m3)      (µg/m3)                                                      Quotient    Hazard
    1,2-Dichloroethane            107-06-2        0.15800     2400    ATSDR     Liver                                    0.00007     0.005%
    Selenium                     7782-49-2        0.00096       20    CAL       Skin/Neurological/Liver/Hematologic      0.00005     0.003%
                                                                                          Hazard Index                     1

1
    Were assigned the RfC value of mixed Xylene




                                                                                                                                              88
                                                 Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 93 of 95
                                                                       North Birmingham Air Toxics Risk Assessment
                                                                                                                                             1
Table 5.2-1 Comparison of Maximum Chemical Concentrations to Acute Benchmark Screening Limits for the 4 Monitoring Site


Chemical                                    Maximum Concentration (µg/m3)                                             EPA OAQPS Acute Toxicity Values (µg/m3)

                                                                                                AEGL
                                                                                      AEGL-               AEGL-2     AEGL-2    ERPG                                          TEEL    TEEL
          Name                       HEAL       LEAL        RSAL         SLOSS                  -1 (8-                                 ERPG-2     MRL     REL     IDLH/10
                                                                                      1 (1-h)             (1-h)      (8-h)     -1                                            -0      -1
                            CAS #                                                               h)
                                                                                      130000     13000                         19000
1,1,1-Trichloroethane      71-55-6   0.22371    0.130949    0.148682    0.300092372        0         00    3300000   1700000      00    3800000   11000   68000     380000
1,1,2,2-
Tetrachloroethane          79-34-5   0.71396                                                                                                                         69000
1,1,2-Trichloroethane      79-00-5   0.22916                                                                                                                         55000
1,1-Dichloroethane         75-34-3    0.1538                0.044522                                                                                               1200000
1,1-Dichloroethene         75-35-4   0.13084    0.043615                0.055509742                                                                                          20000   79000
1,2,4-Trichlorobenzene    120-82-1   0.97218                1.165131                                                                                                         37000   37000
1,2-Dibromoethane         106-93-4   0.38418                                          130000     35000      180000     50000                                         77000
                                                                                                                               20000
1,2-Dichloroethane        107-06-2   0.22666    0.149755    0.136601    0.862102037                                                0     810000                      20000
1,2-Dichloropropane        78-87-5   0.19409                                                                                                       230              180000
                                                                                      150000     15000
1,3-Butadiene             106-99-0   0.64158    0.606178    0.919775    0.493348965        0        00    12000000   6000000   22000     440000    220              440000
Acetonitrile               75-05-8    3.5931    1.445649    9.041602     0.60613155     22000    22000      540000    140000                                         84000
Acrylonitrile             107-13-1    0.2561    0.312521    0.881135    1.362937227     10000    10000      130000     19000   22000      77000    220               19000
Arsenic                  7440-38-2    0.0040    0.004650    0.010750        0.00745                                                                         0.2        500
                                                                                                                               16000
Benzene                    71-43-2    21.885   20.446861   55.110681    22.71518503   170000     29000     2600000    640000       0     480000      29    1300     160000
Benzo (a) anthracene       56-55-3    0.0161    0.030100    0.038525         0.0137                                                                                            100     300
Benzo (a) pyrene           50-32-8   0.00956    0.015300    0.021475        0.00753                                                                                            200     600
Benzo (b) fluoranthene    205-99-2    0.0193    0.031900    0.047100         0.0153                                                                                            200     600
Benzo (k) fluoranthene    207-08-9   0.00545    0.010600    0.013225        0.00438                                                                                            200     600
Beryllium                7440-41-7   0.00008    0.000080    0.000078        0.00009                                                          25                        400
Bromoform                  75-25-2    0.8579                                                                                                                        880000
Bromomethane               74-83-9    0.1476    0.100957    0.446542    0.100957309                         820000    260000             190000    190     3900      97000
Cadmium                  7440-43-9   0.00779    0.006680    0.002740        0.00246                                                                0.03                900

                                                                                                                                                                                             89
                                                   Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 94 of 95
                                                                         North Birmingham Air Toxics Risk Assessment

Chemical                                      Maximum Concentration (µg/m3)                                         EPA OAQPS Acute Toxicity Values (µg/m3)

Carbon Disulfide             75-15-0    0.27092   0.199300    0.468667    0.183730102    40000   21000     500000    160000    3100    500000            6200      160000
                                                                                                 12000                        13000
Carbon Tetrachloride         56-23-5    0.89966   0.987739    0.965719    0.937408057   280000       0    1200000    510000       0    630000            1900      130000
Chlorobenzene               108-90-7    0.29924              11.393959                   46000   46000     690000    690000                                        460000
Chloroethane                 75-00-3   0.108184   0.197897    0.357534    0.039579448                                                           40000             1000000
Chloroform                   67-66-3   0.288069   0.302717    0.253892     0.80561773                      310000    140000            240000    490      150      240000
Chloromethane                74-87-3   1.761391   1.866703   20.639041    1.759325988                     1900000    780000            830000   1000               410000
Chloroprene                 126-99-8   0.144845                           0.264342106                                                                              110000
Chromium                   7440-47-3   0.017800   0.026100    0.016600         0.0304                                                                                       1000    1500
Chrysene                    218-01-9   0.016600   0.031500    0.046200         0.0163                                                                                        200     600
                                                                                                 0.0002
Cobalt                     7440-48-4   0.001220   0.000560    0.000673        0.00059                 6   0.00017   0.00030                                         2000
Dibenz (a,h) anthracene      53-70-3   0.002250   0.003490    0.004693        0.00176                                                                                       10000   30000
                                                                                                                              10000
Dichloromethane              75-09-2   4.828490   3.341732    5.476342        23.1698   690000            1900000    210000      00   2600000   2100    14000      800000
                                                                                                 14000
Ethylbenzene                100-41-4   1.810701   4.472475    3.601862     1.84543865   140000       0    4800000   2500000                     22000              350000
Hexachloro-1,3-
Butadiene                    87-68-3   1.162497   0.437270                                                                    11000     32000
Hexavalent Chromium       18540-29-9    0.00018    0.00026     0.00017        0.00030                                                                               1500
Indeno(1,2,3-cd)pyrene      193-39-5   0.007120   0.009870    0.015725        0.00498                                                                                        150     500
Lead                       7439-92-1   1.130000   0.835000    0.067300         0.0432                                                                               10000
                           108-38-3,                                                             56000
m,x-Xylene                  106-42-3                                                    560000       0    4000000   1700000                     8700    22000      390000
Manganese                  7439-96-5   0.117000   0.165000    0.057600         0.0607                                                                               50000
Mercury                    7439-97-6   0.000280   0.000090    0.000525        0.00014                       1700        330              2000             0.6
                                                                                                                                                                            31000   31000
Methyl Isobutyl Ketone      108-10-1   0.516163   0.983168    0.430136        0.68002                                                                                           0       0
Methyl Methacrylate          80-62-6   0.282539               3.044458                   70000   70000     490000    200000                                        410000
                                                                                                 18000
Methyl tert-Butyl Ether    1634-04-4   0.111764               0.068500    0.054079264   180000       0    2100000   1400000                     7200
Naphthalene                  91-20-3   2.020000   1.830000    5.735000           2.06                                                                              130000
Nickel                     7440-02-0   0.012600   0.010400    0.012100         0.0122                                                                         6     1000
                                                                                                                                                                                            90
                                                            Case 2:17-cr-00419-AKK-TMP Document 299-1 Filed 10/18/18 Page 95 of 95
                                                                                     North Birmingham Air Toxics Risk Assessment

Chemical                                             Maximum Concentration (µg/m3)                                              EPA OAQPS Acute Toxicity Values (µg/m3)

                                                                                                              56000
o-Xylene                        95-47-6       2.8480        7.51200        4.4510          3.01300   560000       0   4000000   1700000                     8700    22000   390000
p-Dichlorobenzene              106-46-7     0.943949       0.625291      1.274632     0.793639067                                                           12000            90000
Propylene                      115-07-1
Selenium                      7782-49-2     0.002230       0.002240      0.003040          0.00236                                                                            100
                                                                                                                                          21000
Styrene                        100-42-5     4.430153       3.024432      3.714513     4.302360409     85000   85000    550000    550000       0   1100000           21000   300000
                                                                                                              24000                       68000
Tetrachloroethylene            127-18-4     0.834257       0.800344      2.723205     0.739300859    240000       0   1600000    550000       0   1400000   1400    20000   100000
                                            27.43479                                                          75000                       19000
Toluene                        108-88-3            2    105.141578     31.806269      15.52628319    750000       0   4500000   2400000       0   1100000   3800    37000   190000
                                                                                                              41000                       54000
Trichloroethylene               79-01-6     0.247194       0.279437      0.532004     0.225698724    700000       0   2400000   1300000       0   2700000   11000
                                                                                                              18000                       13000   1300000           18000
Vinyl chloride                  75-01-4     0.076686       0.040899      0.080520     0.035786577    640000       0   3100000   2100000      00         0   1300        0
1
 For all chemicals that were detected at or above respective detection limits at least once.




                                                                                                                                                                                     91
